Exhibit 10.1

 

MASTER REPURCHASE AGREEMENT

 

 

Dated as of March 11, 2013

 

 

by and among

 

NS INCOME DB LOAN, LLC,

 

as Master Seller,

 

 

and

 

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH,

 

 

as Buyer

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

1.

APPLICABILITY

1

2.

DEFINITIONS

1

3.

INITIATION; CONFIRMATION; TERMINATION; FEES; EXTENSION

26

4.

MANDATORY AMORTIZATION

31

5.

INCOME PAYMENTS AND PRINCIPAL PAYMENTS

32

6.

SECURITY INTEREST

37

7.

PAYMENT, TRANSFER AND CUSTODY

38

8.

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED LOANS

43

9.

REPRESENTATIONS

43

10.

NEGATIVE COVENANTS OF SELLER

49

11.

AFFIRMATIVE COVENANTS OF SELLER

51

12.

SINGLE-PURPOSE ENTITY

55

13.

EVENTS OF DEFAULT; REMEDIES

58

14.

LIMITATIONS ON RECOURSE AGAINST SERIES SELLERS

66

15.

RECORDING OF COMMUNICATIONS

66

16.

NOTICES AND OTHER COMMUNICATIONS

66

17.

ENTIRE AGREEMENT; SEVERABILITY

67

18.

ASSIGNABILITY

67

19.

GOVERNING LAW

68

20.

NO WAIVERS, ETC.

69

21.

USE OF EMPLOYEE PLAN ASSETS

69

22.

INTENT

69

23.

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

71

24.

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

71

25.

NO RELIANCE

72

26.

INDEMNITY

74

27.

DUE DILIGENCE

75

28.

SERVICING

75

29.

TAXES

77

30.

MISCELLANEOUS

80

 

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX I

Names and Addresses for Communications between Parties

 

 

EXHIBIT I

Form of Confirmation

 

 

EXHIBIT II

Authorized Representatives of Seller

 

 

EXHIBIT III

[Reserved]

 

 

EXHIBIT IV

Form of Custodial Delivery

 

 

EXHIBIT V

Form of Power of Attorney

 

 

EXHIBIT VI

Representations and Warranties Regarding Individual Purchased Loans

 

 

EXHIBIT VII

Organizational Chart

 

 

EXHIBIT VIII

Transaction Procedures

 

 

EXHIBIT IX

Form of Servicer Notice and Agreement

 

 

EXHIBIT X

Prohibited Transferees

 

 

EXHIBIT XI

Form of Joinder Agreement

 

 

EXHIBIT XII

Permitted Fund Managers

 

--------------------------------------------------------------------------------


 

THIS MASTER REPURCHASE AGREEMENT (this “Agreement”) is dated as of March 11,
2013, by and among NS INCOME DB LOAN, LLC, a Delaware limited liability company
(“Master Seller”) and DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, a branch of a
foreign banking institution (“Buyer”).

 

WHEREAS, the limited liability company agreement of the Master Seller provides
for the establishment of one or more designated series of limited liability
company interests and assets of the Master Seller (each such series that
executes and delivers a Joinder Agreement (as hereinafter defined) pursuant to
Section 3(n), a “Series Seller”) which may have separate rights, powers or
duties with respect to specified property, including rights to profits and
losses associated with such specified property and obligations under this
Agreement with respect to such specified property, with the assets and
obligations of each such Series Seller accounted for separately in the records
of Master Seller and such Series Seller from the other assets of the Master
Seller and the assets of each other Series Seller; and the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to each Series Seller shall be enforceable solely against the assets of
such Series Seller except to the extent expressly provided for hereunder.  Upon
its execution of a Joinder Agreement pursuant to Section 3(n), each such Series
Seller be bound by all provisions herein with respect to the assets of such
Series Seller and its related obligations in respect of any Transactions.  As
used herein, the term “Seller” shall mean the Master Seller and/or each Series
Seller, individually or collectively, as the context may require.

 

1.                                      APPLICABILITY

 

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Buyer certain Eligible Loans (as hereinafter defined)
against the transfer of funds by Buyer, with a simultaneous agreement by Buyer
to transfer to Seller such Eligible Loans at a date certain or on demand,
against the transfer of funds by Seller.  Master Seller shall designate a Series
Seller for each such transaction in accordance with Section 3(n) of this
Agreement.  Each such transaction shall be referred to herein as a “Transaction”
and, unless otherwise agreed in writing, shall be governed by this Agreement,
including any supplemental terms or conditions contained in any exhibits
identified herein as applicable hereunder.

 

2.                                      DEFINITIONS

 

(a)                                 As used in this Agreement, the following
terms shall have the following meanings:

 

“1934 Act” shall have the meaning specified in Section 23(a).

 

“A-Note” shall mean a Mortgage Note evidencing a senior position in a Mortgage
Loan. Payments with respect to an A-Note shall not be junior to, but, if
approved in Buyer’s sole discretion, may be pari passu with, any other Mortgage
Note.

 

“Accelerated Repurchase Date” shall have the meaning specified in Section
13(b)(i) of this Agreement.

 

--------------------------------------------------------------------------------


 

“Accelerated Transaction Repurchase Date” shall have the meaning specified in
Section 13(c)(i) of this Agreement.

 

“Accepted Servicing Practices” shall mean with respect to any Purchased Loan,
those mortgage servicing practices of prudent mortgage lending institutions
which service mortgage loans of the same type as such Purchased Loan or as
otherwise defined in the applicable Servicing Agreement.

 

“Act of Insolvency” shall mean with respect to any party, (i) the commencement
by such party as debtor of any case or proceeding under any Bankruptcy Law, or
such party seeking the appointment or election of a receiver, conservator,
trustee, custodian or similar official for such party or any substantial part of
its property, or the convening of any meeting of creditors for purposes of
commencing any such case or proceeding or seeking such an appointment or
election, (ii) the commencement of any such case or proceeding against such
party, seeking such an appointment or election, or the filing against such party
of an application for a protective decree under the provisions of SIPA, which
(A) is consented to or not timely contested by such party, (B) results in the
entry of an order for relief, such an appointment or election, the issuance of
such a protective decree or the entry of an order having a similar effect
against such party, or (C) is not dismissed within 60 days, (iii) the making by
such party of a general assignment for the benefit of its creditors, or (iv) the
admission in writing by such party of such party’s inability to pay such party’s
debts as they become due.

 

“Actual Original Purchase Percentage” shall mean, with respect to any
Transaction, a percentage equal to the lesser of (x) the Maximum Original
Purchase Percentage for such Transaction and (y) a percentage designated by
Seller in its sole and absolute discretion, and set forth in the Confirmation
for such Transaction.

 

“Additional Amounts” shall have the meaning specified in Section 29(b) of this
Agreement.

 

“Affiliate” shall mean, when used with respect to any specified Person, any
other Person directly or indirectly Controlling, Controlled by, or under common
Control with, such Person.

 

“Affiliated Hedge Counterparty” shall mean Deutsche Bank AG or any Affiliate of
Buyer, as counterparty to any Hedging Transaction.

 

“Affiliated Hedging Transaction” shall mean a Hedging Transaction entered into
by Master Seller, any Series Seller or Sponsor (or, if approved by Buyer, an
Affiliate of Master Seller or Sponsor) with an Affiliated Hedge Counterparty.

 

“Agreement” shall mean this Master Repurchase Agreement, dated as of March 11,
2013 by and among Seller and Deutsche Bank AG, Cayman Islands Branch, as same
may be amended, modified and/or restated from time to time.

 

“Allocable Percentage” shall mean, with respect to any Principal Payment on any
Purchased Loan, a fraction (expressed as a percentage) the numerator of which is
the Repurchase Price with respect to such Purchased Loan as in effect
immediately prior to such Principal

 

2

--------------------------------------------------------------------------------


 

Payment (net of any accrued Price Differential and, unless a Facility Event of
Default or a Transaction Event of Default related to such Purchased Loan has
occurred and is continuing, excluding any other amounts then owing to Buyer),
and the denominator of which is the outstanding principal balance of such
Purchased Loan immediately prior to such Principal Payment.

 

“Alternative Rate” shall have the meaning specified in Section 3(f) of this
Agreement.

 

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.

 

“Amortization Event” shall mean the occurrence of any of the following with
respect to any Purchased Loan:

 

(i)                                     a Securitization Failure Event; or

 

(ii)                                  a Securitization Extension Event;

 

 “Amortization Event Amount” shall mean, for any Principal Payment received by
Depository in respect of any Purchased Loan for which an Amortization Event has
occurred,

 

(i)                                     if a Securitization Extension Event
shall have occurred with respect to such Purchased Loan and such Purchased Loan
remains subject to a Transaction under this Agreement more than twelve (12)
months but not more than eighteen (18) months following the applicable Purchase
Date for such Purchased Loan, the sum of (a) the Repurchase Price for such
Purchased Loan plus (b) 25% of the difference between (1) the Principal Balance
of such Purchased Loan minus (2) the Repurchase Price for such Purchased Loan;

 

(ii)                                  if a Securitization Extension Event shall
have occurred with respect to such Purchased Loan and such Purchased Loan
remains subject to a Transaction under this Agreement more than eighteen (18)
months but not more than twenty-four (24) months following the applicable
Purchase Date for such Purchased Loan, the sum of (a) the Repurchase Price for
such Purchased Loan plus (b) 45% of the difference between (1) the Principal
Balance of such Purchased Loan minus (2) the Repurchase Price for such Purchased
Loan; and

 

(iii)                               if (a) a Securitization Failure Event shall
have occurred with respect to such Purchased Loan, or (b) a Securitization
Extension Event shall have occurred and such Purchased Loan remains subject to a
Transaction under this Agreement more than twenty-four (24) months following the
applicable Purchase Date for such Purchased Loan, the product of 100% times the
amount of such Principal Payment.

 

3

--------------------------------------------------------------------------------


 

“Applicable Servicer Account” shall mean, with respect to each Purchased Loan,
the account(s) established by the applicable Servicer into which the related
Mortgagor or other obligor shall be required to remit principal, interest and
other payments due with respect to such Purchased Loan under the related
Purchased Loan Documents.

 

“Applicable Spread” shall have the meaning set forth in the Letter Agreement.

 

“Appraisal” shall mean an appraisal of the related underlying Mortgaged Property
from an Independent Appraiser, complying with the requirements of Title XI of
the Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989,
as amended from time to time, and conducted in accordance with the standards of
the American Appraisal Institute.

 

“Assignment of Leases” shall mean, with respect to any Purchased Loan, an
assignment of leases thereunder, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
Mortgaged Property is located to reflect the assignment of leases.

 

“Assignment of Mortgage” shall mean, with respect to any Purchased Loan, an
assignment or notice of transfer (or equivalent instrument) of the applicable
Mortgage, in recordable form and otherwise sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
assignment and pledge of the Mortgage, subject to the terms, covenants and
provisions of this Agreement.

 

“Available Income” shall mean, all Income other than (a) the Underlying
Purchased Loan Reserves, and (b) Qualified Servicing Expenses.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. § 101
et seq.), as amended from time to time or any successor statute or rule
promulgated thereto.

 

“Bankruptcy Laws” shall mean the Bankruptcy Code or any other bankruptcy,
insolvency, reorganization, liquidation, moratorium, dissolution, delinquency or
any similar statute, law, rules, regulations or similar legal requirements of
any other applicable jurisdiction, in each case, as amended from time to time.

 

“Business Day” shall mean a day other than (i) a Saturday or Sunday, or (ii) a
day in which the New York Stock Exchange or banks in the State of New York are
authorized or obligated by law or executive order to be closed.  When used with
respect to a Pricing Rate Determination Date, “Business Day” shall mean any day
other than a Saturday, a Sunday or a day on which banks in London, England are
closed for interbank or foreign exchange transactions.

 

“Buyer” shall mean Deutsche Bank AG, Cayman Islands Branch, or any successor or
assignee thereof.

 

“Cash Flow Deficiency” shall mean, for any Remittance Date, the amount (if any)
by which (i) the total of all amounts due to Buyer, its Affiliates and Custodian
under Sections 5(c)(i)-(v), 5(d)(i)-(vi), 5(e)(i)-(v), or 5(f)(i)-(v), as
applicable, as of such Remittance Date

 

4

--------------------------------------------------------------------------------


 

exceed (ii) the aggregate amount of Available Income (including Principal
Payments) received by Buyer or Depository in respect of all of the Purchased
Loans during such Collection Period.

 

“Cash Management Account” shall mean a segregated interest bearing account,
entitled “NS Income DB Loan, LLC, as Master Seller, for the benefit of Deutsche
Bank AG, Cayman Islands Branch, as Buyer”, established at the Depository,
bearing account number 4123176067.

 

“Cause” means, with respect to an Independent Manager, (i) acts or omissions by
such Independent Manager that constitute willful disregard of or bad faith or
gross negligence with respect to, such Independent Manager’s duties, (ii) such
Independent Manager has been indicted or convicted for any crime or crimes of
moral turpitude or dishonesty or for any violation of any Requirement of Law,
(iii) such Independent Manager no longer satisfies the requirements set forth in
the definition of “Independent Manager”, (iv) the fees charged for the services
of such Independent Manager are materially in excess of the fees charged by the
other providers of Independent Managers listed in the definition of “Independent
Manager”, (v) such Independent Manager is unable to perform his or her duties
due to death, disability or incapacity or (vi) any other reason for which the
prior written consent of Buyer shall have been obtained.

 

“CDO Asset Manager” shall mean, with respect to any Securitization Vehicle that
is a CDO, the entity that is responsible for managing or administering the
underlying assets of such Securitization Vehicle or, if applicable, the assets
of any Intervening Trust Vehicle (including, without limitation, the right to
exercise any consent and control rights available to the holder of the
applicable Junior Interest).

 

“Change of Control” shall mean any of the following events shall have occurred
without the prior written approval of Buyer: (i) any “person” or “group” (within
the meaning of Section 13(d) or 14(d) of the 1934 Act) shall become, or obtain
rights (whether by means of warrants, options or otherwise) to become, the
beneficial owner, directly or indirectly, of 49% or more of the total voting
power of all classes of ownership interests of Seller or any Sponsor, entitled
to vote generally in the election of the directors (or the applicable
equivalent) of any such Person, (ii) Trust shall cease to own, of record and
beneficially, 51% or more of the ownership interests of Operating Partnership
and Control Operating Partnership, (iii) Operating Partnership shall cease to
own, of record and beneficially, 100% of the ownership interests in Member and
Control Member, or (iv) Member shall cease to own, of record and beneficially,
100% of the ownership interests in Seller and Control Seller.

 

“Closing Date” shall mean the date hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall have the meaning specified in Section 6 of this Agreement.

 

“Collection Period” shall mean with respect to the Remittance Date in any month,
the period beginning on but excluding the Cut-off Date in the month preceding
the month in which such Remittance Date occurs and continuing to and including
the Cut-off Date immediately preceding such Remittance Date.

 

“Confirmation” shall have the meaning specified in Section 3(b) of this
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise and
“Controlling,” “Controlled” and “under common Control” shall have meanings
correlative thereto.  For purposes of this definition, debt securities that are
convertible into common stock will be treated as voting securities only when
converted.

 

“Controlled Account Agreement” shall mean that certain Controlled Account
Agreement, dated as of the date hereof, among Buyer, Master Seller (on behalf of
itself and each Series Seller) and the Depository, relating to the Cash
Management Account, as the same may be amended, modified and/or restated from
time to time.

 

“Credit Event” shall mean, with respect to any Purchased Loan, a credit
deterioration which is specific to and related to such individual Purchased
Loan, as determined by Buyer in its sole and absolute discretion exercised in
good faith, including, without limitation:

 

(i)                                     the occurrence and continuance of a
monetary or material non-monetary Purchased Loan Event of Default with respect
to such Purchased Loan;

 

(ii)                                  the occurrence of an Act of Insolvency
with respect to any Mortgagor or any obligor or guarantor for such Purchased
Loan;

 

(iii)                               a material deterioration in the Mortgaged
Property Value of the related Mortgaged Property, any material drop in net
operating income or cash flow of the related Mortgaged Property or material
deterioration in the operations, property, assets, business, financial condition
or credit quality of any Mortgagor or any obligor or guarantor for such
Purchased Loan;

 

(iv)                              any act of God, outbreak of hostility or war,
or material adverse change or material disruption in current financial, banking
or capital market conditions, in each case, which could reasonably be expected
to cause such Purchased Loan to become delinquent or to adversely affect the
Mortgaged Property Value or cost of financing of the related Mortgaged Property
for such Purchased Loan, as determined by Buyer in its sole discretion exercised
in good faith; and

 

(v)                                 the occurrence of a material breach of a
Purchased Loan Representation relating to such Purchased Loan.

 

“Custodial Agreement” shall mean the Custodial Agreement, dated as of March 11,
2013, by and among the Custodian, Master Seller (on behalf of itself and each
Series Seller) and Buyer, as the same may be amended, modified and/or restated
from time to time.

 

“Custodial Delivery” shall mean the form executed by Seller in order to deliver
the Purchased Loan Schedule and the Purchased Loan File with respect to any
Purchased Loan to Buyer or its designee (including the Custodian) pursuant to
Section 7, a form of which is attached hereto as Exhibit IV.

 

6

--------------------------------------------------------------------------------


 

“Custodian” shall mean Wells Fargo Bank, National Association, or any successor
Custodian appointed by Buyer with the prior written consent of Seller (which
consent shall not be unreasonably withheld or delayed).

 

“Cut-off Date” shall mean the second Business Day preceding each Remittance
Date.

 

“Debt Yield” shall mean, with respect to any Purchased Loan or Eligible Loan,
the percentage equivalent of the quotient obtained by dividing (i) the
underwritten net cash flow for the related Mortgaged Property or Mortgaged
Properties securing such Purchased Loan or Eligible Loan, as applicable, for the
trailing twelve (12) month period, as determined by Buyer in its sole and
absolute discretion exercised in good faith, by (ii) the Principal Balance of
such Purchased Loan or Eligible Loan, as applicable.

 

“Default” shall mean a Facility Default or a Transaction Default.

 

“Depository” shall mean Wells Fargo Bank, National Association, or any successor
Depository appointed by Buyer with the prior written consent of Seller (which
consent shall not be unreasonably withheld or delayed).

 

“Diligence Materials” shall mean, collectively, (i) the Preliminary Due
Diligence Package furnished by Seller to Buyer, and (ii) any other diligence
materials delivered by Seller to Buyer in connection with Buyer’s review of any
New Collateral, whether pursuant to a Supplemental Due Diligence List or
otherwise.

 

“Early Repurchase” shall have the meaning specified in Section 3(d) of this
Agreement.

 

“Early Repurchase Date” shall have the meaning specified in Section 3(d) of this
Agreement.

 

“Eligibility Requirements” shall mean, with respect to any Person, that such
Person has at least $200,000,000 in capital/statutory surplus or shareholders’
equity (except with respect to a pension advisory firm or similar fiduciary) and
at least $600,000,000 in total assets (in name or under management), and is
regularly engaged in the business of making or owning commercial real estate
loans (or interests therein), mezzanine loans (or interests therein) or
commercial loans (or interests therein) similar to the applicable Purchased
Loan.

 

“Eligible Loan” shall mean a whole mortgage loan or Senior Interest in a whole
mortgage loan secured by a first mortgage lien or liens on one or more
multifamily, office, retail, industrial and/or other commercial properties
(including, without limitation, a leasehold interest therein), as to which each
of the Purchased Loan Representations are true and correct (except for any
exceptions disclosed in writing by Seller which are approved by Buyer in its
sole and absolute discretion) and which mortgage loan or Senior Interest is
approved by Buyer, in its sole and absolute discretion, based upon all facts and
circumstances considered relevant by Buyer.

 

“Environmental Law” shall mean any present or future federal, state or local
law, statute, regulation or ordinance, any judicial or administrative order or
judgment thereunder, pertaining to health, industrial hygiene, hazardous
substances or the environment, including, but not limited

 

7

--------------------------------------------------------------------------------

 


 

to, each of the following, as enacted as of the date hereof or as hereafter
amended:  the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. §§ 9601 et seq.; the Resource Conservation and Recovery
Act of 1976, 42 U.S.C. §§ 6901 et seq.; the Toxic Substance Control Act, 15
U.S.C. §§ 2601 et seq.; the Water Pollution Control Act (also known as the Clean
Water Act, 22 U.S.C. §§ 1251 et seq.), the Clean Air Act, 42 U.S.C. §§ 7401 et
seq. and the Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et seq.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.  Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Section 302(b) of ERISA and Section 412(b) of the Code and the
lien created under Section 303(k) of ERISA and Section 430(k)(4) of the Code,
described in Section 414(m) or (o) of the Code of which Seller is a member.

 

“Excluded Taxes” shall have the meaning specified in Section 29(b) of this
Agreement.

 

“Event of Default” shall mean a Facility Event of Default or a Transaction Event
of Default.

 

“Facility Default” shall mean any event which, with the giving of notice, the
passage of time, or both, would constitute a Facility Event of Default.

 

“Facility Event of Default” shall have the meaning specified in Section
13(a)(II).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“FDIA” shall have the meaning specified in Section 22(c).

 

“FDICIA” shall have the meaning specified in Section 22(d).

 

“Filings” shall have the meaning specified in Section 6 of this Agreement.

 

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

 

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

8

--------------------------------------------------------------------------------


 

“Guaranty” shall mean the Guaranty, dated as of the date hereof, from the
Sponsor to Buyer, as the same may be amended, modified and/or restated from time
to time.

 

“Hazardous Materials” shall mean oil, flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, hazardous wastes, toxic or
contaminated substances or similar materials, including any substances which
are  “hazardous substances,” “hazardous wastes,” “hazardous materials,” “toxic
substances,” “wastes,” “regulated substances,” “industrial solid wastes,” or
“pollutants” under Environmental Laws.

 

“Hedge Counterparty” shall mean any counterparty to a Hedging Transaction
approved by Buyer in its reasonable discretion.

 

“Hedging Transaction” shall mean, with respect to any Purchased Loan, any short
sale of U.S. Treasury Securities or mortgage-related securities, futures
contract (including Eurodollar futures) or options contract or any interest rate
swap, cap or collar agreement or similar arrangements providing for protection
against fluctuations in interest rates or the exchange of nominal interest
obligations, or which otherwise hedges the value of a Purchased Loan, either
generally or under specific contingencies, entered into by Master Seller, any
Series Seller or Sponsor (or, if approved by Buyer, an Affiliate of Master
Seller or Sponsor) with a Hedge Counterparty and which has been collaterally
assigned to Buyer in accordance with the terms hereof.

 

“Income” shall mean, with respect to any Purchased Loan at any time, the sum of
(x) payments of principal, interest, dividends or other distributions or
collections (including, without limitation, all funds received for deposit in
any Underlying Purchased Loan Reserves), (y) all net sale proceeds received by
Seller or any Affiliate of Seller in connection with a sale of such Purchased
Loan, other than any origination fees that were earned and paid on or prior to
the related Purchase Date and (z) payments or other distributions received
pursuant to any related Affiliated Hedging Transaction for such Purchased Loan.

 

“Indemnified Amounts” shall have the meaning specified in Section 26.

 

“Indemnified Parties” shall have the meaning specified in Section 26.

 

“Independent Appraiser” shall mean an independent professional real estate
appraiser who is a member in good standing of the American Appraisal Institute,
and, if the state in which the subject Mortgaged Property is located certifies
or licenses appraisers, is certified or licensed in such state, and in each such
case, who has a minimum of five years experience in the subject property type.

 

“Independent Manager” shall mean an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation, Puglisi &
Associates or, if none of those companies is then providing professional
Independent Managers, another nationally-recognized company reasonably approved
by Buyer, in each case that is not an Affiliate of Seller and that provides

 

9

--------------------------------------------------------------------------------


 

professional Independent Managers and other corporate services in the ordinary
course of its business, and which individual is duly appointed as an Independent
Manager and is not, and has never been, and will not while serving as
Independent Manager be, any of the following:

 

(A)              a member, partner, equityholder, manager, director, officer or
employee of Seller or any of its equityholders or Affiliates (other than as an
Independent Manager of Seller or an Affiliate of Seller that is not in the
direct chain of ownership of the Seller and that is required by a creditor to be
a single purpose bankruptcy remote entity, provided that such Independent
Manager is employed by a company that routinely provides professional
Independent Managers or managers in the ordinary course of its business);

 

(B)              a creditor, supplier or service provider (including provider of
professional services) to Seller or any of its equityholders or Affiliates
(other than a nationally-recognized company that routinely provides and/or has
provided professional Independent Managers and other corporate services to
Seller or any of its Affiliates in the ordinary course of its business);

 

(C)              a family member of any such prohibited member, partner,
equityholder, manager, director, officer, employee, creditor, supplier or
service provider of Seller or its Affiliates; or

 

(D)              a Person that controls (whether directly, indirectly or
otherwise) any of the entities described in (A), (B) or (C) above.

 

“Initial Buyer” shall mean Deutsche Bank AG, Cayman Islands Branch.

 

“Intervening Trust Vehicle” shall mean, with respect to any Securitization
Vehicle that is a CDO, a trust vehicle or entity which holds the applicable
Junior Interest as collateral securing (in whole or in part) any obligation or
security held by such Securitization Vehicle as collateral for the CDO.

 

“Joinder Agreement” shall have the meaning specified in Section 3(n).

 

“Junior Interest” shall mean (a) a junior participation interest in a commercial
mortgage loan, (b) a “B note” or other subordinate note in an “A/B” or
similar structure in a commercial mortgage loan with respect to which the Senior
Interest is a Purchased Loan or prospective Purchased Loan hereunder, or (c) a
Mezzanine Loan.

 

“Last Endorsee” shall have the meaning specified in Section 7(b)(i).

 

“Letter Agreement” shall mean that certain letter agreement, dated as of the
date hereof, among Buyer and Master Seller, as the same may be amended, modified
and/or restated from time to time.

 

“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
(expressed as a percentage per annum and rounded upward, if necessary, to the
next nearest 1/1000 of 1%) for deposits in U.S. dollars, for a one-month period,
that appears on Reuters Screen LIBOR01 (or

 

10

--------------------------------------------------------------------------------


 

the successor thereto) as of 11:00 a.m., London time, on the related Pricing
Rate Determination Date.  If such rate does not appear on Reuters Screen LIBOR01
as of 11:00 a.m., London time, on such Pricing Rate Determination Date, Buyer
shall request the principal London office of any four major reference banks in
the London interbank market selected by Buyer to provide such bank’s offered
quotation (expressed as a percentage per annum) to prime banks in the London
interbank market for deposits in U.S. dollars for a one-month period as of 11:00
a.m., London time, on such Pricing Rate Determination Date for amounts of not
less than the Repurchase Price of the Transaction.  If at least two such offered
quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations.  If fewer than two such quotations are so provided, Buyer shall
request any three major banks in New York City selected by Buyer to provide such
bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars to
leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable Pricing Rate Determination Date for amounts
of not less than the Repurchase Price of the Transaction.  If at least two such
rates are so provided, LIBOR shall be the arithmetic mean of such rates.  LIBOR
shall be determined by Buyer or its agent pursuant to the terms of this
Agreement, which determination shall be conclusive absent manifest error.

 

“LIBO Rate” shall mean, with respect to any Pricing Rate Period pertaining to a
Transaction, a rate per annum determined for such Pricing Rate Period in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

 

LIBOR

 

 

1 — Reserve Requirement

 

 

“Mandatory Amortization Amount” shall have the meaning specified in Section 4(a)
hereof.

 

“Mandatory Amortization Deadline” shall mean 2:00 p.m. (New York City time).

 

“Mandatory Amortization Notice” shall have the meaning specified in Section 4(b)

 

“Mandatory Early Repurchase” shall have the meaning specified in Section 3(l).

 

“Mandatory Early Repurchase Date” shall have the meaning specified in Section
3(l).

 

“Mandatory Early Repurchase Event” shall mean, with respect to any Purchased
Loan, the occurrence of any of the following:

 

(i)                                    A payment default on such Purchased Loan
which remains uncured for ten (10) Business Days or longer;

 

(ii)                                 An Act of Insolvency with respect to the
related Mortgagor or guarantor of such Purchased Loan; or

 

(iii)                            The occurrence and continuation of any monetary
or material non-monetary Purchased Loan Event of Default with respect to such
Purchased

 

11

--------------------------------------------------------------------------------


 

Loan (other than a payment default described in clause (i) of this definition on
such Purchased Loan).

 

“Market Value” shall mean, with respect to any Eligible Loan or Purchased Loan,
as of any relevant date, the lesser of (i) the price at which such Eligible Loan
or Purchased Loan may be sold to a third party (without regard to any unpaid
interest which has accrued but is not yet due and payable), determined by Buyer
in its sole and absolute discretion exercised in good faith, and (ii) the
Principal Balance thereof.

 

“Master Seller” shall mean NS Income DB Loan, LLC, a Delaware limited liability
company.

 

“Master Seller LLC Agreement” shall mean the limited liability company agreement
of Master Seller, as same may be amended, modified and/or restated with Buyer’s
prior written consent, and together with each completed Schedule C thereto
hereafter executed with respect to each Series Seller.

 

“Material Action” shall mean any material extension, amendment, waiver,
termination, rescission, cancellation, release or other modification to the
terms of, or any collateral, guaranty or indemnity for, or the exercise of any
material right or remedy of a holder (including all lending, corporate and
voting rights, remedies, consents, approvals and waivers) of, any Purchased Loan
or the related Purchased Loan Documents or any other action, direction or
decision that could reasonably be expected to adversely affect the value or
collectability of any amount due with respect to a Purchased Loan, as determined
by Buyer.

 

“Material Adverse Effect” shall mean a material adverse effect on or material
adverse change in or to (a) the property, assets, business, operations,
financial condition or credit quality of Seller or Sponsor, (b) the ability of
Seller or Sponsor to pay or perform its obligations under any of the Transaction
Documents to which it is a party, (c) the validity or enforceability of any of
the Transaction Documents, (d) the rights and remedies of Buyer under any of the
Transaction Documents, or (e) the value of one or more Purchased Loans.

 

“Maximum Original Purchase Percentage” shall mean, with respect to any
Transaction, the percentage specified as the Maximum Original Purchase
Percentage in the Confirmation for such Transaction, which percentage shall be
as follows:

 

(i)                                     if the subject of such Transaction is a
Stabilized Loan, the Stabilized Loan Maximum Original Purchase Percentage; and

 

(ii)                                  if the subject of such Transaction is a
Transition Loan, the Transition Loan Maximum Original Purchase Percentage;

 

provided, however, that notwithstanding the foregoing, the Maximum Original
Purchase Percentage for any Transaction may be less than the corresponding
stated percentage above, as determined by Buyer its sole and absolute direction.

 

12

--------------------------------------------------------------------------------


 

“Maximum Repurchase Price” shall mean, with respect to any Purchased Loan as of
any date of determination, (a) the product of the then current Principal Balance
for such Purchased Loan times the Maximum Original Purchase Percentage for such
Purchased Loan, less (b) the difference (if positive) between (i) the then
current Principal Balance for such Purchased Loan and (ii) the product of (x)
the Purchased Loan LTV for such Purchased Loan and (y) the Mortgaged Property
Value of the Mortgaged Property securing such Purchased Loan.

 

“Member” shall mean, NS Income DB Loan Member, LLC, a Delaware limited liability
company, which is the sole member of Master Seller.

 

“Member Guaranty” shall mean the Member Guaranty, dated as of the date hereof,
from Member to Buyer, as the same may be amended, modified and/or restated from
time to time.

 

“Mezzanine Loan” shall mean a loan made by Seller or its Affiliate secured by
the direct or indirect ownership interest in a Mortgagor in connection with the
origination of a Purchased Loan.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first lien on or a first priority
ownership interest in an estate in fee simple or ground leasehold interest in
real property and the improvements thereon, securing a mortgage note or similar
evidence of indebtedness.

 

“Mortgage Loan” shall mean a loan made by Seller or its Affiliate to a Mortgagor
and secured by a Mortgage.

 

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage in connection with a Purchased Loan.

 

“Mortgaged Property” shall mean with respect to any Eligible Loan or Purchased
Loan, the real property encumbered by the Mortgage(s) securing such Eligible
Loan or Purchased Loan.

 

“Mortgaged Property Value” shall mean, with respect to any Mortgaged Property,
the market value of such Mortgaged Property as determined by Buyer in its sole
and absolute discretion applied in good faith.

 

“Mortgagee” shall mean the record holder of a Mortgage Note secured by a
Mortgage.

 

“Mortgagor” shall mean, with respect to any Purchased Loan, the obligor on a
Mortgage Note and the mortgagor/grantor under the related Mortgage.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been, or were required to have been,
made by Seller or any ERISA Affiliate and which is covered by Title IV of ERISA.

 

“New Collateral” shall mean an Eligible Loan that Seller proposes to be included
as Collateral.

 

13

--------------------------------------------------------------------------------


 

“OFAC” shall have the meaning specified in the definition of Prohibited Person.

 

“OFAC Laws” shall have the meaning specified in the definition of Prohibited
Person.

 

“Operating Partnership” shall mean NorthStar Real Estate Income Trust Operating
Partnership, LP, a Delaware limited partnership

 

“Participant Register” shall have the meaning specified in Section 18(d).

 

“Participation Interest” shall mean a participation interest in a Mortgage Loan.

 

“Portfolio Interest Certificate” shall have the meaning specified in Section
29(c).

 

“Permitted Fund Manager” shall mean any Person that on the date of determination
is (i) one of the entities listed on Exhibit XII annexed hereto and made a part
hereof, (ii) investing through a fund with committed capital of at least
$250,000,000 and (iii) not subject to a proceeding relating to the bankruptcy,
insolvency, reorganization or relief of debtors.

 

“Permitted Purchased Loan Modification” shall mean any amendment, waiver or
other modification to the terms of the Purchased Loan Documents for any
Purchased Loan which would have the effect of:

 

(i)                                     modifying the monthly date on which
payments of principal and/or interest are required to be made under such
Purchased Loan; or

 

(ii)                                  modifying the requirements for receiving
or delivering notices or applicable party notice addresses under such Purchased
Loan Documents.

 

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust,
unincorporated organization, or other entity, or a federal, state or local
government or any agency or political subdivision thereof.

 

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code, other than a
Multiemployer Plan.

 

“Plan Party” shall have the meaning specified in Section 21(a).

 

“Preliminary Due Diligence Package” shall mean with respect to any New
Collateral, Seller’s summary memorandum outlining the proposed transaction,
including, to the best knowledge of Seller, potential transaction benefits and
all material underwriting risks, all Underwriting  Issues and all other
characteristics of the proposed transaction that a reasonable buyer would
consider material, together with the following due diligence information
relating to the New Collateral to be provided by Seller to Buyer pursuant to
this Agreement (in each case, to the extent applicable and in Seller’s
possession):

 

14

--------------------------------------------------------------------------------


 

With respect to each Eligible Loan:

 

(i)                                     all material documents that relate to
such Eligible Loan;

 

(ii)                                  current rent roll for the Mortgaged
Property, if applicable, together with the following information: (A) recent
leasing activity including related tenant improvement and leasing commission
obligations, (B) a delinquency report, (C) outstanding rent abatements and
concessions and (D) a description of all percentage rent, additional rent and
escalations payable by tenants for taxes, operating expenses, electricity and
other expenses, as applicable;

 

(iii)                               (a) most recent audited financial
statements, (b) three (3) years of operating statements, including current
trailing twelve (12) month operating statement, and (c) Seller’s preliminary
underwritten cash flow pro-forma for the Mortgaged Property, in each case, if
available;

 

(iv)                              description of the Mortgaged Property and the
ownership structure of the borrower and the sponsor (including, without
limitation, the board of directors, if applicable);

 

(v)                                 Seller’s indicative debt service coverage
ratios;

 

(vi)                              Seller’s indicative debt yield ratios;

 

(vii)                           Seller’s indicative loan-to-value ratio;

 

(viii)                        final sources and uses schedule for the proceeds
of the proposed Eligible Loan delivered in connection with the closing of the
Eligible Loan;

 

(ix)                              an organizational chart of the Mortgagor
showing all ownership interests in the Mortgagor (and disclosing any direct or
indirect ownership interests of Seller or its Affiliates in the Mortgagor);

 

(x)                                 an Appraisal of the Mortgaged Property,
dated within six (6) months of the proposed Purchase Date;

 

(xi)                              Seller’s credit memorandum, in a form
reasonably acceptable to Buyer;

 

(xii)                           Seller’s underwriting model (in Excel);

 

(xiii)                        any exceptions to the Purchased Loan
Representations for such Eligible Loan, which may be contained in an internal
memorandum or offering document prepared by a third party; and

 

(xiv)                       Seller’s relationship with the Mortgagor, if any;

 

15

--------------------------------------------------------------------------------


 

(xv)                          current and, to the extent available, historical
real estate tax bills, or an estimate of expected taxes, for the Mortgaged
Property;

 

(xvi)                       any other information reasonably requested by Buyer.

 

“Price Differential” shall mean, with respect to any Transaction as of any date,
the aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Repurchase Price for such Transaction on a 360-day-per-year
basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction).

 

“Pricing Rate” shall mean for each Pricing Rate Period, an annual rate equal to
the LIBO Rate for such Pricing Rate Period plus the relevant Applicable Spread
for such Transaction and shall be subject to adjustment and/or conversion as
provided in Sections 3(f), 3(g) and 3(h) of this Agreement.

 

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) Business Day preceding
the first day of such Pricing Rate Period.

 

“Pricing Rate Period” shall mean, (a) in the case of the first Pricing Rate
Period and first Remittance Date with respect to any Transaction, the period
commencing on and including the Purchase Date for such Transaction and ending on
and excluding such Remittance Date, and (b) in the case of any subsequent
Pricing Rate Period and Remittance Date, the period commencing on and including
the prior Remittance Date and ending on and excluding such Remittance Date;
provided, however, that in no event shall any Pricing Rate Period end subsequent
to the Repurchase Date.

 

“Prime Rate” shall mean the prime rate of U.S. commercial banks as published in
The Wall Street Journal (or, if more than one such rate is published, the
average of such rates).

 

“Principal Balance” shall mean, at any date of determination, the lesser of (i)
the then current outstanding principal balance of an Eligible Loan or a
Purchased Loan and (ii) if Seller intends to acquire or acquires an Eligible
Loan or Purchased Loan at a discount, (A) the purchase price paid or to be paid
by Seller for such Eligible Loan or Purchased Loan less (B) all Principal
Payments received thereon.

 

“Principal Payment” shall mean, with respect to any Purchased Loan, any payment
or prepayment of principal received by the Depository in respect thereof.

 

“Prohibited Person” shall mean (1) any person or entity who is on the Specially
Designated Nationals list (the “SDN List”) maintained by the U.S. Department of
Treasury, Office of Foreign Assets Control (“OFAC”), (2) any person or entity
owned, controlled or acting on behalf of a person on the SDN List and (3) any
person or entity otherwise the target of the economic sanctions laws,
regulations, and Executive Orders administered by OFAC (collectively, the “OFAC
Laws”) such that the entry into this Agreement or the performance of

 

16

--------------------------------------------------------------------------------


 

the obligation contemplated hereby would be prohibited if conducted by a U.S.
person as that term is defined in the OFAC Laws.

 

“Prohibited Transferees” shall have the meaning specified in Section 18(b).

 

“Purchase Date” shall mean the date on which a Purchased Loan is to be
transferred by Seller to Buyer.

 

“Purchase Price” shall mean, with respect to any Purchased Loan, the price at
which such Purchased Loan is transferred by Seller to Buyer on the applicable
Purchase Date. The Purchase Price as of any Purchase Date for any Purchased Loan
shall be an amount (expressed in dollars) equal to the product of (i) the Market
Value of such Purchased Loan as of such Purchase Date and (ii) the Actual
Original Purchase Percentage for such Purchased Loan.

 

“Purchased Loan Documents” shall mean, with respect to a Purchased Loan, the
documents comprising the Purchased Loan File for such Purchased Loan, as each of
same may be amended, modified and/or restated in accordance with the terms of
this Agreement.

 

“Purchased Loan Event of Default” shall mean for any Purchased Loan, an “Event
of Default” as defined in the Purchased Loan Documents for such Purchased Loan
(or such other term as is used in such documents to describe events the
occurrence of which gives the lender the right to accelerate (or causes the
automatic acceleration of) such Purchased Loan); provided, however, that no
“Event of Default” as defined in the Purchased Loan Documents for such Purchased
Loan shall become a Purchased Loan Event of Default until the expiration of all
grace periods and cure rights related thereto under the Purchased Loan
Documents.

 

“Purchased Loan File” shall mean the documents specified as the “Purchased Loan
File” in Section 7(b), together with any additional documents and information
required to be delivered to Buyer or its designee (including the Custodian)
pursuant to this Agreement.

 

“Purchased Loan LTV” shall mean, with respect to any Purchased Loan, the
fraction, expressed as a percentage and rounded to the next highest hundredth of
a percent, (i) the numerator of which is the Principal Balance of such Purchased
Loan as of the related Purchase Date, and (ii) the denominator of which is the
Mortgaged Property Value of the related Mortgaged Property securing such
Purchased Loan as of the Purchase Date for such Purchased Loan.

 

“Purchased Loan Representations” shall mean with respect to any Purchased Loan
or prospective Purchased Loan, the representations and warranties set forth on
Exhibit VI attached hereto or, if different, the representations and warranties
applicable to such Purchased Loan as set forth on Schedule 2 to the Confirmation
for such Purchased Loan, in each case, as modified by any exceptions to such
representations and warranties disclosed in writing by Seller which are approved
by Buyer in its sole and absolute discretion and set forth on Exhibit 3 to the
related Confirmation. It is acknowledged and agreed that Buyer, in its sole and
absolute discretion, may from time to time, upon delivery of at least three (3)
Business Days prior written notice to Seller, amend the representations and
warranties set forth on Exhibit VI attached hereto applicable to any Purchased
Loan prior to the related Purchase Date therefor, in order to substantially
conform

 

17

--------------------------------------------------------------------------------

 


 

such representations and warranties to the representations and warranties which
Buyer reasonably anticipates will be required to be made by Buyer (or its
Affiliates) in connection with the Buyer Securitization (as defined in the
Letter Agreement) that is next scheduled to close. Any such amendment of the
representations and warranties set forth on Exhibit VI shall not be effective
with respect to any Purchased Loan for which the Purchase Date has occurred
hereunder prior to the effective date of such amendment. Buyer may elect, in its
sole and absolute discretion, to require any such amendment of the
representations and warranties set forth on Exhibit VI to apply to all Purchased
Loans with Purchase Dates occurring from and after the effective date of such
amendment and, in such event, Seller and Buyer will each execute and deliver an
amendment of this Agreement substituting the amended version of Exhibit VI for
the version of Exhibit VI then in effect.

 

“Purchased Loan Schedule” shall mean a schedule of Purchased Loans attached to
each Trust Receipt and Custodial Delivery, which may but is not required to,
contain information substantially similar to the Collateral Information.

 

“Purchased Loan Type” shall mean the designation of a Purchased Loan as either
(i) a Stabilized Loan or (ii) a Transition Loan.

 

“Purchased Loans” shall mean (i) with respect to any Transaction, the Eligible
Loan or Eligible Loans sold by the applicable Series Seller to Buyer in such
Transaction and (ii) with respect to the Transactions in general, all Eligible
Loans sold by Seller to Buyer, together with all Purchased Loan Documents,
Servicing Agreements, Servicing Records, Servicing Rights, insurance, collection
and escrow accounts and Hedging Transactions relating to any such Eligible
Loans.

 

“Qualified Institutional Lender” shall mean one or more of the following:

 

(a)           an insurance company, bank, savings and loan association,
investment bank, trust company, commercial credit corporation, pension plan,
pension fund, pension fund advisory firm, mutual fund, real estate investment
trust, governmental entity or plan, in any case, which satisfies the Eligibility
Requirements, or

 

(b)           an investment company, money management firm or a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, or an institutional “accredited investor” within the meaning
of Regulation D under the Securities Act of 1933, as amended, in any case, which
satisfies the Eligibility Requirements, or

 

(c)           an institution substantially similar to any of the foregoing
entities described in clauses (a) or (b) of this definition which satisfies the
Eligibility Requirements, or

 

(d)           any entity Controlled by any of the entities described in clauses
(a), (b) or (c) of this definition, or

 

(e)           a Qualified Trustee (or in the case of a CDO, a single purpose
bankruptcy-remote entity that contemporaneously pledges its interest in a Junior
Interest to a Qualified Trustee) in connection with (i) a securitization of,
(ii) the creation of collateralized debt obligations (“CDO”)

 

18

--------------------------------------------------------------------------------


 

secured by, or (iii) a financing through an “owner trust” of, a Junior Interest
(any of the foregoing, a “Securitization Vehicle”), provided that either (1) one
or more classes of securities issued by such Securitization Vehicle is initially
rated at least investment grade by each of the applicable Rating Agencies,
(2) in the case of a Securitization Vehicle that is not a CDO, the special
servicer for such Securitization Vehicle has the applicable required special
servicer ratings from each of the applicable Rating Agencies at the time of the
Transfer (such entity, an “Approved Servicer”), and such Approved Servicer is
required to service and administer the applicable Junior Interest in accordance
with servicing arrangements for the assets held by the Securitization Vehicle,
which require that such Approved Servicer act in accordance with a servicing
standard notwithstanding any contrary direction or instruction from any other
Person; or (3) in the case of a Securitization Vehicle that is a CDO, the CDO
Asset Manager and, if applicable, each Intervening Trust Vehicle that is not
administered and managed by a Qualified Trustee or a CDO Asset Manager that is a
Qualified Institutional Lender, are each a Qualified Institutional Lender under
clause (a), (b), (c) or (d) of this definition.

 

(f)            an investment fund, limited liability company, limited
partnership or general partnership in which a Permitted Fund Manager or an
entity that is otherwise a Qualified Transferee under clauses (a), (b), (c) or
(d) of this definition investing through a fund with committed capital of at
least $250,000,000 acts as the general partner, managing member, or the fund
manager responsible for the day to day management and operation of such
investment vehicle and provided that at least fifty percent (50%) of the equity
interests in such investment vehicle are owned, directly or indirectly, by one
or more entities that are otherwise Qualified Institutional Lenders, or

 

(g)           any Person that is a Qualified Transferee (pursuant to any of the
foregoing clauses) but is acting in any agency capacity in connection with a
lending syndicate, so long as more than fifty percent (50%) of the lenders in
such lending syndicate (by loan balance or committed loan amounts) are Qualified
Institutional Lenders under clause (a), (b), (c) or (d) of this definition.

 

“Qualified Servicing Expenses” shall mean any fees and expenses payable to any
third-party Servicer that is not an Affiliate of Seller, which fees and expenses
are netted by such Servicer out of collections pursuant to a Servicing Agreement
that has been approved by Buyer in its reasonable discretion, and which Servicer
shall have entered into a Servicer Notice and Agreement substantially in the
form attached hereto as Exhibit IX attached hereto.

 

“Qualified Trustee” shall mean (i) a corporation, national bank, national
banking association or a trust company, organized and doing business under the
laws of any state or the United States of America, authorized under such laws to
exercise corporate trust powers and to accept the trust conferred, having a
combined capital and surplus of at least $100,000,000 and subject to supervision
or examination by federal or state authority, (ii) an institution insured by the
Federal Deposit Insurance Corporation, or (iii) an institution whose long-term
senior unsecured debt is rated in either of the then in effect top two rating
categories of each of the applicable Rating Agencies.

 

“Rating Agencies” shall mean Morningstar Credit Ratings, LLC, DBRS, Inc.,
Standard & Poor’s Ratings Services, Moody’s Investor Services, Inc., Kroll Bond
Ratings and Fitch Ratings,

 

19

--------------------------------------------------------------------------------


 

in each case, together with their respective successors-in-interest, or, if any
of such entities shall for any reason no longer perform the function of a
securities rating agency, any other nationally recognized statistical rating
agency designated by Buyer.

 

“Real Estate Settlement Procedures Act” shall mean the Real Estate Settlement
Procedures Act of 1974, 12 U.S.C. §§ 2601 et seq.

 

“Register” shall have the meaning specified in Section 18(c) of this Agreement.

 

“Registrar” shall have the meaning specified in Section 18(c) of this Agreement.

 

“REIT” shall mean a Person satisfying the conditions and limitations set forth
in Sections 856(b) and 856(c) of the Code and qualifying as a “real estate
investment trust,” as defined in Section 856(a) of the Code.

 

“Remittance Date” shall mean the nineteenth (19th) calendar day of each month,
or the next succeeding Business Day, if such calendar day shall not be a
Business Day, or such other day as is mutually agreed to by Seller and Buyer.

 

“Repurchase Date” shall have the meaning set forth in the Letter Agreement..

 

“Repurchase Obligations” shall have the meaning specified in Section 6.

 

“Repurchase Price” shall mean, with respect to any Purchased Loan as of any
date, the price at which such Purchased Loan is to be transferred from Buyer to
Seller upon termination of the related Transaction; such price will be
determined in each case as the sum of (i) the Purchase Price of such Purchased
Loan, (ii) the accrued but unpaid Price Differential with respect to such
Purchased Loan as of the date of such determination, and (iii) all amounts
payable to any Affiliated Hedge Counterparty in connection with the termination
of any Affiliated Hedging Transaction if such Affiliated Hedging Transaction is
being terminated on or about such date, minus any cash actually received by
Buyer in respect of the Repurchase Price of such Transaction pursuant to
Sections 3(k), 4(b), 5(c)(iii), 5(d)(iii), 5(d)(vi), 5(e)(iii) and 5(f)(iii) of
this Agreement.

 

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other governmental authority whether now or hereafter enacted or in
effect.

 

“Reserve Requirement” shall mean, with respect to any Pricing Rate Period, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect during such Pricing Rate Period (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
governmental authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board of Governors)
maintained by Buyer.

 

20

--------------------------------------------------------------------------------


 

“S&P” shall mean Standard & Poor’s Ratings Services, a Division of The
McGraw-Hill Companies.

 

“SDN List” shall have the meaning specified in the definition of Prohibited
Person.

 

“SEC” shall have the meaning specified in Section 23(a).

 

“Securitization Extension Event” shall mean, with respect to any Purchased Loan,
the failure of Seller to repurchase such Purchase Loan within twelve (12) months
following the applicable Purchase Date for such Purchased Loan, unless otherwise
waived by Buyer.

 

“Securitization Failure Event” shall mean the failure of any Purchased Loan to
be included in a Buyer Securitization (as defined in the Letter Agreement)
following the distribution to investors of offering materials relating to such
Buyer Securitization for which the pool of mortgage loans proposed to be
included in such Buyer Securitization includes the applicable Purchased Loan.

 

“Seller” shall have the meaning specified in the introductory paragraph of this
Agreement.

 

“Senior Interest” shall mean (a) a senior participation interest, or (b) an
A-Note.

 

“Senior Interest Documents” shall mean, for any Senior Interest, the A-Note or
participation certificate, as applicable, together with any co-lender
agreements, participation agreements and/or other intercreditor agreements or
other documents governing or otherwise relating to the priority, rights or
obligations of such Senior Interest and the applicable Junior Interest.

 

“Senior Interest Side Letter” shall mean a letter agreement to be entered into
on or before the Purchase Date of any Senior Interest hereunder (unless Buyer
agrees, in its sole discretion, to waive such requirement with respect to such
Senior Interest) among Seller or any Affiliate of Seller that holds the related
Junior Interest (or any portion thereof) and Buyer, in form and substance
reasonably acceptable to Buyer, pursuant to which the parties shall agree:
(a) that any Transfer by such holder of the related Junior Interest (or such
portion thereof) or any interest therein shall be subject to the provisions of
Section 10(q) hereof, and (b) that for so long as the related Junior Interest
(or such portion thereof) is held by Seller or an Affiliate of Seller,
notwithstanding anything to the contrary contained in the Senior Interest
Documents, upon Buyer’s exercise of any of its remedies with respect to the
applicable Senior Interest pursuant to Sections 13(b)(iii) or 13(c)(iii) of this
Agreement after the occurrence of an Event of Default, such holder of the
related Junior Interest (or portion thereof) shall not be entitled to
(i) appoint or replace, or consent to the appointment or replacement of, the
servicer or special servicer for the related mortgage loan, (ii) consent or
approve of any major decisions with respect to the mortgage loan or exercise any
other rights of a “controlling holder” or “operating advisor” under the Senior
Interest Documents, (iii) exercise any additional cure rights with respect to
any Purchased Loan Event of Default or default under any Purchased Loan
Documents that are granted to the holder of a Junior Interest pursuant to the
applicable Senior Interest Documents; provided that the foregoing shall not
restrict Seller from exercising any of Seller’s cure rights

 

21

--------------------------------------------------------------------------------


 

with respect thereto provided under this Agreement or the other Transaction
Documents or (iv) exercise any right to purchase the related Senior Interest at
a purchase price that is less than the sum of all amounts which would be payable
by the Mortgagor pursuant to the Purchased Loan Documents during the continuance
of a Purchased Loan Event of Default.

 

“Series Seller” shall have the meaning specified in the introductory paragraph
of this Agreement.

 

“Servicer” shall mean the servicer under any Servicing Agreement.

 

“Servicer Notice and Agreement” shall have the meaning specified in
Section 28(a)

 

“Servicing Agreement” shall have the meaning specified in Section 28(a).

 

“Servicing Records” shall have the meaning specified in Section 28(b).

 

“Servicing Rights” shall mean Seller’s right, title and interest in and to any
and all of the following, in each case as the same may be subject to the terms
of any applicable Servicing Agreements and the provisions of the documentation
for the applicable Purchased Loans:  (a) any and all rights of Seller to service
the Purchased Loans or to appoint (or terminate the appointment of) any third
party as servicer of the Purchased Loans; (b) any payments to or monies received
by or payable to Seller (as opposed to any third-party servicer) as compensation
for servicing the Purchased Loans (including, without limitation, workout fees,
consent fees, liquidation fee, late fees, penalties or similar amounts payable
to Seller); (c) all agreements or documents creating, defining or evidencing any
such servicing rights to the extent they relate to such servicing rights and all
rights of Seller (individually or as servicer) thereunder (including all rights
to set the compensation of any third-party servicer); (d) the right, if any, to
appoint a special servicer or liquidator of the Purchased Loans; and (e) all
rights of Seller to give directions with respect to the management and
distribution of any collections, escrow accounts, reserve accounts or other
similar payments or accounts in connection with the Purchased Loans.

 

“SIPA” shall have the meaning specified in Section 23(a).

 

“Sponsor” shall mean, individually and collectively as the context may require,
Trust, and Operating Partnership.

 

“Stabilized Loan” shall mean an Eligible Loan which is stabilized as determined
by Buyer in its sole and absolute discretion based upon all facts and
circumstances considered relevant by Buyer at the time of purchase.

 

“Stabilized Loan Applicable Spread” shall have the meaning set forth in the
Letter Agreement.

 

“Stabilized Loan Maximum Original Purchase Percentage” shall mean, with respect
to any Stabilized Loan, the lesser of (i) the percentage rate (rounded to the
next highest hundredth of a percent), expressed as a fraction, (A) the numerator
of which is the Stabilized Loan Maximum Original Purchase Amount and (B) the
denominator of which is the Market Value of such Stabilized Loan as of the
Purchase Date therefor and (ii) seventy-five (75%).

 

22

--------------------------------------------------------------------------------


 

“Stabilized Loan Maximum Original Purchase Amount” shall mean, with respect to
any Stabilized Loan, an amount equal to the product of (i) sixty percent (60%)
and (ii) the underwritten value of the related Mortgaged Property securing such
Stabilized Loan as of the Purchase Date, as determined by Buyer in its sole and
absolute discretion.

 

“Supplemental Due Diligence List” shall mean, with respect to any New
Collateral, information or deliveries concerning the New Collateral that Buyer
shall reasonably request in addition to the Preliminary Due Diligence Package.

 

“Survey” shall mean a certified ALTA/ACSM (or applicable state standards for the
state in which the property is located) survey of a Mortgaged Property prepared
by a registered independent surveyor or engineer and in form and content
reasonably satisfactory to Buyer and the company issuing the title policy for
such Mortgaged Property.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Transaction” shall have the meaning specified in Section 1.

 

“Transaction Conditions Precedent” shall mean, with respect to each proposed
Transaction,

 

(i)                                     no Default or Event of Default under
this Agreement shall have occurred and be continuing as of the Purchase Date for
such proposed Transaction;

 

(ii)                                  Seller shall have certified to Buyer in
writing the acquisition cost of such asset (or, in the case of any asset
purchased from an Affiliate, the original acquisition cost of such asset at the
time it was acquired by an Affiliate of Seller from a non-Affiliate) (including
therein reasonable supporting documentation required by Buyer, if any) or if
such loan was originated by Seller, the outstanding principal balance of such
loan;

 

(iii)                               Seller shall have delivered to Buyer all
information which Seller believes to be reasonably necessary for Buyer to make
an informed business decision with respect to the purchase of such Purchased
Loan and Seller shall have certified to Buyer that Seller has no knowledge of
any material information concerning the related Purchased Loan which is not
reflected in the related Diligence Materials or otherwise disclosed to Buyer in
writing;

 

(iv)                              the representations and warranties made by
Seller or Sponsor in any of the Transaction Documents (including the Purchased
Loan Representations with respect to the Eligible Loans then being transferred,
subject to any exceptions to such representations and warranties disclosed in
writing by Seller to Buyer which are approved by Buyer in its sole and absolute
discretion and set forth on Schedule 3 to the Confirmation for such

 

23

--------------------------------------------------------------------------------


 

Eligible Loan)  shall be true and correct in all material respects as of the
Purchase Date for such Transaction (except to the extent such representations
and warranties are made as of a particular date);

 

(v)                                 Seller has paid all expenses of Buyer
(subject to Section 27 below) then due and payable (which, upon the agreement of
Buyer and Seller, may be held back from funds remitted to Seller by Buyer);

 

(vi)                              Seller has satisfactorily completed its “Know
Your Customer” and OFAC diligence (as to the related Mortgagor, guarantor and
all other related parties, as determined by Buyer) and the results of such
diligence shall be acceptable to Buyer in its sole discretion;

 

(vii)                           the Servicer of the related Purchased Loan shall
have entered into a Servicer Notice and Agreement substantially in the form
attached hereto as Exhibit IX;

 

(viii)                        Buyer shall have (A) determined, in accordance
with the applicable provisions of Section 3(a) of this Agreement, that the
assets proposed to be sold to Buyer by Seller in the related Transaction are
Eligible Loans and (B) obtained internal credit approval for the inclusion of
such Eligible Loan as a Purchased Loan in a Transaction;

 

(ix)                              Master Seller shall have established the
Series Seller which will be entering the proposed Transaction and executed
and/or delivered to Buyer a Joinder Agreement with respect to such Series Seller
and any organizational documents and amendments and any other documents and
agreements required in connection with such new Series Seller or the proposed
Transaction under Section 3(n); and

 

(x)                                 any other conditions as may be reasonably
required by Buyer.

 

“Transaction Default” shall mean any event which, with the giving of notice, the
passage of time, or both, would constitute a Transaction Event of Default.

 

“Transaction Documents” shall mean, collectively, this Agreement, the Letter
Agreement, the Guaranty, the Custodial Agreement, the Controlled Account
Agreement, the Member Guaranty, all Confirmations and Joinder Agreements
executed pursuant to this Agreement in connection with specific Purchased Loans,
the Servicing Agreement(s), and any and all other documents and agreements
executed and delivered by Seller and/or Sponsor in connection with this
Agreement or any Transactions hereunder, as each may be amended, modified and/or
restated from time to time.

 

“Transaction Event of Default” shall have the meaning set forth in
Section 13(a)(II).

 

“Transfer” shall have the meaning specified in Section 10(b).

 

24

--------------------------------------------------------------------------------


 

“Transition Loan” shall mean an Eligible Loan which is not designated as a
Stabilized Loan by Buyer in its sole and absolute discretion as of the related
Purchase Date, but which Buyer elects to purchase pursuant to a Transaction
hereunder, in its sole and absolute discretion; provided, however, Seller shall
have the option of resubmitting any Transition Loan for review by Buyer in
accordance with the procedures set forth in Section 3 of this Agreement, and
Buyer may, in its sole and absolute discretion, elect to reclassify such
Transition Loan as a Stabilized Loan, and in such event Seller and Buyer shall
enter into an amended and restated Confirmation setting forth the updated terms
of the applicable Transaction.

 

“Transition Loan Applicable Spread” shall have the meaning set forth in the
Letter Agreement.

 

“Transition Loan Maximum Original Purchase Percentage” shall mean, with respect
to any Transition Loan, the lesser of (i) the percentage rate (rounded to the
next highest hundredth of a percent), expressed as a fraction, (A) the numerator
of which is the Transition Loan Maximum Original Purchase Amount and (B) the
denominator of which is the Market Value of such Stabilized Loan as of the
Purchase Date therefor and (ii) sixty percent (60%).

 

“Transition Loan Maximum Original Purchase Amount” shall mean, with respect to
any Transition Loan, an amount equal to the product of (i) forty-five percent
(45%) and (ii) the underwritten value of the related Mortgaged Property securing
such Stabilized Loan as of the Purchase Date, as determined by Buyer in its sole
and absolute discretion.

 

“Treasury Regulations” shall mean the income tax regulations, including
temporary regulations, promulgated under the Code, as such regulations are
amended from time to time.

 

“Trust” shall mean NorthStar Real Estate Income Trust, Inc., a Maryland
corporation.

 

“Trust Receipt” shall mean a trust receipt issued by Custodian to Buyer
confirming the Custodian’s possession of certain Purchased Loan Files which are
the property of and held by Custodian for the benefit of Buyer (or any other
holder of such trust receipt) or a bailment arrangement with counsel or other
third party reasonably acceptable to Buyer.

 

“Truth in Lending Act” shall mean the Truth in Lending Act of 1968, 15 U.S.C.
§§1601 et seq.

 

“UCC” shall have the meaning specified in Section 6 of this Agreement.

 

“Underlying Purchased Loan Reserves” shall mean, with respect to any Purchased
Loan, the escrows, reserve funds or other similar amounts properly retained in
accounts maintained by the Servicer of such Purchased Loan unless and until such
funds are, pursuant to and in accordance with the terms of the related Purchased
Loan Documents, either (i) released or otherwise available to Seller (but not if
such funds are used for the purpose for which they were maintained), or
(ii) released to the related Mortgagor.

 

“Underwriting Issues” shall mean, with respect to any Collateral as to which
Seller intends to request a Transaction, all material information that has come
to Seller’s attention that,

 

25

--------------------------------------------------------------------------------


 

based on the making of reasonable inquiries and the exercise of reasonable care
and diligence under the circumstances, would be considered a materially
“negative” factor (either separately or in the aggregate with other
information), or a material defect in loan documentation or closing deliveries
(such as any absence of any material Purchased Loan Document(s)), to a
reasonable institutional mortgage buyer in determining whether to originate or
acquire the Collateral in question.

 

(b)           Under this Agreement, all accounting terms not specifically
defined herein shall be construed in accordance with GAAP and all accounting
determinations made and all financial statements prepared hereunder shall be
made and prepared in accordance with GAAP.  All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9.  The words “herein,” “hereof,” and
“hereunder” and other words of similar import refer to this Agreement as a
whole, including the exhibits and schedules hereto, as the same may from time to
time be amended or supplemented and not to any particular paragraph, section,
subsection, or clause contained in this Agreement.  Each of the definitions set
forth in Section 2 hereof shall be equally applicable to both the singular and
plural forms of the defined terms.  Unless specifically stated otherwise, all
references herein to any agreements, documents or instruments shall be
references to the same as amended, restated, supplemented or otherwise modified
from time to time.

 

3.             INITIATION; CONFIRMATION; TERMINATION; FEES; EXTENSION

 

(a)           Subject to the terms and conditions set forth in this Agreement
(including, without limitation, the satisfaction of the Transaction Conditions
Precedent set forth herein), Buyer may enter into Transactions from time to time
in its sole and absolute discretion pursuant to written request at the
initiation of Master Seller as provided in this Agreement.  Seller shall give
Buyer written notice of each proposed Transaction and Buyer shall inform Master
Seller of its determination with respect to any assets proposed to be sold to
Buyer by Seller in accordance with Exhibit VIII attached hereto, which may be
amended from time to time by Buyer in its sole and absolute discretion.  Buyer
shall have the right to review all Eligible Loans proposed to be sold to Buyer
in any Transaction and to conduct its own due diligence investigation of such
Eligible Loans as Buyer determines in its sole and absolute discretion.  Buyer
shall be entitled to make a determination, in its sole and absolute discretion,
whether it shall or shall not purchase any or all of the Eligible Loans proposed
to be sold to Buyer by Seller.  In addition, Buyer shall not be required to
enter into any Transaction if an Event of Default has occurred and is continuing
with respect to any Transaction Documents.

 

(b)           Upon agreeing to enter into a Transaction hereunder, provided each
of the Transaction Conditions Precedent shall have been either satisfied, as
determined by Buyer in its sole and absolute discretion exercised in good faith,
or affirmatively waived by Buyer in writing, Buyer shall promptly deliver to
Master Seller a written confirmation (which shall also be in electronic form) in
the form of Exhibit I attached hereto of each Transaction (a “Confirmation”). 
Such Confirmation shall describe each Purchased Loan to be included in such
Transaction, shall identify Buyer and the applicable Series Seller for such
Transaction, and shall set forth:

 

(i)                                     the Purchase Date,

 

26

--------------------------------------------------------------------------------


 

(ii)                                  the Principal Balance,

 

(iii)                               the Actual Original Purchase Percentage,

 

(iv)                              the Maximum Original Purchase Percentage,

 

(v)                                 the Purchase Price,

 

(vi)                              the Repurchase Date,

 

(vii)                           the initial Pricing Rate (including the
Applicable Spread) applicable to the Transaction,

 

(viii)                        the Purchased Loan Type,

 

(ix)                              if such Purchased Loan is hedged under a
Hedging Transaction, whether such Hedging Transaction is an Affiliated Hedging
Transaction; and

 

(x)                                 any additional terms or conditions not
inconsistent with this Agreement.

 

With respect to any Transaction, the Pricing Rate shall be determined initially
on the Pricing Rate Determination Date applicable to the first Pricing Rate
Period for such Transaction, and shall be reset on each Pricing Rate
Determination Date for the next succeeding Pricing Rate Periods for such
Transaction.  Buyer or its agent shall, in accordance with the terms of this
Agreement, determine the Pricing Rate on each Pricing Rate Determination Date
for the related Pricing Rate Period and notify Seller of such rate for such
period on such Pricing Rate Determination Date.

 

(c)           Each Confirmation, together with this Agreement, shall be
conclusive evidence of the terms of the Transactions covered thereby unless
specific objection is made by Seller no more than three (3) Business Days after
the date thereof (unless such period is waived in writing by Seller).  In the
event of any conflict between the terms of such Confirmation and the terms of
this Agreement, the Confirmation shall prevail.  An objection sent by Seller
with respect to any Confirmation must state specifically that the writing is an
objection, must specify the provision(s) of such Confirmation being objected to
by Seller, must set forth such provision(s) in the manner that Seller believes
such provisions should be stated, and must be received by Buyer no more than
three (3) Business Days after such Confirmation is received by Seller (unless
such period is waived in writing by Seller).

 

(d)           Except upon the occurrence and during the continuance of an Event
of Default, Master Seller, on behalf of the applicable Series Seller, shall be
entitled to terminate any Transaction on demand, in whole or in part, and
repurchase any or all of the Purchased Loans subject to such Transaction (each
an “Early Repurchase”) on any Business Day prior to the Repurchase Date therefor
(an “Early Repurchase Date”); provided, however, that:

 

(i)                                     Seller notifies Buyer in writing of its
intent to terminate such Transaction and repurchase such Purchased Loan(s) no
later than five (5) Business Days prior to such Early Repurchase Date, which
notice shall be revocable

 

27

--------------------------------------------------------------------------------


 

by Seller at any time up to one (1) Business Day prior to such Early Repurchase
Date; and

 

(ii)                                on such Early Repurchase Date, the
applicable Series Seller (or Master Seller on behalf of such Series Seller) pays
to Buyer an amount equal to the sum of the Repurchase Price for such
Transaction, and any other amounts payable under this Agreement (including,
without limitation, any amounts payable under Section 3(h) of this Agreement)
with respect to such Transaction against transfer to the applicable
Series Seller or its agent of such Purchased Loan(s); and

 

(iii)                             on such Early Repurchase Date, Seller shall
have paid any amounts then due and owing to Buyer hereunder.

 

(e)                                  On the applicable Repurchase Date for any
Transaction, termination of such Transaction will be effected by transfer to the
applicable Series Seller or its agent of the applicable Purchased Loan(s) and
any Income in respect thereof received by Buyer (and not previously credited or
transferred to, or applied to the obligations of, Master Seller, such
Series Seller or any other Series Seller pursuant to Section 5 of this
Agreement), against the simultaneous transfer of the Repurchase Price for such
Transaction to an account of Buyer.

 

(f)                                   If prior to the first day of any Pricing
Rate Period with respect to the Transaction, (i) Buyer shall have determined in
its sole and absolute discretion exercised in good faith (which determination
shall be conclusive and binding upon Seller) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Pricing Rate Period, or (ii) the LIBO Rate
determined or to be determined for such Pricing Rate Period will not adequately
and fairly reflect the cost to Buyer (as determined and certified by Buyer in
good faith) of making or maintaining Transactions during such Pricing Rate
Period, Buyer shall give telecopy, e-mail or telephonic notice (with written
notice to follow on the next Business Day after any telephonic notice) thereof
to Seller as soon as practicable thereafter; provided, however, that in making
any such determination Buyer shall not treat Seller differently than
similarly-situated customers in Buyer’s other commercial real estate repurchase
facilities.  If such notice is given, the Pricing Rate with respect to such
Transaction for such Pricing Rate Period, and for any subsequent Pricing Rate
Periods until such notice has been withdrawn by Buyer, shall be a per annum rate
equal to the Prime Rate plus the Applicable Spread (the “Alternative Rate”).

 

(g)                                  Notwithstanding any other provision herein,
if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for Buyer to effect
or continue Transactions as contemplated by the Transaction Documents, the Buyer
shall give telecopy, e-mail or telephonic notice (with written notice to follow
on the next Business Day after any telephonic notice) thereof to Seller as soon
as practicable thereafter, and (a) the commitment of Buyer hereunder to enter
into new Transactions and to continue Transactions as such shall forthwith be
canceled, and (b) the Transactions then outstanding shall be converted
automatically to Alternative Rate Transactions on the last day of the then
current Pricing Rate Period or within such earlier period as may be required by
law. If any such conversion of a Transaction occurs on a day which is not the
last day of the then current Pricing

 

28

--------------------------------------------------------------------------------


 

Rate Period with respect to such Transaction, Seller shall pay to Buyer such
amounts, if any, as may be required pursuant to Section 3(i) of this Agreement.

 

(h)                                 Upon written demand by Buyer, Seller shall
indemnify Buyer and hold Buyer harmless from any net actual, out of pocket loss
or expense (not to include any lost profit or opportunity) (including, without
limitation, reasonable actual attorneys’ fees and disbursements) which Buyer may
sustain or incur as a consequence of (i) default by Seller in terminating any
Transaction after Seller has given a notice in accordance with Section 3(d) of a
termination of a Transaction, (ii) any payment of the Repurchase Price for any
Purchased Loan on any day other than a Remittance Date or the applicable
Repurchase Date for such Purchased Loan (including, without limitation, any
actual out-of-pocket loss or expense arising from the reemployment of funds
obtained by Buyer to maintain Transactions hereunder or from customary and
reasonable fees payable to terminate the deposits from which such funds were
obtained) or (iii) conversion of the Transaction to an Alternative Rate
Transaction pursuant to Section 3(f) of this Agreement on a day which is not the
last day of the then current Pricing Rate Period.  A certificate as to such
actual costs, losses, damages and expenses, setting forth the calculations
therefor shall be submitted promptly by Buyer to Seller and shall be prima facie
evidence of the information set forth therein.

 

(i)                                     If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by any
Governmental Authority or compliance by Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority having jurisdiction over Buyer made subsequent to the
date hereof:

 

(i)                                   shall subject Buyer to any Tax of any kind
whatsoever with respect to the Transaction Documents, any Purchased Loan or any
Transaction, or change the basis of taxation of payments to Buyer in respect
thereof (in each case except for (A) Excluded Taxes and (B) Taxes for which
Buyer is entitled to Additional Amounts under Section 29);

 

(ii)                                shall impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of Buyer which is not otherwise included in the determination of the LIBO
Rate hereunder; or

 

(iii)                             shall impose on Buyer any other condition;

 

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems, in its sole and absolute discretion exercised in good
faith, to be material, of entering into, continuing or maintaining Transactions
or to reduce any amount receivable under the Transaction Documents in respect
thereof; then, in any such case, Seller shall promptly pay Buyer, upon its
demand, any additional amounts necessary to compensate Buyer for such increased
cost or reduced amount receivable (in the case of Taxes, in an amount such that,
after deduction of the applicable Tax, Buyer receives the amount to which it
would have been entitled

 

29

--------------------------------------------------------------------------------


 

if no Tax were deductible); provided, however, that in determining whether to
make any demand for payment of additional amounts by Seller under this
Section 3(i), Buyer shall not treat Seller differently than similarly-situated
customers in Buyer’s other commercial real estate repurchase facilities.  If
Buyer becomes entitled to claim any additional amounts pursuant to this
Section 3(i), it shall, within ten (10) Business Days of such event, notify
Seller in writing of the event by reason of which it has become so entitled. 
Such notification as to the calculation of any additional amounts payable
pursuant to this subsection shall be submitted by Buyer to Seller and shall be
prima facie evidence of such additional amounts.

 

(j)                                    If Buyer shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by Buyer or any
corporation controlling Buyer with any request or directive regarding capital
adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof does or shall have the effect of
increasing the amount of capital to be held by Buyer in respect of any
Transaction hereunder or reducing the rate of return on Buyer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which Buyer or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
Buyer, in the exercise of its reasonable business judgment, to be material, then
from time to time, after submission by Buyer to Seller of a written request
therefor, Seller shall pay to Buyer such additional amount or amounts as will
compensate Buyer for such reduction; provided, however, that in determining
whether to make any demand for payment of additional amounts by Seller under
this Section 3(j), Buyer shall not treat Seller differently than
similarly-situated customers in Buyer’s other commercial real estate repurchase
facilities.  Such notification as to the calculation of any additional amounts
payable pursuant to this subsection shall be submitted by Buyer to Seller and
shall be prima facie evidence of such additional amounts.

 

(k)                                 Master Seller, on behalf of any
Series Seller, shall have the right at any time, upon one (1) Business Day prior
notice to Buyer, to transfer cash to Buyer for the purpose of reducing the
Repurchase Price of, but not terminating, the Transaction to which such
Series Seller is a party.

 

(l)                                     Upon the occurrence of a Mandatory Early
Repurchase Event with respect to any Purchased Loan, Buyer may, upon written
notice to the applicable Series Seller, accelerate the Repurchase Date of such
Purchased Loan to the date (the “Mandatory Early Repurchase Date”) which is
three (3) Business Days following such notice, and require that the applicable
Series Seller repurchase such Purchased Loan from Buyer on such Mandatory Early
Repurchase Date (a “Mandatory Early Repurchase”), which repurchase by the
applicable Series Seller shall be conducted pursuant to and in accordance with
Section 3(d).

 

(m)                             If Buyer shall exercise its rights under
Sections 3(f), 3(g), 3(i) or 3(j), then Seller shall have the right, at any time
thereafter (unless Buyer has at such time waived any claims pursuant to such
Sections or such Sections no longer apply) to terminate this Agreement or all
Transactions hereunder and, in connection with any such termination,
notwithstanding anything to the contrary contained herein or in any other
Transaction Document, there shall be no exit fee or prepayment fee or premium
due.

 

30

--------------------------------------------------------------------------------


 

(n)                                 On or before the Purchase Date for any
Transaction, Member shall establish, pursuant to the provisions of the Master
Seller LLC Agreement and in accordance with Delaware law, a new Series Seller to
enter into such Transaction pursuant to the related Confirmation, and deliver
copies of the completed Schedule C to the Master Seller LLC Agreement with
respect to such Series Seller and same shall be reasonably acceptable to Buyer. 
On or prior to the Purchase Date for any Transaction, (i) Master Seller and such
new Series Seller shall execute and deliver to Buyer a joinder agreement
substantially in form attached hereto as Exhibit XI (a “Joinder Agreement”)
pursuant to which such Series Seller shall be added as a party hereto and to the
other Transaction Documents and any other documents and agreements as Buyer may
reasonably require with respect to such Series Seller or in connection with such
Transaction and (ii) if required by Buyer in its sole discretion, Buyer shall
have filed UCC financing statements in all applicable filing offices with
respect to such new Series Seller, which UCC financing statements shall be in
form and substance satisfactory to Buyer and may describe the collateral as “All
assets of [such new Series Seller], whether now owned or existing or hereafter
acquired or arising and wheresoever located, and all proceeds and products
thereof” or words to that effect, and any limitations on such collateral
description.

 

4.                                      MANDATORY AMORTIZATION

 

(a)                                 Upon the occurrence and during the
continuance of a Credit Event with respect to any Purchased Loan, Buyer shall
determine the Maximum Repurchase Price of such Purchased Loan on each Business
Day during the existence of a Credit Event, and shall determine (i) the amount,
if any, by which such Maximum Repurchase Price exceeds the Repurchase Price
(excluding Price Differential) for such Purchased Loan (a “Mandatory
Amortization Amount”).

 

(b)                                 If at any time a Mandatory Amortization
Amount exists with respect to a Purchased Loan, then Buyer may, by notice (a
“Mandatory Amortization Notice”) to the applicable Series Seller, require the
applicable Series Seller to transfer to Buyer cash in the amount of the
Mandatory Amortization Amount for such Purchased Loan by no later than the
Mandatory Amortization Deadline on the date that is three (3) Business Days
following the date of receipt of such Mandatory Amortization Notice. 
Notwithstanding the foregoing, in the event that, at the time a Mandatory
Amortization Notice is delivered by Buyer, any Eligible Loan has been approved
for purchase by Buyer and a Confirmation has been issued therefor (or will be
approved and a Confirmation issued therefor within three (3) Business Days
following the date of receipt of the applicable Mandatory Amortization Notice),
then, subject to Buyer’s approval in its sole and absolute discretion, Seller
may elect to apply a portion of the applicable Purchase Price to be paid by
Buyer for such new Purchased Loan against the outstanding Mandatory Amortization
Amount. The applicable Series Seller’s failure to pay any Mandatory Amortization
Amount as required by this paragraph shall constitute a Transaction Event of
Default with respect to the applicable Transaction under the Transaction
Documents and shall entitle Buyer to exercise its remedies under
Section 13(c) of this Agreement.

 

(c)                                  The failure of, or delay by, Buyer, on any
one or more occasions, to exercise its rights under Section 4(b) of this
Agreement shall not (i) change or alter the terms and conditions to which this
Agreement is subject, (ii) limit the right of Buyer to do so at a later date,
(iii) limit Buyer’s rights under this Agreement or otherwise existing by law, or
(iv) in any way create additional rights for Buyer.

 

31

--------------------------------------------------------------------------------


 

(d)                                 If Master Seller and/or any applicable
Series Sellers transfer cash to Buyer on account of Mandatory Amortization
Amounts relating to more than one Purchased Loan, but such cash is insufficient
to fully satisfy such Mandatory Amortization Amounts, Buyer shall have the right
to designate the Purchased Loan(s) and Mandatory Amortization Amount(s) to which
such payments shall be applied, in its sole and absolute discretion.

 

(e)                                  Notwithstanding anything contained in
Section 16 to the contrary, notice of a Mandatory Amortization Amount may be
delivered by Buyer via email, without the need to also deliver such notice by
one of the other means set forth in Section 16, and shall be deemed received
upon the sending of such email; provided, that any such email notice to Master
Seller shall be required to (i) be sent to the parties designated by Master
Seller as “Mandatory Amortization Notice Parties” on Annex I attached hereto or
such other parties as may be substituted for such parties listed on Annex I by
Master Seller from time to time by written notice to Buyer delivered in
accordance with Section 16, (ii) be marked “high priority”, and (iii) include in
the subject line thereof the following caption: “MANDATORY AMORTIZATION
NOTICE”;  provided, further, that the transmitting party did not receive an
electronic notice of a delivery failure to two (2) or more of such parties.

 

5.                                      INCOME PAYMENTS AND PRINCIPAL PAYMENTS

 

(a)                                 On each Remittance Date, each Series Seller
shall be obligated to pay to Buyer (to the extent not paid on such date through
the distributions required pursuant to Sections 5(c), (d) and (e) hereof) the
accrued but unpaid Price Differential for its applicable Transaction(s) due as
of such Remittance Date (along with any other amounts then due and payable), by
wire transfer in immediately available funds.  A Cash Management Account shall
be established by Master Seller, on behalf of itself and each Series Seller, at
the Depository.  Buyer shall have sole dominion and control over the Cash
Management Account until the termination of Seller’s obligations under this
Agreement and the documents delivered in connection herewith and therewith.  All
Available Income in respect of the Purchased Loans shall be deposited by Master
Seller and each Series Seller or the applicable Servicer directly into the Cash
Management Account without any further action of Buyer.  All such amounts
transferred into the Cash Management Account shall be remitted by the Depository
in accordance with the applicable provisions of Sections 5(b), 5(c), 5(d), 5(e),
13(b)(iii) and 13(c)(iii) of this Agreement.

 

(b)                                 Seller shall cause the Servicer of each
Purchased Loan to enter into a Servicer Notice and Agreement in the form
attached as Exhibit IX to this Agreement, which provides, inter alia, that the
Servicer shall deposit all Available Income with respect to such Purchased Loan
into the Cash Management Account.  If a Servicer forwards any Available Income
with respect to a Purchased Loan to Master Seller or any Series Seller rather
than directly to the Cash Management Account, Master Seller shall (i) redeliver
an executed copy of the Servicer Notice and Agreement to the applicable
Servicer, and make other commercially reasonable efforts to cause such Servicer
to forward such amounts directly to the Cash Management Account, (ii) hold such
amounts in trust for the benefit of Buyer and (ii) immediately deposit in the
Cash Management Account any such amounts.

 

(c)                                  So long as no Event of Default shall have
occurred and be continuing, all Available Income received by the Depository in
respect of the Purchased Loans (other than

 

32

--------------------------------------------------------------------------------


 

Principal Payments and net sale proceeds) during each Collection Period shall be
applied by the Depository on the related Remittance Date as in the following
order of priority:

 

(i)                                   first, to remit to (a) the Custodian an
amount equal to any accrued and unpaid custodial fees and expenses due and
payable under the Custodial Agreement, and (b) the Depository an amount equal to
any accrued and unpaid fees and expenses due and payable under the Controlled
Account Agreement;

 

(ii)                                second, to remit to Buyer an amount equal to
the aggregate Price Differential which has accrued and is outstanding in respect
of all of the Purchased Loans as of such Remittance Date;

 

(iii)                             third,  to make a payment to Buyer on account
of any outstanding and unpaid Mandatory Amortization Amount;

 

(iv)                            fourth, to remit to any Affiliated Hedge
Counterparty (a) any periodic payments due and payable on any Affiliated Hedging
Transaction and (b) upon the termination of any Affiliated Hedging Transaction,
any termination payment or other amounts due and payable to the Affiliated Hedge
Counterparty under the terms of the Affiliated Hedging Transaction;

 

(v)                               fifth, to remit to Buyer on account of any
unpaid fees, costs, expenses, indemnity amounts and any and all other amounts
due and payable from Seller under this Agreement or the other Transaction
Documents; and

 

(vi)                            sixth, to remit to Master Seller, on behalf of
all applicable Series Sellers, the remainder, if any.

 

(d)                                 So long as no Event of Default or
Amortization Event shall have occurred and be continuing, (A) any unscheduled
Principal Payment and all net sale proceeds in respect of a Purchased Loan which
is a portion of the Available Income received by the Depository during each
Collection Period shall be applied by the Depository on the Business Day
following the day on which such funds are deposited in the Cash Management
Account and (B) any scheduled Principal Payment shall be applied by the
Depository on the related Remittance Date in the following order of priority:

 

(i)                                   first, to remit to (a) the Custodian in an
amount equal to any accrued and unpaid custodial fees and expenses due and
payable under the Custodial Agreement, and (b) the Depository in an amount equal
to any accrued and unpaid fees and expenses due and payable under the Controlled
Account Agreement (in each case, to the extent not paid pursuant to
Section 5(c)(i) above);

 

(ii)                                second, to remit to Buyer an amount equal to
the aggregate Price Differential which has accrued and is outstanding in respect
of all of the

 

33

--------------------------------------------------------------------------------


 

Purchased Loans as of such Remittance Date (to the extent not paid pursuant to
Section 5(c)(ii) above);

 

(iii)                             third, to make a payment to Buyer on account
of any Mandatory Amortization Amount (to the extent not paid pursuant to
Section 5(c)(iii) above);

 

(iv)                            fourth, to remit to any Affiliated Hedge
Counterparty (a) any periodic payments due and payable on any Affiliated Hedging
Transaction and (b) upon the termination of any Affiliated Hedging Transaction,
any termination payment or other amounts due and payable to the Affiliated Hedge
Counterparty under the terms of the Affiliated Hedging Transaction (to the
extent not paid pursuant to Section 5(c)(iv) above);

 

(v)                               fifth, to remit to Buyer on account of any
unpaid fees, costs, expenses, indemnity amounts and any and all other amounts
due and payable from Seller under this Agreement or the other Transaction
Documents (to the extent not paid pursuant to Section 5(c)(v) above);

 

(vi)                            sixth, to make a payment to Buyer on account of
the Repurchase Price of each of the Purchased Loans in respect of which such
Principal Payment(s) have been received, in an amount equal to the product of
(A) the difference between (1) such Principal Payment(s) minus (2) the aggregate
amount paid pursuant to Sections 5(d)(i) through 5(d)(v) above and (B) the
respective Allocable Percentages applicable thereto; and

 

(vii)                         seventh, to remit to Master Seller, on behalf of
all applicable Series Sellers, the remainder of such Principal Payment or net
sale proceeds.

 

(e)                                  If an Event of Default shall have occurred
and be continuing, all Available Income (including Principal Payments) received
by Buyer or the Depository in respect of the Purchased Loans during each
Collection Period shall be applied by Buyer or the Depository on the Business
Day following the day on which such funds are deposited in the Cash Management
Account as follows:

 

(i)                                   first, to remit to (a) the Custodian in an
amount equal to any accrued and unpaid custodial fees and expenses due and
payable under the Custodial Agreement, and (b) the Depository in an amount equal
to any accrued and unpaid fees and expenses due and payable under the Controlled
Account Agreement;

 

(ii)                                second, to remit to Buyer an amount equal to
the aggregate Price Differential which has accrued and is outstanding in respect
of all of the Purchased Loans as of such Business Day;

 

(iii)                             third, to make a payment to Buyer in an amount
equal to (a) the Repurchase Price of each of the Purchased Loans if a Facility
Event of

 

34

--------------------------------------------------------------------------------


 

Default exists (which amount may be allocated by Buyer to one or more of the
Purchased Loans in such amounts as Buyer may determine in its sole and absolute
discretion), or (b) the Repurchase Price of each of the Purchased Loans with
respect to which a Transaction Event of Default has occurred and is continuing
(but no Facility Event of Default then exists), in each case until the
Repurchase Price for each of such Purchased Loans has been reduced to zero;
provided, however, that any amounts under this Section 5(e)(iii) representing
Principal Payments received by Buyer or Depository shall be allocated (x) first,
to the Repurchase Price of the applicable Purchased Loan in respect of which
such Principal Payment has been received, until the Repurchase Price for such
Purchased Loan has been reduced to zero, and (y) second, any remaining portion
of such Principal Payment shall be allocated in accordance with clause (a) or
(b), as applicable, of this Section 5(e)(iii);

 

(iv)                            fourth, to remit to any Affiliated Hedge
Counterparty (a) any periodic payments due and payable on any Affiliated Hedging
Transaction and (b) upon the termination of any Affiliated Hedging Transaction,
any termination payment or other amounts due and payable to the Affiliated Hedge
Counterparty under the terms of the Affiliated Hedging Transaction;

 

(v)                               fifth, to remit to Buyer in an amount equal to
any unpaid fees, costs, expenses, indemnity amounts and any and all other
amounts due and payable from Seller under this Agreement or the other
Transaction Documents; and

 

(vi)                            sixth, to remit to Master Seller the remainder,
if any.

 

(f)                                   If an Amortization Event shall have
occurred and be continuing (and provided that no Event of Default shall exist),
(A) any unscheduled Principal Payment and all net sale proceeds in respect of a
Purchased Loan which is a portion of the Available Income received by the
Depository during each Collection Period shall be applied by the Depository on
the Business Day following the day on which such funds are deposited in the Cash
Management Account and (B) any scheduled Principal Payment shall be applied by
the Depository on the related Remittance Date in the following order of
priority:

 

(i)                                   first, to remit to (a) the Custodian in an
amount equal to any accrued and unpaid custodial fees and expenses due and
payable under the Custodial Agreement, and (b) the Depository in an amount equal
to any accrued and unpaid fees and expenses due and payable under the Controlled
Account Agreement (to the extent not paid pursuant to Section 5(e)(i) above);

 

(ii)                                second, to remit to Buyer an amount equal to
the aggregate Price Differential which has accrued and is outstanding in respect
of all of the Purchased Loans as of such Business Day (to the extent not paid
pursuant to Section 5(c)(ii) above);

 

35

--------------------------------------------------------------------------------


 

(iii)                             third, to make a payment to Buyer in an amount
equal to the applicable Amortization Event Amount with respect to such Principal
Payment, which Amortization Event Amount shall be allocated by Buyer (a) first,
to the Repurchase Price of the respective Purchased Loan in respect of which
such Principal Payment has been received, until the Repurchase Price for such
Purchased Loan has been reduced to zero, and (b) second, any remaining portion
of such Amortization Event Amount, to the Repurchase Price(s) of one or more of
the other Purchased Loans in such amounts as Buyer may determine in its sole and
absolute discretion;

 

(iv)                            fourth, to remit to any Affiliated Hedge
Counterparty (a) any periodic payments due and payable on any Affiliated Hedging
Transaction and (b) upon the termination of any Affiliated Hedging Transaction,
any termination payment or other amounts due and payable to the Affiliated Hedge
Counterparty under the terms of the Affiliated Hedging Transaction (to the
extent not paid pursuant to Section 5(c)(iv) above);

 

(v)                               fifth, to remit to Buyer in an amount equal to
any unpaid fees, costs, expenses, indemnity amounts and any and all other
amounts due and payable from Seller under this Agreement or the other
Transaction Documents (to the extent not paid pursuant to
Section 5(c)(v) above); and

 

(vi)                            sixth, to remit to Master Seller the remainder,
if any.

 

(g)                                  Notwithstanding that each Series Seller
shall be responsible for its own Available Income, the distribution and
allocation of Available Income in accordance with the foregoing provisions of
this Section 5 may, for administrative convenience, be accomplished on an
aggregate basis for all Series Sellers.  In the event that the amounts remitted
pursuant to Sections 5(c), (d), (e) and (f) above on any Remittance Date are
insufficient to pay the accrued Price Differential due with respect to each of
the Transactions at the respective Pricing Rates as of such Remittance Date
(along with any other amounts then due and payable and any amounts due to any
Affiliated Hedge Counterparties with respect to Affiliated Hedging
Transactions), then Buyer, in its sole and absolute discretion, shall determine
each Series Seller which had insufficient Available Income to pay all accrued
and unpaid Price Differential at the applicable Pricing Rate as of such
Remittance Date and any applicable Mandatory Amortization Amount payments
related to the Transaction(s) to which such Series Seller is a party (together
with any amounts due to any Affiliated Hedge Counterparty with respect to any
Approved Transaction relating to such Transaction and such Series Seller’s share
of the custodial fees and any other joint expenses allocated ratably according
to the Available Income received by each of the Series Sellers) and deliver
notice (which may be delivered via email) to Master Seller, on behalf of each of
the Series Sellers, on the Remittance Date of the portion of such Cash Flow
Deficiency payable by the respective Series Sellers.  Each applicable
Series Seller shall be required to pay the portion of the Cash Flow Deficiency
allocable to such Series Seller (as set forth in such notice from Buyer) to
Buyer and/or the Affiliated Hedge Counterparty, by wire transfer in immediately
available funds within one (1) Business Day after such Remittance Date.  If any
Series Seller shall fail to pay the portion of the Cash Flow Deficiency due from
such Series Seller within one (1) Business Day after such Remittance Date, such
failure shall constitute a

 

36

--------------------------------------------------------------------------------


 

Transaction Event of Default with respect to the Transaction(s) to which each
such Series Seller is a party.

 

(h)                                 All Underlying Purchased Loan Reserves for
any Purchased Loan must be held with the applicable Servicer in accordance with
Section 28 in segregated accounts held for the benefit of Seller or otherwise
subject to control agreements approved by the Buyer.  In the event that no
Servicer holds any such Underlying Purchased Loan Reserves for a Purchased Loan
and Seller would otherwise hold the Underlying Purchased Loan Reserves directly,
it shall forward such Underlying Purchased Loan Reserves to the Cash Management
Account to be held and applied in accordance with the Purchased Loan Documents.

 

6.                                      SECURITY INTEREST

 

Buyer and Seller intend, for all purposes other than those described in
Section 22(e), that all Transactions hereunder be sales to Buyer of the
Purchased Loans and not loans from Buyer to Seller secured by the Purchased
Loans.  However, in the event any such Transaction is deemed to be a loan
(except in the case of the grant of security interests by Seller under clause
(b) below, which shall be unconditional as of the date hereof), Master Seller,
on behalf of itself and with respect to each Series Seller, hereby pledges all
of its right, title, and interest in, to and under and grants a lien on, and
security interest in (which lien and security interest shall be of first
priority), all of its right, title, and interest in the following property,
whether now owned or hereafter acquired, now existing or hereafter created and
wherever located (collectively, the “Collateral”) to Buyer to secure the payment
and performance of all other amounts or obligations owing to Buyer pursuant to
this Agreement and the other Transaction Documents (the “Repurchase
Obligations”) (it being understood that the grant of security interest in any
items described below which are otherwise sold to Buyer pursuant to any
Transaction hereunder is made to secure Buyer’s interest therein in the event
any such Transaction is deemed to be a loan):

 

(a)                                 the Purchased Loans, Servicing Agreements,
Servicing Records, Servicing Rights, insurance relating to the Purchased Loans,
all Affiliated Hedging Transactions related to the Purchased Loans and
collection and escrow accounts relating to the Purchased Loans;

 

(b)                                 the Cash Management Account and all monies
from time to time on deposit in the Cash Management Account;

 

(c)                                  all “general intangibles”, “accounts” and
“chattel paper” as defined in the UCC relating to or constituting any and all of
the foregoing; and

 

(d)                                 all replacements, substitutions or
distributions on or proceeds, payments, Income and profits of, and records (but
excluding any financial models or other proprietary information) and files
relating to any and all of any of the foregoing.

 

Buyer’s security interest in a Purchased Loan, or the Collateral as a whole,
shall terminate only upon (i) in the case of an individual Purchased Loan, the
repurchase thereof in accordance with this Agreement and (ii) in the case of the
Collateral as a whole, the termination of Seller’s obligations under this
Agreement and the documents delivered in connection herewith and therewith. 
Upon any such termination, Buyer shall deliver to Seller such UCC termination

 

37

--------------------------------------------------------------------------------


 

statements and other release documents as may be commercially reasonable to
evidence the release of Buyer’s lien on and security interest in the applicable
Purchased Loan, or the Collateral, as applicable and to return the Purchased
Documents for the Purchased Loan to Seller.  For purposes of the grant of the
security interest pursuant to Section 6 of this Agreement, this Agreement shall
be deemed to constitute a security agreement under the New York Uniform
Commercial Code (the “UCC”).  Buyer shall have all of the rights and may
exercise all of the remedies of a secured creditor under the UCC and the other
laws of the State of New York.  In furtherance of the foregoing, (a) Buyer, at
Seller’s sole cost and expense, shall cause to be filed in such locations as may
be necessary to perfect and maintain perfection and priority of the security
interest granted hereby, UCC financing statements and continuation statements
(collectively, the “Filings”), and shall forward copies of such Filings to
Seller upon the filing thereof, and (b) Seller shall from time to time take such
further actions as may be reasonably requested by Buyer to maintain and continue
the perfection and priority of the security interest granted hereby.

 

Seller hereby irrevocably authorizes Buyer at any time and from time to time to
file in any filing office in any appropriate jurisdiction any initial financing
statements and amendments thereto that (1) indicate the Collateral (i) as all
Purchased Loans or words of similar effect, regardless of whether the
description of the Purchased Loans in such financing statements includes every
component set forth in the definition, or (ii) as being of an equal or lesser
scope or with greater detail, and (2) contain any other information required by
part 5 of Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement or amendment, including whether Seller is an
organization, the type of organization and any organization identification
number issued to Seller.  Seller also ratifies its authorization for Buyer to
have filed in any jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.  Without limiting the foregoing,
Seller also hereby irrevocably authorizes the Buyer and its counsel to file UCC
financing statements in form and substance satisfactory to the Buyer, describing
the collateral as “All assets of Seller and all assets of each series of
interests now or hereafter established by Seller or its member, in each case,
whether now owned or existing or hereafter acquired or arising and wheresoever
located, and all proceeds and products thereof” or words to that effect, and any
limitations on such collateral description.

 

7.                                      PAYMENT, TRANSFER AND CUSTODY

 

(a)                                 On the Purchase Date for each Transaction,
ownership of the Purchased Loans shall be transferred to Buyer or its designee
(including the Custodian) against the simultaneous transfer to an account of
Seller specified in the Confirmation relating to such Transaction of the
difference between (i) the Purchase Price for the Purchased Loan(s) minus (ii)
any and all fees, costs and expenses including, without limitation, reasonable
out-of-pocket attorneys’ fees and disbursements payable to Buyer in connection
with such Transaction (if and to the extent that Buyer requires that Seller pay
such fees, costs and expenses on the Purchase Date for such Transaction).

 

(b)                                 On or before such Purchase Date, Seller
shall deliver or cause to be delivered to Buyer or its designee the Custodial
Delivery in the form attached hereto as Exhibit IV.  In connection with each
sale, transfer, conveyance and assignment of a Purchased Loan, on or prior to
each Purchase Date with respect to such Purchased Loan, Seller shall deliver or
cause to be

 

38

--------------------------------------------------------------------------------


 

delivered and released to the Custodian, and shall cause the Custodian to
deliver a Trust Receipt on the Purchase Date concerning the receipt of, the
following documents (collectively, the “Purchased Loan File”) pertaining to each
of the Purchased Loans identified in the Custodial Delivery delivered therewith;
provided, that Seller shall deliver a certificate of an Authorized
Representative of Seller certifying that any copies of documents delivered
represent true and correct copies of the originals of such documents:

 

(i)                                     The original Mortgage Note (or A-Note
with respect to any Senior Interest) (and if applicable, one or more allonges)
bearing all intervening endorsements, endorsed “Pay to the order of
                   without recourse” and signed in the name of the last endorsee
(the “Last Endorsee”) by an authorized Person (in the event that the Purchased
Loan was acquired by the Last Endorsee in a merger, the signature must be in the
following form:  “[Last Endorsee], successor by merger to [name of
predecessor]”; in the event that the Purchased Loan was acquired or originated
by the Last Endorsee while doing business under another name, the signature must
be in the following form:  “[Last Endorsee], formerly known as [previous
name]”).

 

(ii)                                  An original of each guarantee executed in
connection with the Mortgage Note (if any).

 

(iii)                               The original Mortgage with evidence of
recording thereon, or a copy thereof together with an officer’s certificate of
Seller certifying that such represents a true and correct copy of the original
and, that such original has been submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.

 

(iv)                              The originals of all assumption, modification,
consolidation or extension of mortgage agreements (if any) with evidence of
recording thereon, or copies thereof together with an officer’s certificate of
Seller certifying that such represent true and correct copies of the originals
and that such originals have each been submitted for recordation in the
appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located.

 

(v)                                 The original Assignment of Mortgage in blank
for each Purchased Loan, in form and substance acceptable for recording in the
relevant jurisdiction, and in form and substance otherwise acceptable to Buyer
and signed in the name of the Last Endorsee (in the event that the Purchased
Loan was acquired by the Last Endorsee in a merger, the signature must be in the
following form:  “[Last Endorsee], successor by merger to [name of
predecessor]”; in the event that the Purchased Loan was acquired or originated
while doing business under another name, the signature must be in the following
form: “[Last Endorsee], formerly known as [previous name]”).

 

39

--------------------------------------------------------------------------------


 

(vi)                              The originals of all intervening assignments
of mortgage (if any) with evidence of recording thereon, or copies thereof
together with an officer’s certificate of Seller certifying that such represent
true and correct copies of the originals and that such originals have each been
submitted for recordation in the appropriate governmental recording office of
the jurisdiction where the Mortgaged Property is located.

 

(vii)                           The original attorney’s opinion of title and
abstract of title or the original mortgagee title insurance policy, or if the
original mortgagee title insurance policy has not been issued, the irrevocable
marked commitment to issue the same or irrevocable signed proforma policy.

 

(viii)                        The original or copy of any security agreement,
chattel mortgage or equivalent document executed in connection with the
Purchased Loan (if any).

 

(ix)                              The original assignment of leases and rents,
if any, with evidence of recording thereon, or a copy thereof together with an
officer’s certificate of Seller, certifying that such copy represents a true and
correct copy of the original and that such original has been submitted for
recordation in the appropriate governmental recording office of the jurisdiction
where the Mortgaged Property is located.

 

(x)                                 The originals of all intervening assignments
of assignment of leases and rents, if any, or copies thereof, with evidence of
recordation, or submission for recordation, from the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located.

 

(xi)                              A copy of the UCC financing statements,
certified as true and correct by Seller, and all necessary UCC continuation
statements with evidence of filing thereon or copies thereof certified by Seller
that such financing statements have been sent for filing, and UCC assignments,
which UCC assignments shall be in form and substance acceptable for filing.

 

(xii)                           An environmental indemnity agreement (if any).

 

(xiii)                        An omnibus assignment in blank (if any).

 

(xiv)                       For any Senior Interest which is a Participation
Interest, the original participation certificate evidencing such Senior Interest
endorsed “Pay to the order of              without recourse” and signed in the
name of the Last Endorsee by an authorized Person (in the event that the
Purchased Loan was acquired by the Last Endorsee in a merger, the signature must
be in the following form:  “[Last Endorsee], successor by merger to [name of
predecessor]”; in the event that the Senior Interest was acquired or originated
by the Last Endorsee while doing business under another name,

 

40

--------------------------------------------------------------------------------


 

the signature must be in the following form:  “[Last Endorsee], formerly known
as [previous name]”).

 

(xv)                          For any Senior Interest, the original or a copy of
the participation agreement or co-lender agreement, as applicable, and all other
Senior Interest Documents executed in connection with the Senior Interest.

 

(xvi)                       for any Senior Interest, the original Senior
Interest Side Letter.

 

(xvii)                    The original or a copy of the intercreditor or
co-lender agreement (if any) executed in connection with the Purchased Loan to
the extent the subject borrower, or an affiliate thereof, has encumbered its
assets with mezzanine or other subordinate financing in addition to the
Purchased Loan.

 

(xviii)                 A disbursement letter from the Mortgagor to the original
mortgagee (if any).

 

(xix)                       Mortgagor’s certificate or title affidavit (if any).

 

(xx)                          A survey of the Mortgaged Property (if any) as
accepted by the title company for issuance of the mortgagee title policy.

 

(xxi)                       A copy of the Mortgagor’s, and (if applicable) any
guarantor’s, opinion of counsel (if any).

 

(xxii)                    An assignment of permits, contracts and agreements (if
any).

 

(xxiii)                 The original of all letters of credit issued and
outstanding in connection with such Purchased Loan, with any modifications,
amendments or endorsements necessary to permit Buyer to draw upon them when and
if it is contractually permitted to do so pursuant to this Agreement (if any).

 

(xxiv)                Copies of all documents and agreements evidencing and/or
relating to any applicable Affiliated Hedging Transaction together with a duly
executed assignment thereof from Seller to Buyer in form and substance
reasonably acceptable to Buyer.

 

(c)                                  In addition, with respect to each Purchased
Loan, Seller shall deliver an instruction letter from Seller to the borrower
under each Purchased Loan and/or to the sub-servicer with respect to each
Purchased Loan, instructing the borrower and/or the sub-servicer, as applicable,
to remit all sums required to be remitted to the holder of the Purchased Loan
under the related Purchased Loan Documents to the Servicer for deposit in the
Applicable Servicer Account or as otherwise directed in a written notice signed
by Seller and Buyer; provided, however, no such notice shall be required if the
applicable borrower and/or sub-servicer has been instructed to direct all such
sums to the Servicer for deposit in the Applicable Servicer Account prior to the
applicable Purchase Date for such Purchased Loan.  If the borrower under any
Purchased Loan remits any sums required to be remitted to the holder of such
Purchased Loan under the related Purchased Loan Documents to Seller or its
Affiliate, Seller shall, within one (1)

 

41

--------------------------------------------------------------------------------


 

Business Day after receipt thereof, (i) remit such sums (other than Underlying
Purchased Loan Reserves) to the Depository for deposit in the Cash Management
Account as set forth in Section 5 hereof or as otherwise directed in the written
notice signed by Seller and Buyer, and (ii) deliver (or cause Servicer to
deliver) an additional instruction letter from Seller or Servicer, as
applicable, to the borrower under the applicable Purchased Loan, instructing the
borrower to remit all sums required to be remitted to the holder of the
Purchased Loan under the related Purchased Loan Documents to the Servicer for
deposit in the Applicable Servicer Account or as otherwise directed in a written
notice signed by Seller and Buyer.

 

(d)                                 From time to time, Seller shall forward to
the Custodian additional original documents or additional copies of documents
evidencing any assumption, modification, consolidation or extension of a
Purchased Loan approved in accordance with the terms of this Agreement, and upon
receipt of any such other documents, the Custodian shall hold such other
documents as Custodian shall request from time to time.  With respect to any
documents which have been delivered or are being delivered to recording offices
for recording and have not been returned to Seller in time to permit their
delivery hereunder at the time required, in lieu of delivering such original
documents, Seller shall deliver to Buyer a true copy thereof with an officer’s
certificate certifying that such copy is a true, correct and complete copy of
the original, which has been transmitted for recordation.  Seller shall deliver
such original documents to Buyer or its designee promptly when they are
received.  With respect to all of the Purchased Loans delivered by Seller to
Buyer or its designee (including the Custodian), Seller shall execute an omnibus
power of attorney substantially in the form of Exhibit V attached hereto
irrevocably appointing Buyer its attorney-in-fact with full power to, upon the
occurrence and during the continuance of an Event of Default, (i) complete and
record the Assignment of Mortgage, (ii) complete the endorsement of the Mortgage
Note and (iii) take such other steps as may be reasonably necessary or desirable
to enforce Buyer’s rights against such Purchased Loans and the related Purchased
Loan Files and the Servicing Records.  Buyer shall deposit the Purchased Loan
Files representing the Purchased Loans, or direct that the Purchased Loan Files
be deposited directly, with the Custodian.  The Purchased Loan Files shall be
maintained in accordance with the Custodial Agreement.  Any Purchased Loan Files
not delivered to Buyer or its designee (including the Custodian) are and shall
be held in trust by Seller or its designee for the benefit of Buyer as the owner
thereof.  Seller or its designee shall maintain a copy of the Purchased Loan
File and the originals of the Purchased Loan Files not delivered to Buyer or its
designee.  The possession of the Purchased Loan Files by Seller or its designee
is at the will of Buyer for the sole purpose of servicing the related Purchased
Loan, and such retention and possession by Seller or its designee is in a
custodial capacity only.  The books and records (including, without limitation,
any computer records or tapes) of Seller or its designee shall be marked
appropriately to reflect clearly the sale of the related Purchased Loan to
Buyer.  Seller or its designee (including the Custodian) shall release its
custody of the Purchased Loan Files only in accordance with written instructions
from Buyer and in accordance with the provisions of the Custodial Agreement,
unless such release is required as incidental to the servicing of the Purchased
Loans, is in connection with a repurchase of any Purchased Loan by Seller or as
otherwise required by law.

 

(e)                                  Unless an Event of Default shall have
occurred and be continuing, Seller shall exercise all voting, consent, corporate
and decision-making rights with respect to the Purchased

 

42

--------------------------------------------------------------------------------


 

Loans, provided that Seller shall not enter into or take any Material Action
without Buyer’s prior written consent thereto, which consent may be given or
withheld by Buyer in its sole and absolute discretion. Seller shall not be
required to obtain Buyer’s prior consent for any Permitted Purchased Loan
Modification, provided that, promptly after entering into any Permitted
Purchased Loan Modification, Seller shall send Buyer notice thereof together
with copies of all amendments or modifications of the Purchased Loan Documents
entered into with respect thereto. Upon the occurrence and during the
continuation of a Facility Event of Default, Buyer shall be entitled to exercise
all voting, consent, corporate, and decision-making rights with respect to any
or all of the Purchased Loans without regard to Seller’s instructions. Upon the
occurrence and during the continuation of a Transaction Event of Default, Buyer
shall be entitled to exercise all voting, consent, corporate and decision-making
rights with respect to the applicable Purchased Loan(s) in respect of which such
Transaction Event of Default exists.

 

8.                                      SALE, TRANSFER, HYPOTHECATION OR PLEDGE
OF PURCHASED LOANS

 

(a)                                 Title to all Purchased Loans shall pass to
Buyer on the applicable Purchase Date, and Buyer shall have free and
unrestricted use of all Purchased Loans, subject, however, to the terms of this
Agreement.  Subject to Section 18 of this Agreement, nothing in this Agreement
or any other Transaction Document shall preclude Buyer from engaging in
repurchase transactions with the Purchased Loans or otherwise selling,
transferring, pledging, repledging, hypothecating, or rehypothecating the
Purchased Loans, but no such transaction shall relieve Buyer of its obligations
to transfer the Purchased Loans to Seller pursuant to Section 3 of this
Agreement or of Buyer’s obligation to credit or pay Available Income to, or
apply Available Income to the obligations of, Seller pursuant to Section 5
hereof.

 

(b)                                 Nothing contained in this Agreement or any
other Transaction Document shall obligate Buyer to segregate any Purchased Loans
delivered to Buyer by Seller.  Notwithstanding anything to the contrary in this
Agreement or any other Transaction Document, no Purchased Loan shall remain in
the custody of Seller or an Affiliate of Seller.

 

9.                                      REPRESENTATIONS

 

(a)                                 Buyer represents and warrants to Seller as
follows:

 

(i)                                   Organization.  Buyer has the power and
authority to execute, deliver, and perform its obligations under this Agreement
and the other Transaction Documents, and the Transactions contemplated hereunder
and thereunder.

 

(ii)                                Due Execution; Enforceability.  The
Transaction Documents have been duly executed and delivered by Buyer, for good
and valuable consideration.  The Transaction Documents constitute the legal,
valid and binding obligations of Buyer, enforceable against Buyer in accordance
with their respective terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles.

 

(iii)                             Consents.  No consent, approval or other
action of, or filing with, any Governmental Authority or any other Person
(internal or external) is

 

43

--------------------------------------------------------------------------------


 

required to authorize, or is otherwise required in connection with, the
execution, delivery and performance by Seller of any of the Transaction
Documents (other than consents, approvals and filings that have been obtained or
made, as applicable).

 

(iv)                            Non-Contravention.  None of the execution and
delivery of the Transaction Documents, the consummation by Buyer of the
transactions contemplated by the Transaction Documents (or any of them), nor
compliance by Buyer with the terms, conditions and provisions of the Transaction
Documents (or any of them) will conflict with or result in a breach of any of
the terms, conditions or provisions of (i) the organizational documents of
Buyer, (ii) any contractual obligation to which Buyer is now a party or by which
it is otherwise bound or to which the assets of Buyer are subject or constitute
a default thereunder, or result thereunder in the creation or imposition of any
lien upon any of the assets of Buyer, (iii) any judgment or order, writ,
injunction, decree or demand of any court applicable to Buyer, or (iv) any
applicable Requirement of Law, in the case of clauses (ii)-(iv) above, to the
extent that such conflict or breach would have a Material Adverse Effect upon
Buyer’s ability to perform its obligations hereunder.

 

(b)                                 Seller represents and warrants to Buyer that
as of the Closing Date and as of each Purchase Date (and, in the case of the
representations and warranties made in Section 9(b)(viii), at all times while
this Agreement and any Transaction is in effect); provided that, for purposes
hereof, all references to the term “Seller” in this Section 9(b) shall be deemed
to mean and refer to Master Seller together with each Series Seller which is a
party to this Agreement as of the date the applicable representation and
warranty is made or deemed made:

 

(i)                                   Organization.  Master Seller is duly
formed, validly existing and in good standing under the laws and regulations of
the state of Seller’s formation and is duly licensed, qualified, and in good
standing in every state where such licensing or qualification is necessary for
the transaction of Seller’s business.  Seller has the power to own and hold the
assets it purports to own and hold, to carry on its business as now being
conducted and proposed to be conducted, and to execute, deliver, and perform its
obligations under this Agreement and the other Transaction Documents.

 

(ii)                                Due Execution; Enforceability.  The
Transaction Documents have been duly executed and delivered by Seller, for good
and valuable consideration.  The Transaction Documents constitute the legal,
valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms subject to bankruptcy, insolvency, and
other limitations on creditors’ rights generally and to equitable principles.

 

(iii)                             Non-Contravention.  None of the execution and
delivery of the Transaction Documents, the consummation by Seller of the
transactions contemplated by the Transaction Documents (or any of them), nor

 

44

--------------------------------------------------------------------------------


 

compliance by Seller with the terms, conditions and provisions of the
Transaction Documents (or any of them) will conflict with or result in a breach
of any of the terms, conditions or provisions of (i) the organizational
documents of Seller, (ii) any contractual obligation to which Seller is now a
party or to which the assets of Seller are subject or constitute a default
thereunder, or result thereunder in the creation or imposition of any lien upon
any of the assets of Seller, other than pursuant to the Transaction Documents,
(iii) any judgment or order, writ, injunction, decree or demand of any court
applicable to Seller, or (iv) any applicable Requirement of Law, in the case of
clauses (ii)-(iv) above, to the extent that such conflict or breach is
reasonably likely to result in a Material Adverse Effect.  Seller has all
necessary licenses, permits and other consents from Governmental Authorities
necessary to acquire, own and sell the Purchased Loans and for the performance
of its obligations under the Transaction Documents.

 

(iv)                            Litigation; Requirements of Law.  There is no
action, suit, proceeding, investigation, or arbitration pending or, to the best
knowledge of Seller, threatened against Seller, the Sponsor or any of their
respective assets, nor is there any action, suit, proceeding, investigation, or
arbitration pending or, to the best knowledge of Seller, threatened against the
Sponsor which, if determined adversely to Seller or Sponsor, could reasonably be
expected to result in a Material Adverse Effect.  Seller is in compliance in all
material respects with all Requirements of Law applicable to Seller.  Neither
Seller nor the Sponsor is in default in any material respect with respect to any
judgment, order, writ, injunction, decree, rule or regulation of any arbitrator
or Governmental Authority.

 

(v)                               No Broker.  Seller has not dealt with any
broker, investment banker, agent, or other Person (other than Buyer or an
Affiliate of Buyer) who may be entitled to any commission or compensation in
connection with the sale of Purchased Loans pursuant to any of the Transaction
Documents.

 

(vi)                            Good Title to Purchased Loans.  Immediately
prior to the purchase of any Purchased Loan by Buyer from Seller, Seller owned
such Purchased Loan free and clear of any lien, encumbrance or impediment to
transfer (including any “adverse claim” as defined in Section 8-102(a)(1) of the
UCC), and Seller is the record and beneficial owner of and has good and
marketable title to and the right to sell and transfer such Purchased Loan to
Buyer and, upon transfer of such Purchased Loan to Buyer, Buyer shall be the
owner of such Purchased Loan free of any adverse claim, subject to the rights of
Seller pursuant to the terms of this Agreement, and subject to the terms and
conditions of any participation agreement, co-lender agreement, intercreditor
agreement or similar agreement with respect to any Purchased Loan that is a
Senior Interest.  In the event that any Transaction is characterized as a
secured financing of the related Purchased Loans, the provisions of this
Agreement are effective to create

 

45

--------------------------------------------------------------------------------


 

in favor of Buyer a valid “security interest” (as defined in Section
1-201(b)(37) of the UCC) in all rights, title and interest of Seller in, to and
under the Collateral and Buyer shall have a valid perfected first priority
security interest in such Purchased Loans.

 

(vii)                         No Default.  No Facility Default or Facility Event
of Default exists under or with respect to the Transaction Documents.

 

(viii)                      Representations and Warranties Regarding the
Purchased Loans; Delivery of Purchased Loan File.  Seller represents and
warrants to Buyer, with respect to each Purchased Loan sold hereunder and each
pool of Purchased Loans sold in a Transaction hereunder, that each of the
Purchased Loan Representations applicable to such Purchased Loan are true and
correct, except as disclosed to Buyer in writing prior to the Purchase Date for
the applicable Purchased Loan and approved by Buyer in its sole and absolute
discretion (and, if approved, set forth on Schedule 3 to the Confirmation for
such Purchased Loan).  It is understood and agreed that the Purchased Loan
Representations shall survive delivery of the respective Purchased Loan File to
Buyer or its designee (including the Custodian) and shall remain true and
correct at all times while the related Transaction is in effect.  With respect
to each Purchased Loan, the Mortgage Note the Mortgage, the Assignment of
Mortgage and any other documents required to be delivered under this Agreement
and the Custodial Agreement for such Purchased Loan have been delivered to Buyer
or the Custodian on its behalf.  Seller or its designee is in possession of a
complete, true and accurate Purchased Loan File with respect to each Purchased
Loan, except for such documents the originals of which have been delivered to
the Custodian.

 

(ix)                            Adequate Capitalization; No Fraudulent
Transfer.  Seller has, as of the Purchase Date, adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations.  Seller is generally able to
pay, and as of the date hereof is paying, its debts as they come due.  Seller is
not insolvent nor will Seller be made insolvent by virtue of Seller’s execution
of or performance under any of the Transaction Documents within the meaning of
the bankruptcy laws or the insolvency laws of the United States, the State of
New York or any other jurisdiction under which Seller is organized or qualified
to do business.  Seller has not entered into any Transaction Document or any
Transaction pursuant thereto in contemplation of insolvency or with intent to
hinder, delay or defraud any creditor.

 

(x)                               Consents.  No consent, approval or other
action of, or filing by Seller with, any Governmental Authority or any other
Person is required to authorize, or is otherwise required in connection with,
the execution, delivery and performance by Seller of any of the Transaction
Documents (other than

 

46

--------------------------------------------------------------------------------


 

consents, approvals and filings that have been obtained or made, as applicable).

 

(xi)                            Ownership.  The direct, and to the extent
depicted, the indirect, ownership interests in Seller and Sponsor are as set
forth on the organizational chart attached hereto as Exhibit VII hereto.

 

(xii)                         Organizational Documents.  Seller has delivered to
Buyer certified copies of its organizational documents, together with all
amendments thereto, if any.

 

(xiii)                      No Encumbrances.  Subject to the terms of this
Agreement, and subject to the terms and conditions of any participation
agreement, co-lender agreement, intercreditor agreement with respect to any
Purchased Loan that is a Senior Interest, there are (i) no outstanding rights,
options, warrants or agreements on the part of Seller for a purchase, sale or
issuance, in connection with the Purchased Loans, and (ii) no agreements on the
part of Seller to issue, sell or distribute the Purchased Loans.

 

(xiv)                     Federal Regulations.  Seller is not required to
register as an “investment company” under the Investment Company Act of 1940, as
amended.

 

(xv)                        Taxes.  Seller has filed or caused to be filed all
Tax returns which would be delinquent if they had not been filed on or before
the date hereof and has paid all Taxes shown to be due and payable on or before
the date hereof on such returns or on any assessments made against it or any of
its property and all other Taxes, fees or other charges imposed on it and any of
its assets by any Governmental Authority except for any such Taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided in
accordance with GAAP; no Tax liens have been filed against any of Seller’s
assets and, to the best knowledge of Seller, no claims are being asserted with
respect to any such Taxes, fees or other charges.

 

(xvi)                     ERISA.  Seller does not sponsor any Plans and does not
make contributions or have any obligations to make contributions to any Plans or
Multiemployer Plans.

 

(xvii)                  Judgments/Bankruptcy.  Except as disclosed in writing to
Buyer there are no judgments against Seller or Sponsor unsatisfied of record or
docketed in any court located in the United States of America and no Act of
Insolvency has ever occurred with respect to Seller or Sponsor.

 

(xviii)               Full and Accurate Disclosure.  No information contained in
the Transaction Documents, or any written statement furnished by or on behalf of
Seller pursuant to the terms of the Transaction Documents,

 

47

--------------------------------------------------------------------------------


 

contains any untrue statement of a material fact or, to the best knowledge of
Seller, omits to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.

 

(xix)        Financial Information.  All financial data concerning Master Seller
that has been delivered by or on behalf of Master Seller to Buyer is true,
complete and correct in all material respects and, other than financial models
and projections with respect to which GAAP is inapplicable, has been prepared in
accordance with GAAP.  Since the delivery of such data, except as otherwise
disclosed in writing to Buyer, there has been no change in the financial
position of Master Seller, or in the results of operations of Master Seller,
which change is reasonably likely to result in a Material Adverse Effect.

 

(xx)         Reserved.

 

(xxi)        Notice Address; Jurisdiction of Organization.  On the date of this
Agreement, Seller’s address for notices is located at c/o NorthStar Real Estate
Income Trust, Inc., 399 Park Avenue, 18th Floor, New York, New York 10022,
Attention: Ronald Lieberman. Seller’s jurisdiction of formation is Delaware. 
The location where Seller keeps its books and records, including all computer
tapes and records relating to the Collateral, is its notice address.

 

(xxii)       Prohibited Person.  None of the funds or other assets of Seller or
Sponsor constitute property of, or are, to the best knowledge of Seller,
beneficially owned, directly or indirectly, by a Prohibited Person with the
result that the investment in Seller or Sponsor, as applicable (whether directly
or indirectly), is prohibited by law or the entering into this Agreement by
Buyer is in violation of law; (b) to the best knowledge of Seller, no Prohibited
Person has any interest of any nature whatsoever in Seller or Sponsor, as
applicable, with the result that the investment in Seller or Sponsor, as
applicable (whether directly or indirectly), is prohibited by law or the
entering into this Agreement is in violation of law; (c) to the best knowledge
of Seller, none of the funds of Seller or Sponsor, as applicable, have been
derived from any unlawful activity with the result that the investment in Seller
or Sponsor, as applicable (whether directly or indirectly), is prohibited by law
or the entering into this Agreement is in violation of law; (d) to the best
knowledge of Seller, none of Seller or Sponsor has conducted or will conduct any
business or has engaged or will engage in any transaction dealing with any
Prohibited Person; and (e) none of Seller or Sponsor is a Prohibited Person or
has been convicted of a felony or a crime which if prosecuted under the laws of
the United States of America would be a felony.

 

48

--------------------------------------------------------------------------------


 

(c)                                  On the Purchase Date for any Transaction,
Master Seller and each Series Seller party to any Transaction hereunder
(including the Transaction closing on such Purchase Date) shall be deemed to
have made all of the representations set forth in this Section 9 as of such
Purchase Date.

 

10.                               NEGATIVE COVENANTS OF SELLER

 

During the term of this Agreement and so long as any Transaction is in effect
hereunder, Seller shall not without the prior written consent of Buyer (for
purposes hereof, all references to the term “Seller” in this Section 10 shall be
deemed to mean and refer to Master Seller together with each Series Seller which
is a party to this Agreement as of the applicable date):

 

(a)                                 take any action which would directly or
indirectly impair or adversely affect Buyer’s title to any of the Purchased
Loans;

 

(b)                                 except for any Purchased Loan which has been
repurchased by Seller in accordance with this Agreement, transfer, assign,
convey, grant, bargain, sell, set over, deliver or otherwise dispose of, or
pledge, encumber or hypothecate, directly or indirectly (any of the foregoing, a
“Transfer”), any interest in the Purchased Loans (or any of them) to any Person
other than Buyer, or engage in repurchase transactions or similar transactions
with respect to the Purchased Loans (or any of them) with any Person other than
Buyer;

 

(c)                                  change its name or its jurisdiction of
organization from the jurisdiction referred to in Section 9(b)(xxi) unless it
shall have provided Buyer at least thirty (30) days’ prior written notice of
such change;

 

(d)                                 create, incur or permit to exist any lien,
encumbrance or security interest in or on Seller’s interest in any of the
Purchased Loans or the other Collateral, except for any liens created in favor
of Buyer under this Agreement or the other Transaction Documents;

 

(e)                                  modify or terminate the Master Seller LLC
Agreement or any of the organizational documents of Seller, provided that Buyer
shall not unreasonably withhold or delay its consent to any proposed
modification to the Master Seller LLC Agreement (excluding any modification to
the SPE provisions set forth therein);

 

(f)                                   enter into, consent or assent to or take
any Material Action;

 

(g)                                  transfer or permit to be transferred any
direct or indirect ownership interests in Seller, or take any action or permit
any action to be taken, if any such transfers and/or actions, individually or in
the aggregate, would result in a Change of Control.

 

(h)                                 take any action, file any Tax return, or
make any election inconsistent with the treatment of Seller, for purposes of
U.S. federal, state and local income taxes,  as a disregarded entity, including
making an election under Section 301.7701-3(a) of the Treasury Regulations to be
treated as an association taxable as a corporation for U.S. federal income tax
purposes;

 

(i)                                     after the occurrence and during the
continuation of any Event of Default, make any distribution, payment on account
of, or set apart assets for, a sinking or other analogous fund

 

49

--------------------------------------------------------------------------------


 

for the purchase, redemption, defeasance, retirement or other acquisition of any
equity or ownership interest of Seller, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of Seller (unless the same is
necessary for Sponsor to maintain its status as a REIT, or a qualified
subsidiary thereof, under the Code);

 

(j)                                    send a payment redirection letter to the
Mortgagor of any Purchased Loan, or otherwise instruct any Mortgagor, to make
any payment due on a Purchased Loan to any account, other than the Applicable
Servicer Account or Cash Management Account;

 

(k)                                 sponsor or maintain any Plans or make any
contributions to, or have any liability or obligation (direct or contingent)
with respect to, any Plan or permit any ERISA Affiliate to sponsor or maintain
any Plans or make any contributions to, or have any liability or obligation
(direct or contingent) with respect to, any Plan, in each case, which could
reasonably be likely to have a Material Adverse Effect;

 

(l)                                     engage in any transaction that would
cause the assets of Seller to be deemed to constitute “plan assets” for purposes
of ERISA;

 

(m)                             make any future advances under any Purchased
Loan to any underlying obligor that are not expressly required by the related
Purchased Loan Documents;

 

(n)                                 seek its dissolution, liquidation or winding
up, in whole or in part;

 

(o)                                 incur any Indebtedness except as provided in
Section 12(i) or otherwise cease to be a Single-Purpose Entity.

 

(p)                                 exercise any remedies under the Purchased
Loan Documents for any Purchased Loan as to which a Purchased Loan Event of
Default has occurred including, without limitation, the commencement or
prosecution of any foreclosure proceeding, the exercise of any power of sale,
the taking of a deed-in-lieu of foreclosure or other realization upon the
security for any Purchased Loan;

 

(q)                                 except as otherwise expressly permitted in
any intercreditor agreement, co-lender agreement or participation agreement for
the applicable Purchased Loan as in effect on the Purchase Date, or any such
similar agreement or amendment thereto entered into subsequent to the applicable
Purchase Date that has been approved by Buyer, or as otherwise expressly agreed
by Buyer pursuant to the terms of the Confirmation and/or the Senior Interest
Side Letter for the applicable Purchased Loan, Transfer or permit to be
Transferred, in whole or in part, any Junior Interest held by Seller or any
Affiliate of Seller or consent to the Transfer, in whole or in part, of any
Junior Interest held by any other Person, except to a Qualified Institutional
Lender; or

 

(r)                                    consenting to, or granting of any waiver
with respect to, any incurrence of additional debt by the Mortgagor or any
mezzanine loan by any direct or indirect beneficial owner of the Mortgagor.

 

50

--------------------------------------------------------------------------------


 

11.                               AFFIRMATIVE COVENANTS OF SELLER

 

During the term of this Agreement and so long as any Transaction is in effect
hereunder (for purposes hereof, all references to the term “Seller” in this
Section 11 shall be deemed to mean and refer to Master Seller together with each
Series Seller which is a party to this Agreement as of the applicable date):

 

(a)                                 Seller shall notify Buyer of any Material
Adverse Effect promptly following receipt by Seller of notice or obtaining
actual knowledge thereof; provided, however, that nothing in this Section 11
shall relieve Seller of its obligations under this Agreement.

 

(b)                                 Seller shall provide Buyer with copies of
such documents as Buyer may reasonably request evidencing the truthfulness of
the representations set forth in Section 9, to the extent such documents are in
Seller’s possession or reasonably obtainable by Seller.

 

(c)                                  Seller (i) shall defend the right, title
and interest of Buyer in and to the Collateral against, and take such other
action as is necessary to remove, the liens, security interests, claims and
demands of all Persons (other than security interests by or through Buyer) and
(ii) shall, at Buyer’s reasonable request, take all action necessary to ensure
that Buyer will have a first priority security interest in the Purchased Loans
subject to any of the Transactions in the event such Transactions are
recharacterized as secured financings.

 

(d)                                 Seller shall notify Buyer and the Depository
of the occurrence of any Default or Event of Default as soon as possible but in
no event later than the second (2nd) Business Day after obtaining actual
knowledge of such event.

 

(e)                                  Seller shall give notice to Buyer of the
following (accompanied by an officer’s certificate setting forth details of the
occurrence referred to therein and stating what actions Seller has taken or
proposes to take with respect thereto, as applicable):

 

(i)                                     with respect to any Purchased Loan sold
to Buyer hereunder, promptly following receipt of any unscheduled Principal
Payment (in full or in part);

 

(ii)                                  with respect to any Purchased Loan sold to
Buyer hereunder, promptly following receipt by Seller of notice or knowledge
that the related Mortgaged Property has been damaged by waste, fire, earthquake
or earth movement, windstorm, flood, tornado or other casualty, or otherwise
damaged so as, in each case, to materially adversely affect the value of such
Mortgaged Property;

 

(iii)                               promptly following receipt of notice by
Seller or knowledge of (i) the occurrence of any payment default or other
material default under the Purchased Loan Documents for any Purchased Loan, (ii)
any lien or security interest (other than security interests created hereby) on,
or claim asserted against, any Purchased Loan or, to the best knowledge of
Seller, the underlying collateral therefor or (iii) any event or change in

 

51

--------------------------------------------------------------------------------


 

circumstances that has or could reasonably be expected to have a material
adverse effect on the Market Value of a Purchased Loan;

 

(iv)                              promptly, and in any event within three (3)
Business Days after service of process on any of the following, give to Buyer
notice of all litigation, actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting Seller or
affecting any of the assets of Seller before any Governmental Authority that (i)
questions or challenges the validity or enforceability of any of the Transaction
Documents or any action to be taken in connection with the transactions
contemplated hereby, (ii) makes a claim or claims in an aggregate amount greater
than $100,000, or (iii) which, individually or in the aggregate, if adversely
determined could reasonably be likely to have a Material Adverse Effect; and

 

(v)                                 promptly following receipt of notice by
Seller, or Seller having knowledge,  of the loss of Sponsor’s status as a REIT.

 

(f)                                   Seller shall deliver to Buyer (i) notice
of the occurrence of any Purchased Loan Event of Default promptly (and in any
event not later than two (2) Business Days) after the earlier of the date that
Seller receives notice or has actual knowledge thereof and (ii) any other
information with respect to any Purchased Loan as may be reasonably requested by
Buyer from time to time.

 

(g)                                  Seller will permit Buyer or its designated
representative to inspect Seller’s records with respect to the Collateral and
the conduct and operation of its business related thereto upon reasonable prior
written notice from Buyer or its designated representative, at such reasonable
times and with reasonable frequency, and to make copies of extracts of any and
all thereof, subject to the terms of any confidentiality agreement between Buyer
and Seller.  Buyer shall act in a commercially reasonable manner in requesting
and conducting any inspection relating to the conduct and operation of Seller’s
business.

 

(h)                                 At any time from time to time upon the
reasonable request of Buyer, at the sole expense of Seller, Seller will promptly
and duly execute and deliver to Buyer such further instruments and documents and
take such further actions as Buyer may reasonably request for the purposes of
obtaining or preserving the full benefits of this Agreement including the
security interests granted hereunder and of the rights and powers herein granted
(including, among other things, filing such UCC financing statements as Buyer
may reasonably request).  If any amount payable under or in connection with any
of the Collateral shall be or become evidenced by any promissory note, other
instrument or chattel paper, such note, instrument or chattel paper shall be
immediately delivered to Buyer, duly endorsed in a manner reasonably
satisfactory to Buyer, to be held as Collateral pursuant to this Agreement, and
the documents delivered in connection herewith.

 

(i)                                     Seller shall provide Buyer with the
following financial and reporting information:

 

52

--------------------------------------------------------------------------------


 

(i)                                     Within 45 days after the last day of
each of the first three fiscal quarters in any fiscal year, Sponsor’s unaudited,
consolidated statements of income and statements of changes in cash flow for
such quarter and balance sheets as of the end of such quarter, in each case
presented fairly in accordance with GAAP and certified as being true and correct
by an officer’s certificate;

 

(ii)                                  Within 120 days after the last day of its
fiscal year, Sponsor’s audited, consolidated statements of income and statements
of changes in cash flow for such year and balance sheets as of the end of such
year, in each case presented fairly in accordance with GAAP, and accompanied, in
all cases, by an unqualified report of Grant Thornton LLP or another independent
certified public accounting firm reasonably acceptable to Buyer;

 

(iii)                               Within 30 days after the last day of each
calendar month, any and all property level financial information (including
without limitation rent rolls and operating statements) received with respect to
the Purchased Loan by Seller or an Affiliate during such calendar month; and

 

(iv)                              Within 45 days after the last day of each
quarter in any fiscal year, an officer’s certificate from Master Seller
addressed to Buyer certifying that, as of the end of such quarter, (x) no
Default or Event of Default exists and (y) Sponsor is in compliance with the
financial covenants set forth in Section 5 of the Guaranty (including a
calculation of each such financial covenant).

 

Notwithstanding anything to the contrary contained in this Section 11 or
otherwise in this Agreement, Seller’s failure to deliver any financial
statements required pursuant to this Section 11(i) shall not constitute an Event
of Default under this Agreement to the extent that such financial statements
have been publicly posted on the official website of Sponsor or its parent or
appropriately filed with the SEC.  Seller shall use reasonable efforts to
deliver electronic notice to Buyer promptly after the posting of any financial
statements required to be delivered hereunder to Sponsor’s website or the filing
of same with the SEC together with a link to such posted or filed financial
statements.

 

(j)                                    Seller shall at all times comply in all
material respects with all laws, ordinances, rules and regulations of any
federal, state, municipal or other public authority having jurisdiction over
Seller or any of its assets and Seller shall do or cause to be done all things
reasonably necessary to preserve and maintain in full force and effect its legal
existence, and all licenses material to its business.

 

(k)                                 Seller shall at all times keep proper books
of records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP and set aside on its books from its
earnings for each fiscal year all such proper reserves in accordance with GAAP.

 

53

--------------------------------------------------------------------------------


 

(l)                                     Seller shall observe, perform and
satisfy all the terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the Transaction Documents.  Seller
shall pay and discharge all Taxes, levies, liens and other charges on its assets
and on the Collateral that, in each case, in any manner would create any lien or
charge upon the Collateral, except for any such Taxes as are being appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been provided in accordance with GAAP in
all material respects.  Seller shall timely file all Tax returns required to be
filed by it or with respect to all or any portion of the Collateral.

 

(m)                             Seller shall advise Buyer in writing of the
opening of any new chief executive office or the closing of any such office and
of any change in Seller’s name or organizational structure or the places where
the books and records pertaining to the Purchased Loan are held not less than
fifteen (15) Business Days prior to taking any such action.

 

(n)                                 Seller will maintain records with respect to
the Collateral and the conduct and operation of its business with no less a
degree of prudence than if the Collateral were held by Seller for its own
account and will furnish Buyer, upon reasonable request by Buyer or its
designated representative, with reasonable information reasonably obtainable by
Seller with respect to the Collateral and the conduct and operation of its
business.

 

(o)                                 Seller shall provide Buyer with reasonable
access to any operating statements, any occupancy status and any other property
level information with respect to the Mortgaged Properties, plus any such
additional reports as Buyer may reasonably request, in each case to the extent
in Seller’s possession.

 

(p)                                 Seller covenants and agrees that neither
Seller nor Sponsor will knowingly:  (i) conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person, including, but not limited
to, the making or receiving of any contribution of funds, goods, or services, to
or for the benefit of a Prohibited Person; or (ii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order 13224 issued on September 24, 2001.  Seller further covenants
and agrees to deliver (from time to time) to Buyer any such certification or
other evidence as may be requested by Buyer in its sole and absolute discretion,
confirming that neither of Seller nor Sponsor has, to the best knowledge of
Seller, engaged in any business, transaction or dealings with a Prohibited
Person, including, but not limited to, the making or receiving of any
contribution of funds, goods, or services, to or for the benefit of a Prohibited
Person.

 

(q)                                 Master Seller, and to the extent applicable,
each Series Seller, shall maintain its existence as a limited liability company,
organized solely and in good standing under the law of the State of Delaware
(unless Seller shall have given Buyer at least ten (10) Business Days’ prior
written notice that Seller intends to change the jurisdiction of its
organization) and shall not dissolve, liquidate, merge with or into any other
Person or otherwise change its organizational structure or documents or
incorporate or organize in any other jurisdiction, without the prior written
approval of Buyer, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

54

--------------------------------------------------------------------------------


 

(r)                                    Seller may propose, and Buyer will
consider, but shall be under no obligation to approve, strategies for the
foreclosure or other realization upon the security for any Purchased Loan with
respect to which a Purchased Loan Event of Default has occurred.

 

(s)                                   Seller shall not cause any Purchased Loan
to be serviced by any servicer other than a servicer expressly approved in
writing by Buyer.

 

12.                               SINGLE-PURPOSE ENTITY

 

Seller hereby represents and warrants to Buyer, and covenants with Buyer, that
as of the date hereof and so long as this Agreement or any of the Transaction
Documents shall remain in effect (for purposes hereof, all references to the
term “Seller” in this Section 12 shall be deemed to mean and refer to Master
Seller together with each Series Seller which is a party to this Agreement as of
the applicable date):

 

(a)                                 It is and intends to remain solvent and it
has paid and will pay its debts and liabilities (including employment and
overhead expenses) from its own assets as the same shall become due; provided,
however, that nothing contained in this Section 12 or otherwise in this
Agreement shall require any direct or indirect owners of Seller to make any
additional capital contributions to Seller.

 

(b)                                 It has complied and will comply with the
provisions of its organizational documents.

 

(c)                                  It has done or caused to be done and will,
to the extent under its control, do all things necessary to observe all limited
liability company formalities and to preserve its existence.

 

(d)                                 It has maintained and will maintain all of
its books, records, financial statements and bank accounts separate from those
of its Affiliates, its members and any other Person, and Master Seller will file
consolidated Tax returns, if any, which are required by applicable law (except
to the extent consolidation is required or permitted under GAAP or as a matter
of law).

 

(e)                                  It will, and will at all times hold itself
out to the public as, in the case of Master Seller, a legal entity separate and
distinct from any other entity (including any Affiliate), and, in the case of
any Series Seller, distinct from any other entity (including any Affiliate,
Master Seller or any other Series), it will correct any known misunderstanding
regarding such status, it will conduct business in its own name, it will not
identify itself or any of its Affiliates as a division or part of the other
(except any Series Seller may refer to itself as a “series” of Master Seller),
it will maintain and utilize separate stationary, invoices and checks, and
Master Seller or any Series Seller will pay to any Affiliate that incurs costs
for office space and administrative services that it uses, the amount of such
costs allocable to its use of such office space and administrative services.

 

(f)                                   It has not owned and will not own any
property or any other assets other than the Purchased Loans, cash and other
assets incidental to the origination, acquisition, ownership, hedging,
administering, financing and disposition of Purchased Loans.

 

55

--------------------------------------------------------------------------------


 

(g)                                  It has not engaged and will not engage in
any business other than the origination, acquisition, reacquisition, ownership,
hedging, administering, financing, refinancing, securitizing and disposition of
the Purchased Loans in accordance with the applicable provisions of the
Transaction Documents.

 

(h)                                 It has not entered into, and will not enter
into, any contract or agreement with any of its Affiliates (other than the
Transaction Documents), except upon terms and conditions that are substantially
similar to those that would be available on an arm’s-length basis with Persons
other than such Affiliate.

 

(i)                                     It has not incurred and will not incur
any indebtedness or obligation, secured or unsecured, direct or indirect,
absolute or contingent (including guaranteeing any obligation), other than (A)
obligations under the Transaction Documents and (B) unsecured trade payables, in
an aggregate amount not to exceed $250,000 at any one time outstanding, incurred
in the ordinary course of originating, acquiring, owning, financing,
securitizing and disposing of Eligible Loans; provided, however, that any such
trade payables incurred by Seller shall be paid within sixty (60) days of the
date incurred.

 

(j)                                    Except to the extent expressly permitted
under this Agreement, it has not made and will not make any loans or advances
(other than Eligible Loans) to any other Person, and shall not acquire
obligations or securities of any member or any Affiliate of any member (other
than in connection with the acquisition, financing or refinancing of the
Eligible Loans) or any other Person.

 

(k)                                 It has maintained and intends to maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;
provided, however, that nothing contained in this Section 12 or otherwise in
this Agreement shall require any direct or indirect owners of Seller to make any
additional capital contributions to Seller.

 

(l)                                     It has not commingled and will not
commingle its funds and other assets with those of any of its Affiliates or any
other Person (except with Master Seller and other Series Sellers as contemplated
under Section 5 hereof).

 

(m)                             It has maintained and will maintain its assets
in such a manner that it will not be costly or difficult to segregate, ascertain
or identify its individual assets from those of any of its Affiliates or any
other Person.

 

(n)                                 Except as contemplated under the Transaction
Documents, it has not held and will not hold itself out to be responsible for
the debts or obligations of any other Person.

 

(o)                                 It shall not take any of the following
actions without the affirmative vote of the Independent Manager: (i) permit its
members to dissolve or liquidate Seller, in whole or in part; (ii) consolidate
or merge with or into any other entity or convey or transfer all or
substantially all of its properties and assets to any entity; or (iii) institute
any proceeding to be adjudicated as bankrupt or insolvent, or consent to the
institution of bankruptcy or insolvency proceedings against it, or file a
petition or answer or consent seeking reorganization or relief under the

 

56

--------------------------------------------------------------------------------


 

Bankruptcy Laws, or effect any similar procedure under any similar law, or
consent to the filing of any such petition or to the appointment of a receiver,
rehabilitator, conservator, liquidator, assignee, trustee or sequestrator (or
other similar official) of Seller or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, or make an assignment for
the benefit of creditors, or admit in writing its inability to pay its debts
generally as they become due, or take any action in furtherance of any of the
foregoing.

 

(p)                                 It has no liabilities, contingent or
otherwise, other than those normal and incidental to the origination,
acquisition, ownership, hedging, financing, securitizing and disposition of the
Purchased Loans.

 

(q)                                 It is an entity disregarded as a separate
entity or treated as a partnership for U.S. federal income tax purposes and has
not made any election under Section 301.7701-3(a) of the Treasury Regulations to
be treated as an association taxable as a corporation for U.S. federal income
tax purposes.

 

(r)                                    It has not and shall not maintain any
employees.

 

(s)                                   Master Seller will have at all times at
least one (1) Independent Manager and will provide Buyer with up-to-date contact
information for all Independent Manager(s) and a copy of the agreement pursuant
to which each Independent Manager consents to and serves as an “Independent
Manager” for Master Seller and each Series Seller.

 

(t)                                    Except as contemplated under the
Transaction Documents, it has not pledged and will not pledge its assets to
secure the obligations of any other Person.

 

(u)                                 Except as contemplated under the Transaction
Documents, it has not and will not guarantee any obligation of any Person,
including any Affiliate or become obligated for the debts of any other Person or
hold out its credit as being available to pay the obligations of any other
Person.

 

(v)                                 It will not, to the fullest extent permitted
by law, engage in any dissolution, liquidation, consolidation, merger, sale or
transfer of all or substantially all of its assets.

 

(w)                               It will not form, acquire or hold any
subsidiary (whether corporate, partnership, limited liability company or other)
or own any equity interest in any other entity.

 

(x)                                 The Master Seller LLC Agreement shall
provide that (i) no Independent Manager of Seller may be removed or replaced
without Cause, (ii) Buyer be given at least two (2) Business Days prior notice
of the removal and/or replacement of the Independent Manager, together with the
name and contact information of the replacement Independent Manager and evidence
of the replacement’s satisfaction of the definition of Independent Manager and
(iii) any Independent Manager of Seller shall not have any fiduciary duty to
anyone including the holders of the equity interests in Seller and any
Affiliates of Seller except Seller and the creditors of Seller with respect to
taking of, or otherwise voting on, any of the actions contemplated by Section
12(o) above; provided, that the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing.

 

57

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein or in any other
Transaction Document, so long as this Agreement shall remain in effect, Seller
may enter into one or more asset transfer agreements to transfer assets to a
securitization seller, depositor, trust, issuer or other similar Person;
provided that (i) prior to entering into any such asset transfer agreement,
Buyer shall have reviewed such asset transfer agreement and confirmed that
Seller does not have any liability or obligation under any such asset transfer
agreement, and (ii) either (A) one or more Sponsors or (B) another Person
acceptable to Buyer in its sole and absolute discretion agrees to be responsible
and liable for the performance of any and all obligations of Seller under any
such asset transfer agreement or arising in connection therewith.

 

13.                               EVENTS OF DEFAULT; REMEDIES

 

(a)                                 After the occurrence and during the
continuance of an Event of Default, Seller hereby appoints Buyer as
attorney-in-fact of Seller for the purpose of carrying out the provisions of
this Agreement and taking any action and executing or endorsing any instruments
that Buyer may deem necessary or advisable to accomplish the purposes hereof,
which appointment as attorney-in-fact is irrevocable and coupled with an
interest.

 

(I)                                   Each of the following shall constitute a
“Facility Event of Default”:

 

(i)                                     an Act of Insolvency occurs with respect
to Seller, Sponsor or Member;

 

(ii)                                  Seller, Sponsor or Member shall admit in
writing its inability to, or its intention not to, perform any of its
obligations hereunder or under any of the Transaction Documents,

 

(iii)                               either (A) the Transaction Documents shall
for any reason not cause, or shall cease to cause, Buyer to be the owner free of
any adverse claim (other than the rights of Seller pursuant to this Agreement)
of any of the Purchased Loans, or (B) the Transaction Documents with respect to
any Transaction shall for any reason cease to create a valid first priority
security interest in favor of Buyer in any of the Purchased Loans (except to the
extent resulting from the actions of Buyer);

 

(iv)                              failure of Master Seller to make any payment
owing to Buyer which has become due and payable under this Agreement or any
other Transaction Document (other than any monetary Transaction Event of Default
by any Series Seller under Sections 13(a)(II)(i)-(iv) of this Agreement),
whether by acceleration or otherwise under the terms of this Agreement or the
other Transaction Documents, which failure is not remedied within five
(5) Business Days;

 

(v)                                 any governmental, regulatory, or
self-regulatory authority shall have taken any action to remove, limit,
restrict, suspend or terminate the rights, privileges, or operations of Seller,
which suspension results in a Material Adverse Effect;

 

58

--------------------------------------------------------------------------------


 

(vi)                              a Change of Control shall have occurred that
has not been consented to by Buyer in writing;

 

(vii)                           any representation made by Seller or Sponsor in
this Agreement or the other Transaction Documents shall have been incorrect or
untrue in any material respect when made or repeated or deemed to have been made
or repeated, which incorrect or untrue representation, to the extent such breach
is reasonably susceptible to cure, is not cured within five (5) Business Days
after the earlier of notice thereof from Buyer or Seller obtaining actual
knowledge of such breach (unless Seller shall have made any such representation
with actual knowledge that it was materially incorrect or untrue at the time
made, in which case such breach shall constitute an immediate Facility Event of
Default); provided, however, that the breach of any Purchased Loan
Representation made by Seller with respect to any Purchased Loan in any
Transaction Document shall not be considered a Facility Event of Default if
incorrect or untrue (but such breach may be a Transaction Event of Default as
and to the extent provided in Section 13(a)(II)(vi)), unless Seller shall have
made any such representation with knowledge that it was materially incorrect or
untrue at the time made, in which case such breach shall constitute an immediate
Facility Event of Default);

 

(viii)                        either (A) the Sponsor (1) shall fail to observe
any of the financial covenants set forth in the Guaranty or (2) shall have
defaulted or failed to perform any other covenant under the Guaranty in any
material respect, or (B) Member shall have defaulted or failed to perform under
the Member Guaranty, or (C) the Guaranty or Member Guaranty shall have been
revoked, rescinded or otherwise cease to be in full force and effect;

 

(ix)                              a final non-appealable judgment by any
competent court in the United States of America having jurisdiction over Seller
or Sponsor, as applicable for the payment of money in an amount greater than
$100,000 (in the case of Seller) or $5,000,000 (in the case of the Sponsor)
shall have been rendered against Seller or the Sponsor, and remained
undischarged or unpaid for a period of sixty (60) days, during which period
execution of such judgment is not effectively stayed by bonding over or other
means reasonably acceptable to Buyer;

 

(x)                                 Sponsor shall have defaulted or failed to
perform under any note, indenture, loan agreement, guaranty, repurchase
agreement, short sale, futures contract (including Eurodollar futures) or
options contract or any interest rate swap, cap or collar agreement or
derivatives transaction to which it is a party (other than a Transaction
Document or any Affiliated Hedging Transaction), which default (A) involves the
failure to pay a monetary obligation of $5,000,000 or more, or (B) permits the
acceleration of the maturity of obligations, or the declaration of a mandatory
early repurchase date or termination date with respect to

 

59

--------------------------------------------------------------------------------


 

indebtedness or obligations of $5,000,000 or more, by any other party to or
beneficiary of such note, indenture, loan agreement, guaranty, repurchase
agreement, swap agreement or other contract agreement or transaction due to the
failure to observe the financial covenants, if any, set forth therein; provided,
however, that any such default, failure to perform or breach shall not
constitute a Facility Event of Default if Sponsor cures such default, failure to
perform or breach, as the case may be, within the grace period, if any, provided
under the applicable agreement;

 

(xi)                              Seller shall have defaulted or failed to
perform under any note, indenture, loan agreement, guaranty, repurchase
agreement, short sale, futures contract (including Eurodollar futures) or
options contract or any interest rate swap, cap or collar agreement or
derivatives transaction to which it is a party (other than a Transaction
Document or any Affiliated Hedging Transaction), which default (A) involves the
failure to pay a monetary obligation of $100,000 or more, or (B) permits the
acceleration of the maturity of obligations, or the declaration of a mandatory
early repurchase date or termination date with respect to indebtedness or
obligations of $100,000 or more, by any other party to or beneficiary of such
note, indenture, loan agreement, guaranty, repurchase agreement, swap agreement
or other contract agreement or transaction due to the failure to observe the
financial covenants, if any, set forth therein; provided, however, that any such
default, failure to perform or breach shall not constitute a Facility Event of
Default if Sponsor cures such default, failure to perform or breach, as the case
may be, within the grace period, if any, provided under the applicable
agreement;

 

(xii)                           if (A) Seller, Sponsor or any Affiliate of
Seller or Sponsor defaults beyond any applicable grace period in paying any
amount or performing any obligation due to an Affiliated Hedge Counterparty
under any Affiliated Hedging Transaction or (B) Seller or Sponsor defaults
beyond any applicable grace period in paying any amount or performing any
obligation due to Buyer or any Affiliate of Buyer under any other financing,
swap, hedging, security or credit agreement between Seller or Sponsor and Buyer
or any Affiliate of Buyer; or

 

(xiii)                        if Seller or Sponsor shall breach or fail to
perform any of the terms, covenants, obligations or conditions of this Agreement
or any other Transaction Document, other than as specifically otherwise referred
to in this definition of “Facility Event of Default”, and such breach or failure
to perform is not remedied within ten (10) Business Days after written notice
thereof to Seller by Buyer, or its successors or assigns, or such other (shorter
or longer) cure period (if any) as may be expressly provided herein or in such
Transaction Document (unless this Agreement or such other Transaction Document
expressly provides that such breach or failure constitutes an immediate Facility
Event of Default, in which case no notice or cure period shall apply).

 

60

--------------------------------------------------------------------------------


 

(II)                              Each of the following shall constitute a
“Transaction Event of Default”:

 

(i)                                     the applicable Series Seller fails to
repurchase a Purchased Loan upon the applicable Repurchase Date therefor;

 

(ii)                                  the applicable Series Seller fails to pay
any Mandatory Amortization Amount with respect to a Purchased Loan when required
pursuant to Section 4 hereof;

 

(iii)                               the applicable Series Seller fails to
repurchase a Purchased Loan which is the subject of a Mandatory Early
Repurchase, as and when required pursuant to Section 3(l);

 

(iv)                              subject to the provisions of Section 5(e), the
failure of Buyer to receive on any Remittance Date the accrued and unpaid Price
Differential for a Transaction;

 

(v)                                 subject to the provisions of Sections 5(e),
the failure of any Affiliated Hedge Counterparty to receive on any Remittance
Date, on the Repurchase Date or any other applicable due date under any
Affiliated Hedging Transaction, the accrued and unpaid amounts due under any
such Affiliated Hedging Transaction and such failure is not remedied within the
applicable cure period (if any) set forth in the related Affiliated Hedging
Transaction documents; or

 

(vi)                              any Purchased Loan Representation with respect
to any Purchased Loan in any Transaction Document shall have been incorrect or
untrue in any material respect when made or repeated or deemed to have been made
or repeated and such incorrect or untrue Purchased Loan Representation, to the
extent such breach is reasonably susceptible to cure, continues unremedied for
five (5) Business Days after the earlier of notice thereof from Buyer or Seller
obtaining actual knowledge of such breach (unless Seller shall have made any
such representation with actual knowledge that it was materially incorrect or
untrue at the time made, in which case such breach shall constitute an immediate
Transaction Event of Default); provided that a Transaction Event of Default
shall not be deemed to have occurred if the applicable Series Seller terminates
the related Transaction and repurchases the related Purchased Loan(s) on an
Early Repurchase Date no later than five (5) Business Days after notice from
Buyer to the applicable Series Seller that such Purchased Loan Representation is
incorrect or untrue.

 

(b)                                 If a Facility Event of Default shall occur
and be continuing, the following rights and remedies shall be available to
Buyer:

 

(i)                                     At the option of Buyer, exercised by
written notice to Seller (which option shall be deemed to have been exercised,
even if no written notice is given,

 

61

--------------------------------------------------------------------------------


 

immediately upon the occurrence of an Act of Insolvency), the Repurchase Date
for each Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (the date on which such option is exercised or deemed to
have been exercised being referred to hereinafter as the “Accelerated Repurchase
Date”).

 

(ii)                                  If Buyer exercises or is deemed to have
exercised the option referred to in Section 13(b)(i) of this Agreement:

 

(A)                               Seller’s obligations hereunder to repurchase
all Purchased Loans shall become immediately due and payable on and as of the
Accelerated Repurchase Date; and

 

(B)                               the Repurchase Price with respect to each
Transaction (determined as of the Accelerated Repurchase Date) shall include the
accrued and unpaid Price Differential with respect to each Purchased Loan
accrued at the Pricing Rate applicable upon the occurrence of an Event of
Default; and

 

(C)                               the Custodian shall, upon the request of
Buyer, deliver to Buyer all Purchased Loan Documents, instruments, certificates
and other documents then held by the Custodian relating to the Purchased Loans.

 

(iii)                               Upon the occurrence of a Facility Event of
Default, Buyer may, following one (1) Business Day’s prior notice to Seller,
(A) immediately sell, at a public or private sale in a commercially reasonable
manner and at such price or prices as Buyer may deem satisfactory in its sole
and absolute discretion any or all of the Purchased Loans or (B) in its sole and
absolute discretion elect, in lieu of selling all or a portion of such Purchased
Loans, to give Seller credit for such Purchased Loans in an amount equal to the
Market Value of such Purchased Loans against the aggregate unpaid Repurchase
Price for such Purchased Loans and any other amounts owing by Seller under this
Agreement or the Transaction Documents.  The proceeds of any disposition of
Purchased Loans effected pursuant to this Section 13(b)(iii) shall be applied,
(v) first, to the actual, out-of-pocket costs and expenses incurred by Buyer in
connection with Seller’s default; (w) second, without duplication, to any and
all amounts due under Section 3(h), including, without limitation, costs of
cover, if any; (x) third, to the Repurchase Price; and (y) fourth, to return any
excess to Seller.

 

(iv)                              The parties acknowledge and agree that (1) the
Purchased Loans subject to Transactions hereunder are not instruments traded in
a recognized market, and, in the absence of a generally recognized source for
prices or bid or offer quotations for any Purchased Loans, Buyer may establish
the source therefor in its sole and absolute discretion and (2) all prices, bids
and offers shall be determined together with accrued Available Income (except

 

62

--------------------------------------------------------------------------------


 

to the extent contrary to market practice with respect to the relevant Purchased
Loans).  The parties recognize that it may not be possible to purchase or sell
all of the Purchased Loans on a particular Business Day, or in a transaction
with the same purchaser, or in the same manner because the market for such
Purchased Loans may not be liquid at such time.  In view of the nature of the
Purchased Loans, the parties agree that liquidation of a Transaction or the
Purchased Loans pursuant to this Section 13(b) or Section 13(c) does not require
a public purchase or sale and that a good faith private purchase or sale shall
be deemed to have been made in a commercially reasonable manner.  Accordingly,
Buyer may elect, in its sole and absolute discretion (but upon not less than one
(1) Business Day’s prior notice to Seller), the time and manner of liquidating
any Purchased Loans pursuant to this Section 13(b) or Section 13(c), and nothing
contained herein shall (A) obligate Buyer to liquidate any Purchased Loans on
the occurrence and during the continuance of an Event of Default or to liquidate
all of the Purchased Loans in the same manner or on the same Business Day or
(B) constitute a waiver of any right or remedy of Buyer.

 

(v)                                 Seller shall be liable to Buyer for (A) the
amount of all out-of-pocket expenses, including reasonable legal fees and
expenses, actually incurred by Buyer in connection with or as a consequence of
an Event of Default, (B) all costs actually incurred in connection with covering
transactions, and (C) any other actual out-of-pocket loss, damage, cost or
expense directly arising or resulting from the occurrence of an Event of
Default.

 

(vi)                              Buyer shall have, in addition to its rights
and remedies under the Transaction Documents, all of the rights and remedies
provided by applicable federal, state and local laws (including, without
limitation, if the Transactions are characterized as secured financings, the
rights and remedies of a secured party under the UCC of the State of New York,
to the extent that the UCC is applicable, and the right to offset any mutual
debt and claim), in equity, and under any other agreement between Buyer and
Seller.  Without limiting the generality of the foregoing, Buyer shall be
entitled to set off the proceeds of the liquidation of the Purchased Loans
against all of Seller’s obligations to Buyer under this Agreement, whether or
not such obligations are then due, without prejudice to Buyer’s right to recover
any deficiency.

 

(vii)                           Subject to the notice and grace periods set
forth herein, Buyer may exercise any or all of the remedies available to Buyer
immediately upon the occurrence of an Event of Default and at any time during
the continuance thereof.  Except as expressly required herein or in the other
Transaction Documents, Buyer shall not be required, to give notice to Seller or
any other Person prior to exercising any remedy in respect of an Event of
Default.  All rights and remedies arising under the Transaction

 

63

--------------------------------------------------------------------------------


 

Documents, as amended from time to time, are cumulative and not exclusive of any
other rights or remedies which Buyer may have.

 

(viii)                        Buyer may enforce its rights and remedies
hereunder without prior judicial process or hearing, and Seller hereby expressly
waives any defenses Seller might otherwise have to require Buyer to enforce its
rights by judicial process.  Seller also waives any defense Seller might
otherwise have arising from the use of nonjudicial process, disposition of any
or all of the Purchased Loans, or from any other election of remedies.  Seller
recognizes that nonjudicial remedies are consistent with the usages of the
trade, are responsive to commercial necessity and are the result of a bargain at
arm’s length.

 

(ix)                              Upon the designation of any Accelerated
Repurchase Date, Buyer may, without prior notice to Seller, set off any sum or
obligation (whether or not arising under this Agreement, whether matured or
unmatured, whether or not contingent and irrespective of the currency, place of
payment or booking office of the sum or obligation) owed by Seller to Buyer or
any Affiliate of Buyer against any sum or obligation (whether or not arising
under this Agreement, whether matured or unmatured, whether or not contingent
and irrespective of the currency, place of payment or booking office of the sum
or obligation) owed by Buyer or any Affiliate of Buyer to Seller.  Buyer will
give written notice to the other party of any set off effected under this
Section 13(b)(ix).  If a sum or obligation is unascertained, Buyer may, in good
faith, estimate that obligation and set-off in respect of the estimate, subject
to the relevant party accounting to the other when the obligation is
ascertained.  Nothing in this Section 13(b)(ix) shall be effective to create a
charge or other security interest.  This Section 13(b)(ix) shall be without
prejudice and in addition to any right of set-off, combination of accounts, lien
or other rights to which any party is at any time otherwise entitled (whether by
operation of law, contract or otherwise).

 

(x)                                 Seller shall within two (2) Business Days
following Buyer’s written request, to execute and deliver to Buyer such
documents, instruments, certificates, assignments and other writings, and do
such other acts as Buyer may reasonably request for the purposes of assuring,
perfecting and evidencing Buyer’s ownership of the Purchased Loans, including
without limitation: (i) forwarding, to Buyer or Buyer’s designee (including, if
applicable, the Custodian), any payments Seller may hereafter receive on account
of the Purchased Loans, in each case promptly upon receipt thereof;
(ii) delivering to Buyer or such designee any originals of certificates,
instruments, documents, notices or files evidencing or relating to the Purchased
Loans which are in Seller’s possession or under its control; (iii) delivering to
Buyer underwriting summaries, credit memos, assets summaries, status reports or
similar documents relating to the Purchased Loans and in Sellers possession or
under its control.

 

64

--------------------------------------------------------------------------------


 

(c)                                  Without limiting Buyer’s rights and
remedies under Section 13(b) of this Agreement or otherwise available under the
Transaction Documents, at law or in equity, in the event that a Facility Event
of Default shall occur and be continuing, if a Transaction Event of Default
shall occur and be continuing, the following rights and remedies shall be
available to Buyer:

 

(i)                                     At the option of Buyer, exercised by
written notice to Seller, the Repurchase Date for the applicable Transaction
shall, if it has not already occurred, be deemed immediately to occur (the
“Accelerated Transaction Repurchase Date”).

 

(ii)                                  If Buyer exercises or is deemed to have
exercised the option referred to in Section 13(c)(i) of this Agreement:

 

(A)                               the applicable Series Seller’s obligations
hereunder to repurchase the applicable Purchased Loan shall become immediately
due and payable on and as of the Accelerated Transaction Repurchase Date; and

 

(B)                               the Repurchase Price with respect to such
Transaction (determined as of the Accelerated Transaction Repurchase Date) shall
include the accrued and unpaid Price Differential with respect to such Purchased
Loan accrued at the Pricing Rate applicable upon the occurrence of a Transaction
Event of Default; and

 

(C)                               the Custodian shall, upon the request of
Buyer, deliver to Buyer all Purchased Loan Documents, instruments, certificates
and other documents then held by the Custodian relating to the applicable
Purchased Loan.

 

(iii)                             Upon the occurrence of a Transaction Event of
Default, Buyer may following one (1) Business Day’s notice to Seller,
(A) immediately sell, at a public or private sale in a commercially reasonable
manner and at such price or prices as Buyer may deem satisfactory in its sole
and absolute discretion the applicable Purchased Loan or (B) in its sole and
absolute discretion elect, in lieu of selling all or a portion of such Purchased
Loan, to give Seller credit for such Purchased Loan in an amount equal to the
Market Value of such Purchased Loan against the aggregate unpaid Repurchase
Price for such Purchased Loan and any other amounts owing by Seller under this
Agreement or the Transaction Documents.  The proceeds of any disposition of
Purchased Loan effected pursuant to this Section 13(c)(iii) shall be applied,
(v) first, to the actual, out-of-pocket costs and expenses incurred by Buyer in
connection with Seller’s default; (w) second, without duplication, to any and
all amounts due under Section 3(h), including, without limitation, costs of
cover, if any; (x) third, to the Repurchase Price; and (y) fourth, to return any
excess to Seller.

 

65

--------------------------------------------------------------------------------


 

14.                               LIMITATIONS ON RECOURSE AGAINST SERIES SELLERS

 

Buyer acknowledges that Master Seller is organized as a series limited liability
company under Section 18-215 of the Delaware Limited Liability Company Act. 
Notwithstanding that this Agreement and the other Transaction Documents have
been executed on behalf of Seller without reference to any particular
Series Seller, Buyer agrees to treat each Transaction under this Agreement as
the obligation of the particular Series Seller of Master Seller that enters into
the Transaction for the related Purchased Loan(s).  Provided that no Facility
Event of Default shall have occurred and be continuing hereunder, the Repurchase
Obligations of any Series Seller relating to or arising from the
Transaction(s) to which such Series Seller is a party shall be enforceable only
against such Series Seller and with respect to the Purchased Loan(s) relating to
such Transaction(s) and not against any other Series Seller or any other
Purchased Loan.  Notwithstanding the foregoing or anything to the contrary
contained in this Agreement or any other Transaction Document, Buyer shall be
entitled to exercise any and all remedies available to Buyer under
Section 13(b) against Seller and any and all Purchased Loans subject to
Transactions hereunder upon the occurrence and continuance of a Facility Event
of Default.

 

15.                               RECORDING OF COMMUNICATIONS

 

EACH OF BUYER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM TIME
TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS BETWEEN
ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY.  EACH OF BUYER AND SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH TAPE RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, IF AND TO THE EXTENT CONSISTENT WITH APPLICABLE LAW AND THE RULES
OF COURT AND EVIDENCE.

 

16.                               NOTICES AND OTHER COMMUNICATIONS

 

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) hand delivery,
with proof of attempted delivery, (b) certified or registered United States
mail, postage prepaid, (c) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, or (d) by
telecopy (with answerback acknowledged) or email provided that such telecopy or
email notice must also be delivered by one of the means set forth in (a), (b) or
(c) above, to the address specified in Annex I hereto or at such other address
and person as shall be designated from time to time by any party hereto, as the
case may be, in a written notice to the other parties hereto in the manner
provided for in this Section 16.  A notice shall be deemed to have been given:
(a) in the case of hand delivery, at the time of delivery, (b) in the case of
registered or certified mail, when delivered on a Business Day, (c) in the case
of expedited prepaid delivery upon delivery on a Business Day, or (d) in the
case of telecopy or email, upon receipt of answerback confirmation or upon
transmission, respectively; provided that (i) such telecopy or email notice was
also

 

66

--------------------------------------------------------------------------------


 

delivered by one of the means set forth in (a), (b) or (c) above (which may
arrive after such telecopy or email), and (ii) the transmitting party did not
receive an electronic notice of a transmission failure.  A party receiving a
notice which does not comply with the technical requirements for notice under
this Section 16 may elect to waive any deficiencies and treat the notice as
having been properly given.

 

17.                               ENTIRE AGREEMENT; SEVERABILITY

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

18.                               ASSIGNABILITY

 

(a)                                 The rights and obligations of Seller under
this Agreement and the other Transaction Documents and under any Transaction
shall not be assigned by Seller without the prior written consent of Buyer,
which consent may be granted or withheld in Buyer’s sole discretion; provided,
however, that Buyer shall not unreasonably withhold its consent to an assignment
by Seller to an Affiliate of Seller provided such assignment is otherwise in
compliance with all requirements of this Section 18.

 

(b)                                 Buyer may assign its rights and obligations
under this Agreement and the other Transaction Documents and/or under any
Transaction or may issue one or more participation interests with respect to any
or all of the Transactions, without the consent of, and without prior notice to,
Seller, to any other Person, and, in connection therewith, may bifurcate or
allocate (i.e. senior/subordinate) amounts owed to Buyer; provided, however,
that, with respect to any such participation or assignment, unless and until
Buyer has assigned or granted participations in and to 100% of its rights and
obligations under this Agreement and the other Transaction Documents, (i) Buyer
shall act as exclusive agent for all participants or assignees in any dealings
with Seller in connection with such Transactions (it being acknowledged and
agreed that, notwithstanding the foregoing, and subject in any event to clause
(ii) below, Buyer may grant to any participants or assignees consent or approval
rights with respect to certain material decisions or actions under this
Agreement or the Transaction Documents) and (ii) Seller shall not be obligated
to deal directly with any party other than Buyer in connection with such
Transactions, or, with respect to assignments and participations, to pay or
reimburse Buyer, assignee or participant for any costs or other amounts that
would not have been incurred had no assignment or participation been issued or
made, as applicable; and provided, further, that so long as no Event of Default
has occurred and is continuing, Buyer shall not assign or grant participations
in its rights and obligations hereunder to any of the parties listed on
Exhibit X attached hereto or their respective Affiliates (collectively,
“Prohibited Transferees”).  Notwithstanding the foregoing, if an Event of
Default shall have occurred and be continuing, Buyer may assign and/or grant
participations in any and all of its rights and obligations to any Prohibited
Transferee without notice to or consent of Seller.  Seller shall reasonably
cooperate at Buyer’s sole cost and expense with Buyer in connection with any
assignment or participation, provided Seller’s obligations under such
Transaction are not increased and its rights under such Transaction are not
impaired.  Seller

 

67

--------------------------------------------------------------------------------


 

agrees that any assignee or participant shall be entitled to the benefits of
Section 3(i) and Section 29 (subject to the limitations and requirements under
Section 29 (it being understood that the applicable documentation required under
Section 29(c) shall be delivered to the participating Buyer)); provided that, no
assignee or participant will be entitled to any greater payment of Additional
Amounts under Section 3(i) or Section 29, than its assignor or participating
Buyer would have been entitled to receive with respect to the applicable
assigned or participated rights and obligations, except to the extent such
entitlement to receive a greater payment or Additional Amounts is otherwise set
forth herein.

 

(c)                                  Buyer shall, acting for this purpose as a
non-fiduciary agent of Seller (the “Registrar”), maintain a record of ownership
(the “Register”) on which is entered the name and address of all assignees of
Buyer and each such assignee’s interest in the rights under this Agreement and
the other Transaction Documents. All assignments pursuant to Section 18 hereof
shall be recorded on the Register. This provision is intended to be interpreted
so that the indebtedness (for federal income tax purposes, as set forth in
Section 22(e)) evidenced by the Transaction Documents is treated as being in
registered form in accordance with Section 5f.103-1(c) of the Treasury
Regulations. The Register shall be available for inspection by Seller at any
reasonable time and from time to time upon reasonable prior notice.  The entries
in the Register shall be conclusive absent manifest error, and Buyer and Seller
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Buyer hereunder for all purposes of this Agreement.  Buyer
may, at any time, designate any other Person, including, subject to Seller’s
consent in its sole discretion, Seller, to be the successor Registrar.

 

(d)                                 Each Buyer that sells a participation shall,
acting for this purpose as a non-fiduciary agent of Seller, maintain a register
on which is entered the name and address of each participant and such
participant’s interest in the rights under this Agreement and the other
Transaction Documents (the “Participant Register”); provided that, no Buyer
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any rights or obligations under this Agreement
and the other Transaction Documents) to any Person except to the extent that
such disclosure is necessary to establish that such rights or obligations are in
registered form in accordance with Section 5f.103-1(c) of the Treasury
Regulations.  The entries in each Participant Register shall be conclusive
absent manifest error, and the applicable Buyer shall treat each Person whose
name is recorded in such Participant Register as the owner of the related rights
and obligations for all purposes of this Agreement notwithstanding notice to the
contrary.

 

(e)                                  Subject to the foregoing, this Agreement
and the other Transaction Documents and any Transactions shall be binding upon
and shall inure to the benefit of the parties and their respective successors
and assigns.  Nothing in this Agreement or the other Transaction Documents,
express or implied, shall give to any Person, other than the parties to the
Transaction Documents and their respective successors and permitted assigns, any
benefit or any legal or equitable right, power, remedy or claim under the
Transaction Documents.

 

19.                               GOVERNING LAW

 

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.

 

68

--------------------------------------------------------------------------------


 

20.                               NO WAIVERS, ETC.

 

No express or implied waiver of any Default or Event of Default by Buyer shall
constitute a waiver of any other Default or Event of Default and no exercise of
any right or remedy hereunder by any party shall constitute a waiver of its
right to exercise any other right or remedy hereunder.  No modification or
waiver of any provision of this Agreement and no consent by any party to a
departure herefrom shall be effective unless and until such shall be in writing
and duly executed by both of the parties hereto.  Without limitation of the
foregoing, the failure to give a notice pursuant to Section 4(b) or 4(c) hereof
will not constitute a waiver of any right to do so at a later date.

 

21.                               USE OF EMPLOYEE PLAN ASSETS

 

(a)                                 No assets of any Plan subject to any
provision of ERISA or Section 4975 of the Code shall be used in connection with
any Transaction.  If any such assets are intended to be used by either party
hereto (the “Plan Party”) in the Transaction, the Plan Party shall so notify the
other party prior to the Transaction.  The Plan Party shall represent in writing
to the other party that the Transaction does not constitute a prohibited
transaction under ERISA or is otherwise exempt therefrom, and the other party
may proceed in reliance thereon but shall not be required so to proceed.

 

(b)                                 Subject to the last sentence of subparagraph
(a) of this Section 21, any such Transaction shall proceed only if Seller
furnishes or has furnished to Buyer its most recent available audited statement
of its financial condition and its most recent subsequent unaudited statement of
its financial condition.

 

(c)                                  By entering into a Transaction pursuant to
this Section 21, Seller shall be deemed (i) to represent to Buyer that since the
date of Seller’s latest such financial statements, there has been no material
adverse change in Seller’s financial condition which Seller has not disclosed to
Buyer, and (ii) to agree to provide Buyer with future audited and unaudited
statements of its financial condition as they are issued, so long as it is a
Seller in any outstanding Transaction involving a Plan Party.

 

22.                               INTENT

 

(a)                                 The parties intend, agree and acknowledge
that: (i) each Transaction qualifies as a “repurchase agreement” as that term is
defined in Section 101(47) of the Bankruptcy Code, and a “securities contract”
as that term is defined in Section 741(7) of the Bankruptcy Code, (ii) that each
payment under this Agreement has been made by, to or for the benefit of a
financial institution as defined in section 101(22) of the Bankruptcy Code, a
financial participant as defined in section 101(22A) of the Bankruptcy Code or
repo participant as defined in section 101(46) of the Bankruptcy Code, (iii) the
grant of a security interest set forth in Sections 6 and 28(b) hereof to secure
the rights of Buyer hereunder also constitutes a “repurchase agreement” as
contemplated by Section 101(47)(A)(v) of the Bankruptcy Code and a “securities
contract” as contemplated by Section 741(7)(A)(xi) of the Bankruptcy Code and
are a part of this Agreement and (iv) each of the Purchased Loans shall
constitute a “security” as defined in Section 101(49) of the Bankruptcy Code, a
mortgage loan or an interest in a mortgage loan.  It is further

 

69

--------------------------------------------------------------------------------


 

understood that this Agreement constitutes a “master netting agreement” as
defined in Section 101(38A) of the Bankruptcy Code, as amended, with respect to
each Transaction so constituting a “repurchase agreement,” or “securities
contract”.  Each party hereto hereby further agrees that it shall not challenge
the characterization of this Agreement as a “repurchase agreement,” “securities
contract” and/or “master netting agreement” within the meaning of the Bankruptcy
Code.

 

(b)                                 The parties intend, agree and acknowledge
that either party’s right to accelerate or terminate this Agreement or to
liquidate Purchased Loans delivered to it in connection with the Transaction
hereunder or to exercise any other remedies pursuant to Section 13 hereof is a
contractual right to liquidate such Transaction as described in Sections 555 and
559 of Title 11 of the United States Code, as amended.  It is further understood
and agreed that either party’s right to cause the termination, liquidation, or
acceleration of, or to offset net termination values, payment amounts or other
transfer obligations arising under or in connection with, this Agreement or any
Transaction hereunder is a contractual right to cause the termination,
liquidation, or acceleration of, or to offset net termination values, payment
amounts or other transfer obligations arising under or in connection with, this
Agreement as described in Section 561 of the Bankruptcy Code.

 

(c)                                  The parties intend, agree and acknowledge
that if a party hereto is an “insured depository institution,” as such term is
defined in the Federal Deposit Insurance Act, as amended (“FDIA”), then each
Transaction hereunder is a “qualified financial contract,” as that term is
defined in FDIA and any rules, orders or policy statements thereunder (except
insofar as the type of assets subject to such Transaction would render such
definition inapplicable).

 

(d)                                 It is understood that this Agreement
constitutes a “netting contract” as defined in and subject to Title IV of the
Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and
each payment entitlement and payment obligation under any Transaction hereunder
shall constitute a “covered contractual payment entitlement” or “covered
contractual payment obligation”, respectively, as defined in and subject to
FDICIA (except insofar as one or both of the parties is not a “financial
institution” as that term is defined in FDICIA).

 

(e)                                  Each party intends, agrees and acknowledges
that it is its intent for U.S. federal, state and local income and franchise tax
purposes to treat the Transactions as indebtedness of Seller that is secured by
the Purchased Loans, and the Purchased Loans as owned by Seller for such
purposes, that each Series Seller shall be disregarded as a separate entity from
the Master Seller and each other Series Seller for such purposes, and each party
agrees to take no action inconsistent with such treatment, unless required by
applicable law, in which case such party shall promptly notify the other party
of such requirement.

 

(f)                                   In light of the intent set forth above in
this Section 22,  Seller agrees that, from time to time upon the written request
of Buyer, Seller will execute and deliver any supplements, modifications,
addendums or other documents as may be necessary, in Buyer’s reasonable
discretion, in order to cause this Agreement and the Transactions contemplated
hereby to qualify for, comply with the provisions of, or otherwise satisfy,
maintain or preserve the criteria for safe harbor treatment under the Bankruptcy
Code for “repurchase agreements”, “securities contracts” and “master netting
agreements”; provided, however, that Buyer’s failure to request, or Buyer’s

 

70

--------------------------------------------------------------------------------


 

or Seller’s failure to execute, such supplements, modifications, addendums or
other documents does not in any way alter or otherwise change the intention of
the parties hereto that this Agreement and the Transactions hereunder constitute
“repurchase agreements”, “securities contracts” and/or a “master netting
agreement” as such terms are defined in the Bankruptcy Code.

 

23.                               DISCLOSURE RELATING TO CERTAIN FEDERAL
PROTECTIONS

 

The parties acknowledge that they have been advised that:

 

(a)                                 in the case of Transactions in which one of
the parties is a broker or dealer registered with the Securities and Exchange
Commission (“SEC”) under Section 15 of the Securities Exchange Act of 1934
(“1934 Act”), the Securities Investor Protection Corporation has taken the
position that the provisions of the Securities Investor Protection Act of 1970
(“SIPA”) do not protect the other party with respect to any Transaction
hereunder;

 

(b)                                 in the case of Transactions in which one of
the parties is a government securities broker or a government securities dealer
registered with the SEC under Section 15C of the 1934 Act, SIPA will not provide
protection to the other party with respect to any Transaction hereunder; and

 

(c)                                  in the case of Transactions in which one of
the parties is a financial institution, funds held by the financial institution
pursuant to a Transaction hereunder are not a deposit and therefore are not
insured by the Federal Deposit Insurance Corporation or the National Credit
Union Share Insurance Fund, as applicable.

 

24.                               CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

(a)                                 Each party irrevocably and unconditionally
(i) submits to the non-exclusive jurisdiction of any United States Federal or
New York State court sitting in Manhattan, and any appellate court from any such
court, solely for the purpose of any suit, action or proceeding brought to
enforce its obligations under this Agreement or relating in any way to this
Agreement or any Transaction under this Agreement and (ii) waives, to the
fullest extent it may effectively do so, any defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court and any right of
jurisdiction on account of its place of residence or domicile.

 

(b)                                 To the extent that either party has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set off or
any legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, such party hereby irrevocably
waives and agrees not to plead or claim such immunity in respect of any action
brought to enforce its obligations under this Agreement or relating in any way
to this Agreement or any Transaction under this Agreement.

 

(c)                                  The parties hereby irrevocably waive, to
the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding and irrevocably consent to
the service of any summons and complaint and any other process by the

 

71

--------------------------------------------------------------------------------


 

mailing of copies of such process to them at their respective address specified
herein.  The parties hereby agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Section 24 shall affect the right of Buyer or Seller to serve legal process in
any other manner permitted by law or to bring any action or proceeding against
the other party or its property in the courts of other jurisdictions.

 

(d)                                 EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR
ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR THEREUNDER.

 

25.                               NO RELIANCE

 

(a)                                 Each of Buyer and Seller hereby
acknowledges, represents and warrants to the other that, in connection with the
negotiation of, the entering into, and the performance under, this Agreement and
the Transaction Documents and each Transaction hereunder and thereunder:

 

(i)                                     It is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the other party to the Transaction
Documents, other than the representations expressly set forth in the Transaction
Documents;

 

(ii)                                  It has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent that it has deemed necessary, and it has made its own investment, hedging
and trading decisions (including decisions regarding the suitability of any
Transaction) based upon its own judgment and upon any advice from such advisors
as it has deemed necessary and not upon any view expressed by the other party;

 

(iii)                               It is a sophisticated and informed Person
that has a full understanding of all the terms, conditions and risks (economic
and otherwise) of the Transaction Documents and each Transaction thereunder and
is capable of assuming and willing to assume (financially and otherwise) those
risks;

 

(iv)                              It is entering into the Transaction Documents
and each Transaction thereunder for the purposes of managing its borrowings or
investments or hedging its underlying assets or liabilities and not for purposes
of speculation; and

 

(v)                                 It is not acting as a fiduciary or
financial, investment or commodity trading advisor for the other party and has
not given the other party (directly or indirectly through any other Person) any
assurance, guaranty or representation whatsoever as to the merits (either legal,
regulatory, tax, business, investment, financial accounting or otherwise) of the
Transaction Documents or any Transaction thereunder.

 

72

--------------------------------------------------------------------------------


 

(b)                                 Each determination by Buyer of the Market
Value with respect to each Purchased Loan or the communication to Seller of any
information pertaining to Market Value under this Agreement shall be subject to
the following disclaimers:

 

(i)                                     Buyer has assumed and relied upon, with
Seller’s consent and without independent verification, the accuracy and
completeness of the information provided by Seller and reviewed by Buyer.  Buyer
has not made any independent inquiry of any aspect of the New Loans or Purchased
Loans or the underlying collateral.  Buyer’s view is based on economic, market
and other conditions as in effect on, and the information made available to
Buyer as of, the date of any such determination or communication of information,
and such view may change at any time without prior notice to Seller.

 

(ii)                                  Market Value determinations and other
information provided to Seller constitute a statement of Buyer’s view of the
value of one or more loans or other assets at a particular point in time and
neither (A) constitute a bid for a particular trade, (B) indicate a willingness
on the part of Buyer or any Affiliate thereof to make such a bid, nor
(C) reflect a valuation for substantially similar assets at the same or another
point in time, or for the same assets at another point in time.

 

(iii)                               Market Value determinations and other
information provided to Seller may vary significantly from valuation
determinations and other information that may be obtained from other sources.

 

(iv)                              Market Value determinations and other
information provided to Seller are communicated to Seller solely for its use and
may not be relied upon by any other person and may not be disclosed or referred
to publicly or to any third party without the prior written consent of Buyer,
which consent Buyer may withhold or delay in its sole and absolute discretion.

 

(v)                                 Buyer makes no representations or warranties
with respect to any Market Value determinations or other information provided to
Seller.  Buyer shall not be liable for any incidental or consequential damages
arising out of any inaccuracy in such valuation determinations and other
information provided to Seller.

 

(vi)                              Market Value determinations and other
information provided to Seller in connection therewith are only indicative of
the initial Market Value of the Purchased Loan submitted to Buyer for
consideration hereunder, and may change without notice to Seller prior to, or
subsequent to, the transfer by Seller of the Purchased Loan to Buyer on the
Purchase Date.  No indication is provided as to Buyer’s expectation of the
future value of such Purchased Loan or the underlying collateral.

 

(vii)                           Initial Market Value determinations and other
information provided to Seller in connection therewith are to be used by Seller
for the sole purpose of determining whether to proceed in accordance with
Section 3 hereof and for no other purpose.

 

73

--------------------------------------------------------------------------------


 

26.                               INDEMNITY

 

Seller hereby agrees to indemnify, defend and hold harmless Buyer, Buyer’s
Affiliates and each of its officers, directors, employees and agents
(“Indemnified Parties”) from and against any and all liabilities, obligations,
actual out-of-pocket losses, actual out-of-pocket damages, actual out-of-pocket
penalties, actions, judgments, suits, actual out-of-pocket Taxes (including
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement and the Transaction Documents and
the documents delivered in connection herewith and therewith, other than
Excluded Taxes), actual out-of-pocket fees, actual out-of-pocket costs, actual
out-of-pocket expenses (including reasonable attorneys fees and disbursements)
or disbursements (all of the foregoing, collectively “Indemnified Amounts”)
which may at any time (including, without limitation, such time as this
Agreement shall no longer be in effect and the Transactions shall have been
repaid in full) be imposed on or asserted against any Indemnified Party in any
way whatsoever arising out of or in connection with, or relating to, this
Agreement, the Transaction Documents or any Transactions hereunder or thereunder
or any action taken or omitted to be taken by any Indemnified Party under or in
connection with any of the foregoing; provided, that Seller shall not be liable
for Indemnified Amounts resulting from the gross negligence or willful
misconduct of any Indemnified Party.  Without limiting the generality of the
foregoing, Seller agrees to hold Buyer and the other Indemnified Parties
harmless from and indemnify Buyer against all Indemnified Amounts with respect
to all Purchased Loans relating to or arising out of any (A) breach of any
representation or warranty relating to Environmental Law or Hazardous Materials
made by Seller hereunder or under any Transaction Document or any violation or
alleged violation of any Environmental Law or (B) any violation or alleged
violation of any consumer credit laws, including without limitation ERISA, the
Truth in Lending Act and/or the Real Estate Settlement Procedures Act, except to
the extent such violation or alleged violation results from Buyer’s gross
negligence or willful misconduct.  In any suit, proceeding or action brought by
Buyer in connection with any Purchased Loan for any sum owing thereunder, or to
enforce any provisions of any Purchased Loan, Seller will save, indemnify and
hold Buyer harmless from and against all actual, out-of-pocket expenses
(including reasonable attorneys’ fees), actual, out-of-pocket loss or damage
suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by Seller of any obligation thereunder or arising out of
any other agreement, indebtedness or liability at any time owing to or in favor
of such account debtor or obligor or its successors from Seller.  Seller also
agrees to reimburse Buyer as and when billed by Buyer for (i) all Buyer’s
reasonable costs and out-of-pocket expenses actually incurred in connection with
the initial preparation and negotiation of this Agreement and the Transaction
Documents and the closing of the transactions contemplated hereby and thereby,
provided that Seller shall not be required to reimburse Buyer for attorneys’
fees for the initial closing of this Agreement and the other Transaction
Documents in excess of $150,000, and (ii) all Buyer’s reasonable costs and
out-of-pocket expenses actually incurred in connection with Buyer’s due
diligence reviews with respect to the Purchased Loans or any loan which is
proposed by Seller as a Purchased Loan, including without limitation, those
incurred under Section 27 and the reasonable fees and disbursements of its
counsel, subject in all cases under this clause (ii) to the terms and conditions
of Section 27, provided that Seller shall not be required to reimburse Buyer for
attorneys’ fees incurred in connection with Buyer’s due

 

74

--------------------------------------------------------------------------------


 

diligence review with respect to any single Purchased Loan in excess of $7,500. 
Additionally, Seller also agrees to reimburse Buyer as and when billed by Buyer
for all of Buyer’s reasonable costs and out-of-pocket expenses actually incurred
in connection with the enforcement or the preservation of Buyer’s rights under
this Agreement and the Transaction Documents or any Transaction contemplated
hereby or thereby, including, without limitation, the reasonable fees and
disbursements of its counsel.  Seller hereby acknowledges that, the obligation
of Seller hereunder is a recourse obligation of Seller.

 

27.                               DUE DILIGENCE

 

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Purchased Loans, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and Seller agrees that upon reasonable prior written
notice to Seller, Buyer or its authorized representatives will be permitted
during normal business hours to examine, inspect, and make copies and extracts
of, the Purchased Loan Files, Servicing Records and any and all documents,
records, agreements, instruments or information relating to such Purchased Loans
in the possession or under the control of Seller, any other servicer or
subservicer and/or the Custodian.  Seller also shall make available to Buyer a
knowledgeable financial or accounting officer for the purpose of answering
financial or accounting questions respecting the Purchased Loan Files and the
Purchased Loans.  Seller acknowledges that Buyer has the right to request, at
Seller’s expense, an Appraisal for any Mortgaged Property securing a Purchased
Loan that shall have been subject to a Credit Event.  Without limiting the
generality of the foregoing, Seller acknowledges that Buyer may enter into
Transactions with Seller based solely upon the information provided by Seller to
Buyer and the representations, warranties and covenants contained herein, and
that Buyer, at its option, has the right at any time to conduct a partial or
complete due diligence review on some or all of the Purchased Loans.  Buyer may
underwrite such Purchased Loans itself or engage a third party underwriter to
perform such underwriting.  Seller agrees to reasonably cooperate with Buyer and
any third party underwriter reasonably acceptable to Seller in connection with
such underwriting, including, but not limited to, providing Buyer and any third
party underwriter with access to any and all documents, records, financial
models, agreements, instruments or information relating to such Purchased Loans
in the possession, or under the control, of Seller.

 

28.                               SERVICING

 

(a)                                 Master Seller, on behalf of itself and each
Series Seller, and Buyer agree that all Servicing Rights with respect to the
Purchased Loans will be transferred hereunder to Buyer on the applicable
Purchase Date and such Servicing Rights shall be transferred by Buyer to Master
Seller or the applicable Series Seller upon the applicable Series Seller’s
payment of the Repurchase Price for such Purchased Loans, in each case subject
to the terms of the applicable Servicing Agreement.  Notwithstanding the
transfer of Servicing Rights to Buyer, Master Seller, on behalf of itself and
each Series Seller, shall be entitled to exercise all discretion with respect to
any directions or consents to be given to the Servicer of the Purchased Loans
(other than as provided below) and to appoint a servicer for each Purchased Loan
subject to the prior written consent of Buyer, which consent may be given by
Buyer in its reasonable discretion; provided, however, that (i) upon the
occurrence and during the continuance of a Facility Event of Default, Master
Seller’s and each Series Seller’s rights to exercise such discretion with
respect to all of

 

75

--------------------------------------------------------------------------------


 

the Purchased Loans shall automatically terminate and be of no further force and
effect, and (ii) upon the occurrence and during the continuance of a Transaction
Event of Default with respect to any Purchased Loan, Master Seller’s and the
applicable Series Seller’s rights to exercise such discretion with respect to
such Purchased Loan shall automatically terminate and be of no further force and
effect.  Buyer hereby agrees that Wells Fargo Bank, National Association or any
other third party servicer otherwise approved by Buyer in writing (a “Servicer”)
may service the Purchased Loans for the benefit of Buyer in accordance with the
terms and conditions of the servicing agreement in effect for each such
Servicer, provided that each such servicing agreement shall have been approved
in writing by Buyer in its reasonable discretion and, if Buyer shall exercise
its rights to pledge or hypothecate the Purchased Loans pursuant to Section 8,
Buyer’s assigns (each such servicing agreement approved by Buyer (and, if
applicable, Buyer’s assigns), a “Servicing Agreement” and, collectively, the
“Servicing Agreements”); and provided, further, that any such Servicer shall
have entered into a Servicer Notice and Agreement substantially in the form of
Exhibit IX attached hereto (a “Servicer Notice and Agreement”) acknowledging
Buyer’s interests in the related Purchased Loans and its rights to sell such
Purchased Loans on a servicing-released basis and to terminate the term of such
Servicing Rights with respect to any Purchased Loans sold by Buyer from and
after an Event of Default pursuant to its exercise of remedies pursuant to
Section 13 hereof.  Master Seller shall cause the Purchased Loans to be serviced
in accordance with Accepted Servicing Practices approved by Buyer in its
reasonable discretion and practiced by other prudent mortgage lenders with
respect to mortgage loans similar to the Purchased Loans.  Master Seller shall
not, and shall not direct or permit any Servicer to, enter into, consent to or
approve any amendment, modification or termination, or waiver of any term or
provision, of any Purchased Loan or Purchased Loan Documents which constitutes a
Material Action or take any other Material Action without Buyer’s prior written
consent.

 

(b)                                 Master Seller, on behalf of itself and each
Series Seller, agrees that Buyer is the owner of all of Seller’s right, title
and interest, if any, in and to all servicing records, including but not limited
to any and all Servicing Agreements, files, documents, records, data bases,
computer tapes, copies of computer tapes, proof of insurance coverage, insurance
policies, appraisals, other closing documentation, payment history records, and
any other records relating to or evidencing the servicing of Purchased Loans
(collectively, the “Servicing Records”) so long as the Purchased Loans are
subject to this Agreement.  Master Seller, on behalf of itself and each
Series Seller, grants Buyer a security interest in all of Seller’s interest (if
any) in servicing fees and rights relating to the Purchased Loans and all
Servicing Records to secure the obligation of Seller or its designee to service
in conformity with this Section 28 and any other obligation of Seller to Buyer. 
Seller covenants to safeguard such Servicing Records (if any are in Seller’s
possession) and, upon Buyer’s request, to deliver them promptly to Buyer or its
designee (including the Custodian) upon the occurrence and during the
continuance of an Event of Default.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, Buyer may, in its sole and absolute
discretion, subject to Section 13 and any terms in the applicable Servicing
Agreements approved by Buyer (i) in the case of a Facility Event of Default,
sell its rights to any or all of the Purchased Loans (or in the case of a
Transaction Event of Default, sell its rights to the affected Purchased Loan(s))
on a servicing released basis or (ii) in the case of a

 

76

--------------------------------------------------------------------------------


 

Facility Event of Default, terminate any Servicer or sub-servicer of any or all
of the Purchased Loans (or in the case of a Transaction Event of Default,
terminate the Servicer and sub-servicer, if any, for the affected Purchased
Loan(s)), with or without cause, in each case without payment of any termination
fee.  Seller shall cause each Servicer to cooperate with Buyer in effecting such
termination and transferring all authority to service such Purchased Loans to
the successor servicer, including requiring such Servicer to (i) promptly
transfer all data in its possession relating to the applicable Purchased Loans
to the successor servicer in such electronic format as the successor servicer
may reasonably request, (ii) promptly transfer to the successor servicer, Buyer
or Buyer’s designee, the Purchased Loan File and all other files, records,
correspondence and documents in its possession relating to the applicable
Purchased Loans and (iii) use commercially reasonable efforts to cooperate and
coordinate with the successor servicer and/or Buyer to comply with any
applicable so-called “goodbye” letter requirements or other applicable
requirements of the Real Estate Settlement Procedures Act or other applicable
legal or regulatory requirement associated with the transfer of the servicing of
the applicable Purchased Loans.  Seller agrees that if either Seller or any such
Servicer fails to cooperate with Buyer or any successor servicer in effecting
the termination of such Servicer as servicer of any Purchased Loan or the
transfer of all authority to service such Purchased Loan to such successor
servicer in accordance with the terms hereof and the applicable Servicing
Agreement, Buyer shall be entitled to injunctive relief.

 

(d)                                 Seller shall not employ any Servicers rated
below “above average” by S&P, unless such Servicer is otherwise approved by
Buyer to service the Purchased Loans (it being acknowledged and agreed that
Wells Fargo Bank, National Association is deemed approved by Buyer.  Seller
shall collaterally assign to Buyer all of its rights, title and interest under
any Servicing Agreements as a condition of allowing the Purchased Loans to be
serviced by such Servicer and shall cause each such Servicer engaged by Seller
to execute a Servicer Notice and Agreement with Buyer acknowledging Buyer’s
security interest, agreeing that it shall deposit all Income and any other sums
required to be remitted to the holder of the Purchased Loans under related
Purchased Loan Documents to the Depository for deposit in the Cash Management
Account as set forth in Section 5 hereof or as otherwise directed in a written
notice signed by Buyer for so long as such Purchased Loan is subject to this
Agreement, and acknowledging Buyer’s rights to terminate servicing as otherwise
set forth above in this Section 28.

 

(e)                                  If Servicer is an Affiliate of Seller or
Sponsor, the payment of servicing fees shall be subordinate to payment of
amounts outstanding under any Transaction and this Agreement.

 

29.                               TAXES

 

(a)                                 Transfer taxes, stamp taxes, documentary,
filing, recording and all similar costs with respect to the transfer of
Collateral or in connection with any of the transactions contemplated by this
Agreement and the other Transaction Documents, and the documents delivered in
connection herewith and therewith, other than any such taxes and costs that are
attributable to an assignment or grant of a participation by Buyer pursuant to
Section 18 (but only if no Facility Event of Default or Transaction Event of
Default for the relevant Purchased Loan has occurred and is continuing), shall
be paid by Seller.

 

77

--------------------------------------------------------------------------------


 

(b)                                 All amounts payable by Seller to Buyer in
respect of any transaction under the Transaction Documents shall be paid free
and clear of, and without withholding or deduction for, any Taxes, unless the
withholding or deduction of such Tax is required by law.  In that event, Seller
shall pay such additional amounts (for purposes of this Section 29, the
“Additional Amounts”) as will result in the net amounts received by Buyer (after
taking account of such withholding or deduction) being equal to such amounts as
would have been received by Buyer had no such Tax been required to be withheld
or deducted; provided that for purposes of this Section 29(b) the term “Tax”
shall not include any income Taxes, franchise Taxes, branch profits Taxes and
similar Taxes imposed as a result of Buyer being organized under the laws of, or
having its principal office located in, the jurisdiction (or any political
subdivision thereof) imposing such Tax; provided, further, that Seller shall not
be required to pay any Additional Amounts to Buyer to the extent that the
obligation to pay such Additional Amounts would have not arisen but for the
failure of Buyer to comply with the requirements of Section 29(c) or
Section 29(d); provided, further, that Seller shall not be required to pay any
Additional Amounts to Buyer for any U.S. federal withholding Taxes imposed under
FATCA, or any U.S. federal withholding Taxes imposed on amounts payable to or
for the account of Buyer pursuant to a law in effect on the date on which Buyer
acquires any interest in the Transaction Documents, except to the extent that
amounts with respect to such Taxes were payable to such Buyer’s assignor
immediately before such Buyer became a party hereto (all of such Taxes described
in the foregoing three provisos referred to herein as “Excluded Taxes”).  Seller
shall pay to Buyer, within ten (10) days after demand therefor, the full amount
of any Taxes (including Taxes imposed or asserted on or attributable to
Additional Amounts payable pursuant to this Section 29(b)) payable or paid by
Buyer or required to be withheld or deducted from a payment to Buyer and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to Seller shall be conclusive absent manifest error.  As
soon as practicable after any payment of Taxes by Seller to a Governmental
Authority pursuant to this Section 29(b), Seller shall deliver to Buyer the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Buyer.

 

(c)                                  (i) Any Buyer that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to Seller, at the time or times
reasonably requested by Seller, such properly completed and executed
documentation reasonably requested by Seller as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition,
Buyer, if reasonably requested by Seller, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Seller as will enable
Seller to determine whether or not Buyer is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 29(c)(ii) and
29(d) below) shall not be required if in Buyer’s reasonable judgment such
completion, execution or submission would subject Buyer to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Buyer.

 

78

--------------------------------------------------------------------------------


 

(ii) Without limiting the generality of the foregoing, on or before the date
hereof, on or before the date such Person becomes a party to this Agreement or a
participant, as applicable, and at the reasonable request of Seller, Buyer and
each assignee of Buyer will provide to Seller two copies of, as applicable, a
properly completed and duly executed United States Internal Revenue Service form
W-9, W-8BEN, W-8ECI, or W-8IMY (or successor form) (with applicable attachments,
including, in the case of a Person claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, a certificate reasonably
satisfactory to Seller to the effect that such Person is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
Seller within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code (the
“Portfolio Interest Certificate”)).  In addition, Buyer shall, to the extent it
is legally entitled to do so, deliver to Seller (in such number of copies as
shall be requested by Seller) on or prior to the date on which such Buyer
becomes a Buyer under this Agreement (and from time to time thereafter upon the
reasonable request of Seller), executed originals of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Seller to
determine the withholding or deduction required to be made.  Initial Buyer shall
provide to Seller a properly executed United States Internal Revenue Service
Form W-9, dated on or before the Closing Date, evidencing a complete exemption
from withholding or deduction of Tax from amounts payable by Seller to Initial
Buyer under the Transaction Documents pursuant to applicable laws in effect on
the Closing Date.  Seller and Member shall provide to Buyer a properly executed
United States Internal Revenue Service Form W-9 or other applicable forms as
described by the United States Internal Revenue Service, dated on or before the
Closing Date, evidencing a complete exemption from withholding or deduction of
Tax from amounts payable by Buyer to Seller under the Transaction Documents
pursuant to applicable laws in effect on the Closing Date.  Each party hereto
agrees to notify the other party of any circumstance known to it that causes a
certificate or document provided by it pursuant to this Section 29(c) to fail to
be true and to provide two copies of a properly completed and duly executed
updated form and, if applicable, a Portfolio Interest Certificate, upon any
previously delivered form becoming invalid, obsolete or inaccurate.

 

(d)                                 If a payment made to Buyer under any
Transaction Document would be subject to U.S. federal withholding Tax imposed by
FATCA if Buyer were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), Buyer shall deliver to Seller at the time or times prescribed by
law and at such time or times reasonably requested by Seller such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Seller as may be necessary for Seller to comply with its
obligations under FATCA and to determine that Buyer has complied with Buyer’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 29(d), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

79

--------------------------------------------------------------------------------


 

(e)                                  Each party’s obligations under this
Section 29 shall survive any assignment of rights by Buyer, the termination of
this Agreement and the repurchase by Seller of any or all of the Purchased
Loans.

 

30.                               MISCELLANEOUS

 

(a)                                 All rights, remedies and powers of Buyer
hereunder and in connection herewith are irrevocable and cumulative, and not
alternative or exclusive, and shall be in addition to all other rights, remedies
and powers of Buyer whether under law, equity or agreement.  In addition to the
rights and remedies granted to it in this Agreement, to the extent this
Agreement is determined to create a security interest, Buyer shall have all
rights and remedies of a secured party under the UCC.

 

(b)                                 This Agreement may be executed in
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.  Delivery by telecopier or other electronic transmission (including
a .pdf e-mail transmission) of an executed counterpart of a signature page to
this Agreement or any other Transaction Document shall be effective as delivery
of an original executed counterpart of such Transaction Document.

 

(c)                                  The headings in this Agreement are for
convenience of reference only and shall not affect the interpretation or
construction of this Agreement.

 

(d)                                 Without limiting the rights and remedies of
Buyer under this Agreement or the other Transaction Documents, Seller shall pay
Buyer’s reasonable actual out-of-pocket costs and expenses, including reasonable
actual fees and expenses of accountants, attorneys and advisors, incurred in
connection with the preparation, negotiation, execution and consummation of and
any amendment, supplement or modification to, this Agreement and/or the other
Transaction Documents and the Transactions thereunder.  Seller agrees to pay
Buyer on demand all out-of-pocket costs and expenses (including reasonable
actual attorneys’ fees and disbursements) of any subsequent enforcement of any
of the provisions of this Agreement and/or the other Transaction Documents, or
of the performance by Buyer of any obligations of Seller in respect of the
Purchased Loans, or any actual or attempted sale, or any exchange, enforcement,
collection, compromise or settlement in respect of the Collateral and for the
custody, care or preservation of the Collateral (including insurance costs) and
defending or asserting rights and claims of Buyer in respect thereof, by
litigation or otherwise.  In addition, Seller agrees to pay Buyer on demand all
reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements) actually incurred in connection with the maintenance of the Cash
Management Account.  All such expenses shall be recourse obligations of Seller
to Buyer under this Agreement.

 

(e)                                  Each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or be invalid
under such law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

80

--------------------------------------------------------------------------------


 

(f)                                   This Agreement together with the
Transaction Documents contain a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties with respect to such
subject matter, superseding all prior oral or written understandings.

 

(g)                                  The parties understand that this Agreement
is a legally binding agreement that may affect such party’s rights.  Each party
represents to the other that it has received legal advice from counsel of its
choice regarding the meaning and legal significance of this Agreement and that
it is satisfied with its legal counsel and the advice received from it.

 

(h)                                 Should any provision of this Agreement
require judicial interpretation, it is agreed that a court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against any Person by reason of the rule of construction
that a document is to be construed more strictly against the Person who itself
or through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.

 

(i)                                     The parties recognize that each
Transaction is a “securities contract” as that term is defined in Section 741 of
Title 11 of the United States Code, as amended.

 

[NO FURTHER TEXT ON THIS PAGE]

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
written above.

 

 

MASTER SELLER:

 

 

 

NS INCOME DB LOAN, LLC

 

 

 

By:

NS Income DB Loan Member, LLC, its sole member

 

 

 

 

By:

NorthStar Real Estate Income Trust Operating Partnership, LP, its sole member

 

 

 

 

 

 

 

By:

NorthStar Real Estate Income Trust, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

 

 

 

Name:

Daniel R. Gilbert

 

 

 

 

Title:

Chief Executive Officer

 

[Signature pages continue on next page]

 

--------------------------------------------------------------------------------


 

 

Buyer:

 

 

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Dean Aotani

 

Name:

Dean Aotani

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Felix Rivera

 

Name:

Felix Rivera

 

Title:

Director

 

83

--------------------------------------------------------------------------------